 

EXHIBIT 10.1

NINTH AMENDMENT
TO FINANCING AGREEMENT

NINTH AMENDMENT, dated as of May 12, 2020 (this "Amendment"), to the Financing
Agreement, dated as of August 14, 2015, as amended, restated, supplemented or
otherwise modified from time to time (as so amended, the "Financing Agreement"),
by and among ALJ Regional Holdings, Inc., a Delaware corporation (the "Parent"),
Faneuil, Inc., a Delaware corporation ("Faneuil"), Floors-N-More, LLC, a Nevada
limited liability company ("FNM"), Phoenix Color Corp., a Delaware corporation
("PCC", and together with the Parent, Faneuil, FNM and each other Person that
executes a joinder agreement and becomes a "Borrower" thereunder, each a
"Borrower" and collectively, the "Borrowers"), each subsidiary of the Parent
listed as a "Guarantor" on the signature pages thereto (together with each other
Person that executes a joinder agreement and becomes a "Guarantor" thereunder or
otherwise guaranties all or any part of the Obligations (as hereinafter
defined), each a "Guarantor" and collectively, the "Guarantors"), the lenders
from time to time party thereto (each a "Lender" and collectively,
the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited liability
company ("CBF"), as collateral agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the "Collateral Agent"), and
PNC Bank, National Association ("PNC"), as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the "Administrative Agent" and together with the Collateral Agent, each an
"Agent" and collectively, the "Agents").

WHEREAS, the Borrowers, the Guarantors, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.   Definitions.  All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

2.   Amendments.  The Financing Agreement is hereby amended to (i) delete the
red or green stricken text (indicated textually in the same manner as the
following examples: stricken text and stricken text); and (ii) to add the blue
or green double-underlined text (indicated textually in the same manner as the
following examples: double-underlined text and double-underlined text), in each
case, as set forth in the marked copy of the Financing Agreement attached as
Annex I hereto and made a part hereof for all purposes.

3.   Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

(a)   Organization, Good Standing, Etc.  Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization or formation, (ii) has all requisite power and authority to conduct
its business as now conducted and as presently

 

 

 

 

 

--------------------------------------------------------------------------------

 

contemplated and, in the case of the Borrowers, to make the borrowings
hereunder, and to execute and deliver this Amendment, and to consummate the
transactions contemplated hereby and by the Financing Agreement, as amended
hereby, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary,
except (solely for the purposes of this subclause (iii)) where the failure to be
so qualified and in good standing would not reasonably be expected to have a
Material Adverse Effect.

(b)   Authorization, Etc.  The execution and delivery by each Loan Party of this
Amendment, and the performance by each Loan Party of this Amendment and the
Financing Agreement, as amended hereby (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene (A) any of such Loan
Party's Governing Documents, (B) any applicable material Requirement of Law or
(C) any material Contractual Obligation binding on or otherwise affecting such
Loan Party or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable such
Loan Party operations or any of its properties, except, in the case of clause
(iv), to the extent where such contravention, default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have a Material Adverse Effect.

(c)   Governmental Approvals.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution and delivery of this Amendment by any Loan
Party, and the performance by any Loan Party of this Amendment and the Financing
Agreement, as amended hereby.

(d)   Enforceability of Amendment.  This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party is (or, if applicable,
when delivered pursuant hereto, and as amended hereby, will be) a legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

4.   Conditions to Effectiveness.  This Amendment shall become effective only
upon satisfaction in full (or waiver by the Agents), in a manner satisfactory to
the Agents, of the following conditions precedent (the first date upon which all
such conditions shall have been satisfied being herein called the "Ninth
Amendment Effective Date"):

(a)   The Agents shall have received the following documents:

(i)this Amendment, duly executed by the Loan Parties, each Agent and each
Lender;

(ii)the Ravich Junior Participation Agreement, dated as of the date hereof, duly
executed by the Junior Participant (as defined therein), the Collateral Agent
and the Lenders party thereto; and

2

--------------------------------------------------------------------------------

 

(iii)the Montgomery Junior Participation Agreement, dated as of the date hereof,
duly executed by the Junior Participant (as defined therein), the Collateral
Agent and the Lenders party thereto.

(b)   The representations and warranties contained in this Amendment, in the
Financing Agreement and in each other Loan Document, certificate or other
writing delivered to any Agent or any Lender pursuant hereto or thereto on or
prior to the date hereof are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to materiality or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the Ninth Amendment Effective Date as though made on
and as of the Ninth Amendment Effective Date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respect on and as of such earlier date (except that such materiality qualifier
shall not be applicable to any representations or warranties that already are
qualified or modified as to materiality or "Material Adverse Effect" in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification)).

(c)   No Default or Event of Default shall have occurred and be continuing on
the Ninth Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

(d)   The Collateral Agent shall have determined, in its reasonable discretion,
that no event or development shall have occurred since September 30, 2019 which
could reasonably be expected to have a Material Adverse Effect.

(e)   The Borrowers shall have paid on or before the Ninth Amendment Effective
Date all fees, costs, expenses and taxes then payable pursuant to Section 2.06
of the Financing Agreement and Section 12.04 of the Financing Agreement.

(f)   The Collateral Agent shall have received (i) the Junior Participation
Purchase Amount (which amount shall be paid to the Lenders in lieu of the
principal payments on the Term Loan which would otherwise have been payable by
the Borrowers on June 30, 2020 and September 30, 2020 if the Ninth Amendment
Effective Date did not occur) and (ii) the Purchase Price (as defined in the
Montgomery Junior Participation Agreement), in each case payable on the date
hereof in accordance with the terms of the Junior Participation Agreements.

5.   Continued Effectiveness of the Financing Agreement and Other Loan
Documents.  Each Loan Party hereby (i) acknowledges and consents to this
Amendment, (ii) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the Ninth Amendment Effective Date all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (iii) confirms
and agrees that to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent for the

3

--------------------------------------------------------------------------------

 

benefit of the Secured Parties, or to grant to the Collateral Agent for the
benefit of the Secured Parties a security interest in or Lien on, any Collateral
as security for the Obligations of the Loan Parties from time to time existing
in respect of the Financing Agreement (as amended hereby) and the other Loan
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects.  This Agreement does not and
shall not affect any of the obligations of the Loan Parties, other than as
expressly provided herein, including, without limitation, the Loan Parties'
obligations to repay the Loans in accordance with the terms of Financing
Agreement, or the obligations of the Loan Parties under any Loan Document to
which they are a party, all of which obligations shall remain in full force and
effect.  Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agents, any Issuing Lender or any Lender under the
Financing Agreement or any other Loan Document, nor constitute a waiver of any
provision of the Financing Agreement or any other Loan Document.  The amendment
of the Financing Agreement pursuant to this Amendment and all other Loan
Documents amended and/or executed and delivered in connection with this
Amendment do not constitute a novation of the Financing Agreement and the other
Loan Documents as in effect prior to the Ninth Amendment Effective Date.

6.   Release.  Each Loan Party hereby acknowledges and agrees that:  (a) neither
it nor any of its Affiliates has any claim or cause of action against any Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) each Agent and each Lender
has heretofore properly performed and satisfied in a timely manner all of its
obligations to such Loan Party and its Affiliates under the Financing Agreement
and the other Loan Documents. Notwithstanding the foregoing and the Lenders wish
(and each Loan Party agrees) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of the Agents' and the Lenders' rights, interests, security
and/or remedies under the Financing Agreement and the other Loan
Documents.  Accordingly, for and in consideration of the agreements contained in
this Amendment and other good and valuable consideration, each Loan Party (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (collectively, the "Releasors") does hereby fully,
finally, unconditionally and irrevocably release and forever discharge each
Agent, each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the "Released
Parties") from any and all debts, claims, obligations, damages, costs,
attorneys' fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the Ninth Amendment Effective Date arising out of, connected
with or related in any way to this Amendment, the Financing Agreement or any
other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of any Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of each Loan Party,
or the making of any Loans or other advances, or the management of such Loans or
advances or the Collateral on or prior to the Ninth Amendment Effective Date.

7.   Miscellaneous.

4

--------------------------------------------------------------------------------

 

(a)   This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.  

(b)   Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c)   This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN THE STATE OF NEW YORK.

(d)   Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement.  Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

(e)   Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(f)   The Borrowers will pay on demand all reasonable and documented
out-of-pocket fees, costs and expenses of the Agents and the Lenders in
connection with the preparation, execution and delivery of this Amendment or
otherwise payable under the Financing Agreement, including, without limitation,
reasonable fees, disbursements and other charges of counsel to the Agents and
the Lenders.

[remainder of page intentionally left blank]




5

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

 

 

ALJ REGIONAL HOLDINGS, INC.

 

 

 

By:

/s/ Jess Ravich

 

 

Name: Jess Ravich

 

 

Title: Chief Executive Officer

 

 

 

 

FANEUIL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Anna Van Buren

 

 

Name: Anna Van Buren

 

 

Title: President and CEO

 

 

 

 

FLOORS-N-MORE, LLC

 

 

 

 

 

 

 

 

By:

/s/ Steve Chesin

 

 

Name: Steve Chesin

 

 

Title: Chief Executive Officer

 

 

 

 

PHOENIX COLOR CORP.

 

 

 

 

 

 

 

 

By:

/s/ Marc Reisch

 

 

Name: Marc Reisch

 

 

Title: Chairman

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

 

 

GUARANTORS:

 

 

FANEUIL TOLL OPERATIONS LLC

 

 

 

 

By:

/s/ Anna Van Buren

 

 

Name: Anna Van Buren

 

 

Title: President and CEO

 

 

 

 

 

 

PHOENIX (MD.) REALTY, LLC

 

 

 

 

By:

/s/ Marc Reisch

 

 

Name: Marc Reisch

 

 

Title: Chairman

 

 

 

 

 

 

REALTIME DIGITAL INNOVATIONS, INC.

 

 

 

 

By:

/s/ Anna Van Buren

 

 

Name: Anna Van Buren

 

 

Title: President and CEO

 

 

 

 






7

--------------------------------------------------------------------------------

 

 

COLLATERAL AGENT:

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

 

 

By:

/s/ Joseph Naccarato

 

 

Name: Joseph Naccarato

 

 

Title: Chief Operating Officer, Chief Credit Officer

 

 

 

 




8

--------------------------------------------------------------------------------

 

 

TERM LOAN LENDERS:

 

CERBERUS ASRS FUNDING LLC

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Vice President

 

CERBERUS AUS LEVERED HOLDINGS LP

By: CAL I GP Holdings LLC

Its: General Partner

      

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

CERBERUS AUS LEVERED II LP

By: CAL II GP, LLC

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Vice President

 

CERBERUS CAVALIERS LEVERED II LLC

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Vice President

 

CERBERUS FSBA LEVERED LLC

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Vice President

 

CERBERUS ICQ OFFSHORE LEVERED LP

By: Cerberus ICQ Offshore GP LLC

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

 

9

--------------------------------------------------------------------------------

 

 

 

 

CERBERUS LOAN FUNDING XVII LTD.

By:  Cerberus ASRS Holdings LLC, its attorney-in-fact

 

_/s/ Joseph Naccarato__________________

Duly Authorized Signatory

Name: Joseph Naccarato

Title:Vice President

 

CERBERUS LOAN FUNDING XVIII L.P.

By: Cerberus LFGP XVIII, LLC

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XX L.P.

By: Cerberus LFGP XX, LLC

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XXI L.P.

By: Cerberus LFGP XXI, LLC

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XXII L.P.

By: Cerberus LFGP XXII, LLC

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

 

 

 

10

--------------------------------------------------------------------------------

 

 

 

CERBERUS LOAN FUNDING XXIV L.P.

By: Cerberus LFGP XXIV, LLC

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XXV LP

By: Cerberus LFGP XXV, LLC

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XXVI L.P.

By: Cerberus LFGP XXVI, LLC

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XXVII L.P.

By: Cerberus LFGP XXVII, LLC

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

CERBERUS ND LEVERED LLC

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Vice President

 

CERBERUS N-1 FUNDING LLC

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Vice President

 

11

--------------------------------------------------------------------------------

 

 

 

CERBERUS OFFSHORE LEVERED III LP

By: COL III GP Inc.

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Vice President

 

CERBERUS OFFSHORE LEVERED LOAN

OPPORTUNITIES MASTER FUND III, L.P.

By: Cerberus Offshore Levered Opportunities III GP, LLC

Its: General Partner

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

CERBERUS ONSHORE LEVERED III LLC

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Vice President

 

CERBERUS REDWOOD LEVERED B LLC

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Vice President

 

CERBERUS STEPSTONE LEVERED LLC

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Vice President

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

 

 

CERBERUS SWC LEVERED II LLC

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Vice President

 

 

SAFETY NATIONAL CASUALTY CORPORATION

By:  CBF-D Manager, LLC

Its:  Investment Manager

 

By: _/s/ Joseph Naccarato______________

Name: Joseph Naccarato

Title:Senior Managing Director

 

 

 






13

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT AND REVOLVING LOAN LENDER:

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Jacqueline Mackenzie

 

 

Name: Jacqueline Mackenzie

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------

 

Annex I to Ninth Amendment

 

FINANCING AGREEMENT

Dated as of August 14, 2015


by and among


ALJ REGIONAL HOLDINGS, INC.,

FANEUIL, INC., FLOORS-N-MORE, LLC AND PHOENIX COLOR CORP.,
as Borrowers,


EACH SUBSIDIARY OF ALJ REGIONAL HOLDINGS, INC.
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


CERBERUS BUSINESS FINANCE, LLC,
as Collateral Agent,


and


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS; CERTAIN TERMS

1

 

Section 1.01

Definitions1

 

Section 1.02

Terms Generally5960

 

Section 1.03

Certain Matters of Construction5960

 

Section 1.04

Accounting and Other Terms6061

 

Section 1.05

Time References6062

 

Section 1.06

Obligation to Make Payments in Dollars6162

ARTICLE II THE LOANS

6162

 

Section 2.01

Commitments6162

 

Section 2.02

Making the Loans6264

 

Section 2.03

Repayment of Loans; Evidence of Debt6567

 

Section 2.04

Interest6668

 

Section 2.05

Reduction of Commitment; Prepayment of Loans6871

 

Section 2.06

Fees7376

 

Section 2.07

LIBOR Option7678

 

Section 2.08

Funding Losses7779

 

Section 2.09

Taxes7780

 

Section 2.10

Increased Costs and Reduced Return8082

 

Section 2.11

Changes in Law; Impracticability or Illegality8184

 

Section 2.12

Mitigation Obligations; Replacement of Lenders8284

 

Section 2.13

Incremental Term Facility8385

ARTICLE III LETTERS OF CREDIT

8587

 

Section 3.01

Letters of Credit8587

 

Section 3.02

Issuance of Letters of Credit8588

 

Section 3.03

Requirements for the Issuance of Letters of Credit8688

 

Section 3.04

Disbursements Reimbursement8688

 

Section 3.05

Repayment of Participation Revolving Loans8890

 

Section 3.06

Documentation8890

 

Section 3.07

Determination to Honor Drawing Request8891

 

Section 3.08

Nature of Participation and Reimbursement Obligations8891

 

Section 3.09

Indemnity9092

 

Section 3.10

Liability for Acts and Omissions9093

ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL
LIABILITY OF BORROWERS

9294

 

Section 4.01

Payments; Computations and Statements9294

 

Section 4.02

Sharing of Payments9395

 

Section 4.03

Apportionment of Payments9396

 

Section 4.04

Defaulting Lenders9698

 

Section 4.05

Administrative Borrower; Joint and Several Liability of the Borrowers9799

 

- i -

 

 

--------------------------------------------------------------------------------

 

ARTICLE V CONDITIONS TO LOANS

98101

 

Section 5.01

Conditions Precedent to Effectiveness98101

 

Section 5.02

Conditions Precedent to All Loans and Letters of Credit101104

 

Section 5.03

Conditions Subsequent to Effectiveness102105

ARTICLE VI REPRESENTATIONS AND WARRANTIES

103106

 

Section 6.01

Representations and Warranties103106

ARTICLE VII COVENANTS OF THE LOAN PARTIES

112115

 

Section 7.01

Affirmative Covenants112115

 

Section 7.02

Negative Covenants122125

 

Section 7.03

Financial Covenants129131

ARTICLE VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS

129132

 

Section 8.01

Cash Management Arrangements; Collection of Accounts Receivable129132

 

Section 8.02

Accounts Receivable Documentation132134

ARTICLE IX EVENTS OF DEFAULT

132135

 

Section 9.01

Events of Default132135

ARTICLE X AGENTS

136138

 

Section 10.01

Appointment136138

 

Section 10.02

Nature of Duties; Delegation137140

 

Section 10.03

Rights, Exculpation, Etc.137140

 

Section 10.04

Reliance138141

 

Section 10.05

Indemnification138141

 

Section 10.06

Agents Individually139142

 

Section 10.07

Successor Agent139142

 

Section 10.08

Collateral Matters140142

 

Section 10.09

Agency for Perfection141144

 

Section 10.10

No Reliance on any Agent's Customer Identification Program142145

 

Section 10.11

No Third Party Beneficiaries142145

 

Section 10.12

No Fiduciary Relationship143145

 

Section 10.13

Reports; Confidentiality; Disclaimers143146

 

Section 10.14

Collateral Custodian143146

 

Section 10.15

Collateral Agent May File Proofs of Claim144147

ARTICLE XI GUARANTY

144147

 

Section 11.01

Guaranty144147

 

Section 11.02

Guaranty Absolute145148

 

Section 11.03

Waiver146149

 

Section 11.04

Continuing Guaranty; Assignments146149

 

Section 11.05

Subrogation146149

 

Section 11.06

Contribution147150

 

Section 11.07

Keepwell148150

 

- ii -

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE XII MISCELLANEOUS

148151

 

Section 12.01

Notices, Etc.148151

 

Section 12.02

Amendments, Etc.150153

 

Section 12.03

No Waiver; Remedies, Etc.152155

 

Section 12.04

Expenses; Taxes; Attorneys' Fees152155

 

Section 12.05

Right of Set-off154157

 

Section 12.06

Severability154157

 

Section 12.07

Assignments and Participations154157

 

Section 12.08

Counterparts158161

 

Section 12.09

GOVERNING LAW158161

 

Section 12.10

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE159162

 

Section 12.11

WAIVER OF JURY TRIAL, ETC.160163

 

Section 12.12

Consent by the Agents and Lenders160163

 

Section 12.13

No Party Deemed Drafter160163

 

Section 12.14

Reinstatement; Certain Payments160163

 

Section 12.15

Indemnification; Limitation of Liability for Certain Damages161164

 

Section 12.16

Records162165

 

Section 12.17

Binding Effect162165

 

Section 12.18

Highest Lawful Rate162165

 

Section 12.19

Confidentiality163166

 

Section 12.20

Public Disclosure164167

 

Section 12.21

Integration164167

 

Section 12.22

USA PATRIOT Act164167

 

 

 

 

- iii -

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE AND EXHIBITS

Schedule 1.01(A)

Lenders and Lenders' Original Term Loan Commitments

Schedule 1.01(A-1)

Lenders and Lenders' Term A Loan Commitments

Schedule 1.01(A-2)

Lenders and Lenders' Term A-1 Loan Commitments

Schedule 1.01(A-3)

Lenders and Lenders' Term A-2 Loan Commitments

Schedule 1.01(A-4)

Lenders and Lenders' Term B Loans

Schedule 1.01(A-5)

Lenders and Lenders' Term C Loan Commitments

Schedule 1.01(B)

Facilities

Schedule 1.01(C)

Specified Letter of Credit

Schedule 1.01(D)

Specified Party

Schedule 5.03(B)

Excluded Locations

Schedule 6.01(e)

Capitalization; Subsidiaries

Schedule 6.01(f)

Litigation

Schedule 6.01(i)

ERISA

Schedule 6.01(l)

Nature of Business

Schedule 6.01(q)

Environmental Matters

Schedule 6.01(r)

Insurance

Schedule 6.01(u)

Intellectual Property

Schedule 6.01(v)

Material Contracts

Schedule 7.02(a)

Existing Liens

Schedule 7.02(b)

Existing Indebtedness

Schedule 7.02(e)

Existing Investments

Schedule 7.02(k)

Limitations on Dividends and Other Payment Restrictions

Schedule 8.01

Cash Management Accounts

 

Exhibit AForm of Joinder Agreement

Exhibit BForm of Assignment and Acceptance

Exhibit CForm of Notice of Borrowing

Exhibit DForm of LIBOR Notice

Exhibit EForm of Borrowing Base Certificate

Exhibit FForm of Compliance Certificate

 

 

 

 

- iv -

 

 

--------------------------------------------------------------------------------

 

FINANCING AGREEMENT

Financing Agreement, dated as of August 14, 2015, by and among ALJ Regional
Holdings, Inc., a Delaware corporation (the "Parent"), Faneuil, Inc., a Delaware
corporation ("Faneuil"), Floors-N-More, LLC, a Nevada limited liability company
("FNM"), Phoenix Color Corp., a Delaware corporation ("PCC", and together with
the Parent, Faneuil, FNM and each other Person that executes a joinder agreement
and becomes a "Borrower" hereunder, each a "Borrower" and collectively, the
"Borrowers"), each subsidiary of the Parent listed as a "Guarantor" on the
signature pages hereto (together with each other Person that executes a joinder
agreement and becomes a "Guarantor" hereunder or otherwise guaranties all or any
part of the Obligations (as hereinafter defined), each a "Guarantor" and
collectively, the "Guarantors"), the lenders from time to time party hereto
(each a "Lender" and collectively, the "Lenders"), Cerberus Business Finance,
LLC, a Delaware limited liability company ("CBF"), as collateral agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the "Collateral Agent"), and PNC Bank, National Association ("PNC"),
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").

RECITALS

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of (a) a term loan in the aggregate original principal amount of
$127,500,000 and (b) a revolving credit facility in an aggregate principal
amount not to exceed $32,500,000 at any time outstanding, which will include a
subfacility for the issuance of letters of credit in an aggregate amount not to
exceed $15,000,000.  The proceeds of the term loan and the loans made under the
revolving credit facility shall be used to fund the purchase price of certain
acquisitions, refinance existing indebtedness of the Borrowers, for general
corporate and working capital purposes of the Borrowers and to pay fees and
expenses related to this Agreement.  The letters of credit will be used for
general corporate and working capital purposes.  The Lenders are severally, and
not jointly, willing to extend such credit to the Borrowers subject to the terms
and conditions hereinafter set forth.

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS; CERTAIN TERMS

Section 1.01Definitions

.  As used in this Agreement, the following terms shall have the respective
meanings indicated below:

"Account Debtor" means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account Receivable of
such Person.

 

 

 

 

--------------------------------------------------------------------------------

 

"Account Receivable" means, with respect to any Person, any and all accounts (as
that term is defined in the Uniform Commercial Code), and any and all rights of
such Person to payment for goods sold and/or services rendered, including
accounts, general intangibles and any and all such rights evidenced by chattel
paper, instruments or documents, whether due or to become due and whether or not
earned by performance, and whether now or hereafter acquired or arising in the
future, and any proceeds arising therefrom or relating thereto.

"Action" has the meaning specified therefor in Section 12.12.

"Additional Amount" has the meaning specified therefor in Section 2.09(a).

"Adjusted Consolidated EBITDA" means, with respect to any period, the
Consolidated EBITDA of the Parent and its Subsidiaries, after giving effect to
(i) adjustments set forth in a due diligence quality of earnings report prepared
by Crowe Horwath received by the Agents prior to the Effective Date and (ii) any
other adjustments agreed to by the Parent and the Agents (such acceptance to be
evidenced in writing). For purposes of this Agreement, monthly Adjusted
Consolidated EBITDA for the following fiscal months shall deemed to be as
follows to give full pro forma effect to the Color Optics Acquisition, Vertex
Acquisition and Moore-Langen Acquisition (as if the Color Optics Acquisition,
the Vertex Acquisition and Moore-Langen Acquisition had occurred prior to such
fiscal months):  (A) fiscal month ended October 31, 2016, $2,848,350, (B) fiscal
month ended November 30, 2016, $2,319,089, (C) fiscal month ended December 31,
2016, $3,227,811, (D) fiscal month ended January 31, 2017 $2,552,246 (E) fiscal
month ended February 28, 2017, $3,189,925, (F) fiscal month ended March 31,
2017, $3,452,091, (G) fiscal month ended April 30, 2017, $2,716,401, (H) fiscal
month ended May 31, 2017, $3,571,156, (I) fiscal month ended June 30, 2017,
$3,205,295 and (J) fiscal month ended July 31, 2017, $2,792,599; provided,
further, that monthly Adjusted Consolidated EBITDA for the fiscal month ended
August 31, 2017, for the fiscal month ended September 30, 2017 and the stub
period from October 1, 2017 through October 2, 2017 shall also be deemed to give
full pro forma effect to the Moore-Langen Acquisition (as if the Moore-Langen
Acquisition had occurred prior to such fiscal month or stub period, as
applicable).

"Administrative Agent" has the meaning specified therefor in the preamble
hereto.

"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders as may be required under the terms of this Agreement
and the other Loan Documents.

"Administrative Borrower" has the meaning specified therefor in Section 4.05.

"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 15% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by

 

--------------------------------------------------------------------------------

 

contract or otherwise.  Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an "Affiliate" of any Loan
Party.

"After Acquired Property" has the meaning specified therefor in Section 6.01(n).

"Agent" has the meaning specified therefor in the preamble hereto.

"Agent Advances" has the meaning specified therefor in Section 10.08(a).

"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

"Anti-Corruption Laws" has the meaning specified therefor in Section 6.01(aa).

"Anti-Terrorism Laws" means any Requirement of Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Requirement of Law, as amended, supplemented or replaced from
time to time, including without limitation (a) the Money Laundering Control Act
of 1986 (i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the
implementing regulations promulgated thereunder, (c) the USA PATRIOT Act and the
implementing regulations promulgated thereunder, (d) the laws, regulations and
Executive Orders administered by the United States Department of the Treasury's
Office of Foreign Assets Control ("OFAC"), (e) any law prohibiting or directed
against terrorist activities or the financing or support of terrorist activities
(e.g., 18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws enacted in the
United States or any other jurisdictions in which the parties to this Agreement
operate, as any of the foregoing laws have been, or shall hereafter be, amended,
renewed, extended, or replaced and all other present and future legal
requirements of any Governmental Authority governing, addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and any regulations
promulgated pursuant thereto.

"Applicable Margin" means, as of any date of determination, with respect to the
interest rate of:

(a)

From the Fourth Amendment Effective Date until December 31, 2018 (the "Initial
Applicable Margin Period"), the relevant Applicable Margin shall be set at Level
1 in the table below.

(b)

After the Initial Applicable Margin Period, the relevant Applicable Margin shall
be set at the respective level indicated below based upon the Leverage Ratio set
forth opposite thereto, which ratio shall be calculated as of the end of the
most recent fiscal quarter of the Parent and its Subsidiaries for which
quarterly financial statements and a certificate of an Authorized Officer of the
Parent are received by the Agents and the Lenders in accordance with Section
7.01(a)(ii) and Section 7.01(a)(iv):



 

--------------------------------------------------------------------------------

 

Level

Leverage Ratio

Reference Rate Loans

LIBOR Rate Loans

Revolving Loans

Term Loan

Revolving Loans

Term Loan

1

Greater than or equal to 2.50 to 1:00

8.50%

 

5.75%

 

9.50%

 

6.75%

 

2

Less than 2.50 to 1:00 and equal to or greater than 2.00 to 1:00

8.25%

 

5.50%

 

9.25%

 

6.50%

 

3

Less than 2.00 to 1:00

 

8.00%

 

5.25%

 

9.00%

 

6.25%

 

 

(c)

Subject to clause (d) below, the adjustment of the Applicable Margin (if any)
will occur 2 Business Days after the date the Administrative Agent receives the
quarterly financial statements and a certificate of an Authorized Officer of the
Parent in accordance with Section 7.01(a)(ii) and Section 7.01(a)(iv).

(d)

Notwithstanding the foregoing:

(i)the Applicable Margin shall be set at Level 1 in the table above (x) upon the
occurrence and during the continuation of a Default or Event of Default, or (y)
if for any period, the Administrative Agent does not receive the financial
statements and certificates described in clause (c) above, for the period
commencing on the date such financial statements and certificate were required
to be delivered through the date on which such financial statements and
certificate are actually received by the Administrative Agent and the Lenders;
and

(ii)in the event that any financial statement or certificate described in clause
(c) above is inaccurate (regardless of whether this Agreement or any Commitments
are in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any fiscal period, then the Applicable Margin for such fiscal period shall be
adjusted retroactively (to the effective date of the determination of the
Applicable Margin that was based upon the delivery of such inaccurate financial
statement or certificate) to reflect the correct Applicable Margin, and the
Borrowers shall promptly make payments to the Agents and the Lenders to reflect
such adjustment.

"Applicable Premium" means

(a)as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (c), (d) or (e) of the definition thereof:

(i)during the period of time from and after the Fourth Amendment Effective Date
up to and including the date that is the first anniversary of the Fourth
Amendment Effective Date (the "First Period"), an amount equal to 3.0% times the
aggregate amount equal to the sum of (A) the principal amount of all Term Loans
outstanding, (B) the principal amount of all Revolving Loans outstanding and (C)
the amount of the undrawn Total Revolving Credit Commitment, in each case, on
the date of such Applicable Premium Trigger Event;

(ii)during the period of time after the First Period up to and including the
date that is the second anniversary of the Fourth Amendment Effective Date (the
"Second Period"), an amount equal to 2.0% times the aggregate amount equal to
the sum of (A) the principal

 

--------------------------------------------------------------------------------

 

amount of all Term Loans outstanding, (B) the principal amount of all Revolving
Loans outstanding and (C) the amount of the undrawn Total Revolving Credit
Commitment, in each case, on the date of such Applicable Premium Trigger Event;

(iii)during the period of time after the Second Period up to and including the
date that is the third anniversary of the Fourth Amendment Effective Date (the
"Third Period"), an amount equal to 1.0% times the aggregate amount equal to the
sum of (A) the principal amount of all Term Loans outstanding, (B) the principal
amount of all Revolving Loans outstanding and (C) the amount of the undrawn
Total Revolving Credit Commitment, in each case, on the date of such Applicable
Premium Trigger Event; and

(iv)thereafter, zero;

(b)as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (a) of the definition thereof:

(i)during the First Period, an amount equal to 3.0% times the amount of the
permanent reduction of the Total Revolving Credit Commitment on such date;

(ii)during the Second Period, an amount equal to 2.0% times the amount of the
permanent reduction of the Total Revolving Credit Commitment on such date;

(iii)during the Third Period, an amount equal to 1.0% times the amount of the
permanent reduction of the Total Revolving Credit Commitment on such date; and

(iv)thereafter, zero;

(c)as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (b) of the definition thereof:

(i)during the First Period, an amount equal to 3.0% times the principal amount
of the Term Loan being paid on such date;

(ii)during the Second Period, an amount equal to 2.0% times the principal amount
of the Term Loan being paid on such date;

(iii)during the Third Period, an amount equal to 1.0% times the principal amount
of the Term Loan being paid on such date; and

(iv)thereafter, zero.

"Applicable Premium Trigger Event" means

(i)any permanent reduction of the Total Revolving Credit Commitment pursuant to
Section 2.05;

(ii)any payment by any Loan Party of all, or any part, of the principal balance
of any Term Loan for any reason (including, but not limited to, any optional
prepayment

 

--------------------------------------------------------------------------------

 

or mandatory prepayment (other than any mandatory prepayment (x) under Section
2.05(c)(i), Section 2.05(c)(iii)(B) or Section 2.05(c)(iv) or (y) made with the
proceeds of the Disposition described in clause (j) of the definition of
Permitted Disposition or Extraordinary Receipts constituting any purchase price
adjustment received in connection with the PCC Acquisition Agreement) whether
before or after (i) the occurrence of an Event of Default, or (ii) the
commencement of any Insolvency Proceeding, and notwithstanding any acceleration
(for any reason) of the Obligations; provided, that, notwithstanding the
foregoing, Applicable Premium Trigger Event shall not include up to $10,000,000
in the aggregate of optional prepayments of the Term Loan made under Section
2.05(b)(ii);

(iii)the acceleration of the Obligations for any reason, including, but not
limited to, acceleration in accordance with Section 9.01, including as a result
of the commencement of an Insolvency Proceeding;

(iv)the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any Insolvency Proceeding, foreclosure (whether by power of judicial
proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any Insolvency Proceeding to the Agents, for the
account of the Lenders in full or partial satisfaction of the Obligations; or

(v)the termination of this Agreement for any reason.

"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent (and
the Administrative Agent, if applicable), in accordance with Section 12.07
hereof and substantially in the form of Exhibit B hereto or such other form
acceptable to the Collateral Agent.

"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person.

"Availability" means, as of any date of determination, the result of (a) the
lesser of (i) the Consolidated Borrowing Base and (ii) the Total Revolving
Credit Commitment, minus (b) the sum of (i) the aggregate outstanding principal
amount of all Revolving Loans plus (ii) all Letter of Credit Obligations.

"Bank Product Agreements" means those certain cash management service agreements
entered into from time to time between Borrowers, on the one hand, and an Agent
or a Lender or its Affiliates, on the other hand, in connection with any of the
Bank Products, including, without limitation, any Lender-Provided Hedge
Agreement.

"Bank Product Obligations" means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrowers to any Agent or
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that Borrowers, as applicable,
are obligated to reimburse to Administrative Agent or any Lender as a result of
Administrative Agent or such Lender purchasing participations or executing
indemnities or

 

--------------------------------------------------------------------------------

 

reimbursement obligations with respect to the Bank Products provided to such
Person pursuant to the Bank Product Agreements. Notwithstanding any of the
foregoing, Bank Product Obligations shall not include any Excluded Hedge
Obligations.

"Bank Product Provider" means any Agent or Lender or Affiliate thereof that
provides Bank Products to any Loan Party.

"Bank Product Reserve" means, as of any date of determination, the lesser of
(a) $2,500,000 and (b) the amount of reserves that the Administrative Agent has
established (based upon the Administrative Agent's reasonable determination of
the credit exposure in respect of the then extant Bank Products) in respect of
Bank Products then provided or outstanding; provided that, in order to qualify
as a Bank Product Reserve, such reserve must be established (i) on or
substantially contemporaneous with the date that the applicable Bank Product is
provided, or (ii) in response to a change in circumstance, including
mark-to-market fluctuations, occurring (or becoming known to the Administrative
Agent) after the date that the applicable Bank Product is provided.

"Bank Products" means any service or facility extended to the Borrowers by any
Lender or its Affiliates including:  (i) credit cards, (ii) credit card
processing services, (iii) debit cards and stored value cards, (iv) purchase
cards and commercial cards, (v) ACH transactions, (vi) cash management and
treasury management services and products, including without limitation
controlled disbursement accounts or services, lockboxes, automated clearinghouse
transactions, overdrafts, interstate depository network services, or (vii)
Lender-Provided Hedge Agreements and other foreign exchange or "FX" cash
management products.

"Bankruptcy Code" means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

"Blocked Person" means any Person:

(a)that (i) is identified on the list of "Specially Designated Nationals and
Blocked Persons" published by OFAC; (ii) resides, is organized or chartered, or
has a place of business in a country or territory that is the subject of an OFAC
Sanctions Program; or (iii) a United States Person is prohibited from dealing or
engaging in a transaction with under any of the Anti-Terrorism Laws; and

(b)that is owned or controlled by, or that owns or controls, or that is acting
for or on behalf of, any Person described in clause (a) above.

"Board" means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

"Board of Directors" means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors of such company or
the sole member or the managing member thereof, and (d) any other Person, the
board or committee of such Person serving a similar function.

 

--------------------------------------------------------------------------------

 

"Borrower" has the meaning specified therefor in the preamble hereto.

"Borrowing Base" means, with respect to any Person, at any time, (a) up to 85.0%
of the Net Amount of Eligible Accounts Receivable of such Person at such time
minus (b) the aggregate amount of Reserves established by the Administrative
Agent in its Permitted Discretion.  The foregoing advance rate may be increased
or decreased by Administrative Agent (with the prior written consent of the
Collateral Agent and, so long as no Event of Default has occurred and is
continuing, in consultation with the Administrative Borrower) at any time and
from time to time in the exercise of its Permitted Discretion based on
Administrative Agent's review of updated field examinations or other Collateral
evaluations (it being understood that the amount of any reduction in the advance
rate shall have a reasonable relationship to the event, condition or other
matter which is the basis for such reduction, and shall not have been otherwise
addressed or compensated for through the imposition of Reserves, all as
reasonably determined by Administrative Agent in good faith).  The Borrowers
consent to any such increases or decreases and acknowledge that decreasing the
advance rates or increasing or imposing Reserves may limit or restrict Revolving
Loans requested by or on behalf of the Borrowers.

"Borrowing Base Certificate" means a certificate signed by an Authorized Officer
of the Administrative Borrower and setting forth the calculation of the
Borrowing Base of each Borrower and the Consolidated Borrowing Base in
compliance with Section 7.01(a)(vi), substantially in the form of Exhibit E.

"Business Day" means (a) for all purposes other than as described in clause (b)
below, any day other than a Saturday or Sunday or a legal holiday on which
commercial banks are authorized or required to be closed for business in East
Brunswick, New Jersey, or New York City, (b) with respect to the borrowing,
payment or continuation of, or determination of interest rate on, LIBOR Rate
Loans, any day that is a Business Day described in clause (a) above and on which
dealings in Dollars may be carried on in the interbank eurodollar markets in New
York City and London.  

"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
"property, plant and equipment" or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed, including
all Capitalized Lease Obligations that are paid or due and payable during such
period and (b) to the extent not covered by clause (a) above, the aggregate of
all expenditures by such Person and its Subsidiaries during such period to
acquire by purchase or otherwise the business or fixed assets of, or the Equity
Interests of, any other Person; provided that the term "Capital Expenditures"
shall not include Faneuil CapEx.

"Capitalized Lease" means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount

 

--------------------------------------------------------------------------------

 

of any such obligation shall be the capitalized amount thereof determined in
accordance with GAAP.

"Cash Collateralize" or "Cash Collateralization" means to deliver to the
Administrative Agent an amount (whether in cash or in the form of a backstop
letter of credit in form and substance reasonably satisfactory to, and issued by
a U.S. commercial bank reasonably acceptable to, the Administrative Agent in its
reasonable discretion) equal to 103% of the sum of (a) the Maximum Undrawn
Amount plus the aggregate amount of all unreimbursed payments and disbursements
due and payable under each Letter of Credit which have not been converted to
Revolving Loans plus (b) the amount of unpaid Letter of Credit Fees then
accrued.

"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within 360 days from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P‑1 by Moody's or A‑1 by Standard & Poor's; (c) certificates of deposit
maturing not more than 360 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; and (f) marketable tax exempt securities rated A or higher
by Moody's or A+ or higher by Standard & Poor's, in each case, maturing within
270 days from the date of acquisition thereof.

"Cash Management Accounts" means the bank accounts of each Loan Party maintained
at one or more Cash Management Banks listed on Schedule 8.01 (as such Schedule
may be amended in accordance with Section 8.01(d)).

"Cash Management Bank" has the meaning specified therefor in Section 8.01(a).

"CEA" means the CEA (7 U.S.C.§1 et seq.), as amended from time to time, and any
successor statute.

"CFTC" means the Commodity Futures Trading Commission.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests,

 

--------------------------------------------------------------------------------

 

rules, guidelines or directives thereunder or issued in connection therewith
(whether or not having the force of law) and (ii) all requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law) shall, in each case, be
deemed to be a "Change in Law", regardless of the date enacted, adopted, issued,
promulgated, or implemented.

"Change of Control" means each occurrence of any of the following:

(a)the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Exchange Act) other than a Permitted Holder
of beneficial ownership of more than the aggregate outstanding voting or
economic power of the Equity Interests of the Parent owned by the Permitted
Holders;

(b)during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board of Directors or whose nomination
for election by the shareholders of the Parent was approved by, or subsequently
ratified by, a vote of at least a majority of the directors of the Parent then
still in office who were either directors at the beginning of such period, or
whose election or nomination for election was previously approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent;

(c)the Parent shall cease to have beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of 100% of the aggregate voting or economic power of the
Equity Interests of each other Loan Party and each of its Subsidiaries (other
than in connection with any transaction permitted pursuant to Section
7.02(c)(i)), free and clear of all Liens (other than Permitted Specified Liens);
or

(d)a "Change of Control" (or any comparable term or provision) under or with
respect to any of the Equity Interests or Indebtedness of the Parent or any of
its Subsidiaries.

"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

"Collateral Agent" has the meaning specified therefor in the preamble hereto.

"Collateral Records" means, to the extent relating to Accounts Receivable, the
other Revolver Priority Collateral or any Account Debtor or other Person
obligated on or in connection with any of the Accounts Receivable, all of the
Loan Parties' present and future books of account of every kind or nature,
purchase and sale agreements, invoices, ledger cards, bills of lading and other
shipping evidence, statements, correspondence, memoranda, credit files and other
data, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of the Borrowers and the other Loan
Parties with respect to the foregoing maintained with or by any other Person).

 

--------------------------------------------------------------------------------

 

"Collection Accounts" means the Cash Management Accounts which are designated as
"collection accounts" on Schedule 8.01.

"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

"Color Optics Acquisition" means the acquisition of all of the "Acquired Assets"
pursuant to, and as defined in, the Color Optics APA.

"Color Optics Acquisition Collateral Assignment" means the Collateral Assignment
of Acquisition Documents, dated as of the First Amendment Effective Date, and in
form and substance satisfactory to the Collateral Agent, made by PCC in favor of
the Collateral Agent.

"Color Optics APA" means the Asset Purchase Agreement, dated as of June 21,
2016, among PCC, as buyer, AKI, Inc., a Delaware Corporation ("Arcade"), as
seller, and Bioplan USA, Inc., a Delaware Corporation and parent of Arcade.

"Commitments" means, with respect to each Lender, such Lender's Revolving Credit
Commitment and Term Loan Commitment.

"Compliance Certificate" means a certificate of an Authorized Officer of the
Parent substantially in the form of Exhibit G.

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Consolidated Borrowing Base" means, at any time, the aggregate of the Borrowing
Bases of all Borrowers (as determined pursuant to the most recently delivered
Borrowing Base Certificate).

"Consolidated EBITDA" means, with respect to any Person for any period:

(vi)the Consolidated Net Income of such Person for such period,

plus

(vii)without duplication, the sum of the following amounts for such period to
the extent deducted in the calculation of Consolidated Net Income for such
period:

(i)any provision for United States federal income taxes or other taxes
(including state, franchise and other similar taxes and foreign withholding
taxes) measured by income, profit or capital,

(ii)Consolidated Net Interest Expense,

 

--------------------------------------------------------------------------------

 

(iii)any depreciation and amortization expense (including amortization of debt
discounts, fees and charges incurred in connection with Indebtedness),

(iv)any aggregate net loss on the Disposition of property (other than accounts
and Inventory) outside the ordinary course of business,

(v)fees, costs and expenses incurred during such period in connection with the
Effective Date Transactions, including expenses relating to the acceleration of
employee compensation in connection therewith, paid within 365 days following
the Effective Date in an aggregate amount not to exceed $2,000,000,

(vi)fees, costs and expenses incurred during such period in connection with (x)
(A) any actual issuance of any Indebtedness or Equity Interests or (B) any
actual acquisitions, investments, asset sales or divestitures permitted
hereunder in an aggregate amount for clauses (x)(A) and (x)(B) not to exceed
$1,000,000 in any Fiscal Year and (y) the Fourth Amendment, paid within three
months of the Fourth Amendment Effective Date,

(vii)non-recurring cash charges incurred during such period in respect of
restructurings, facilities closings, headcount reductions or other similar
actions, including severance charges in respect of employee terminations or
relocation costs and business optimization costs, in an aggregate amount not to
exceed $1,500,000 during the term of this Agreement (provided that supporting
documentation reasonably satisfactory to the Agents certified by an Authorized
Officer of the Parent is delivered to the Agents),

(viii)restructuring, integration or similar charges in an aggregate amount not
to exceed $3,500,000 minus the amount of any addbacks used by the Loan Parties
pursuant to clause (ix) below during the term of this Agreement; provided, that
amounts added back pursuant to this clause shall not exceed (A) $1,500,000
during the period commencing on the Fourth Amendment Effective Date and ending
on June 30, 2019 and (B) $2,000,000 thereafter (provided that supporting
documentation reasonably satisfactory to the Agents certified by an Authorized
Officer of the Parent is delivered to the Agents),

(ix)any loss from extraordinary items and non-recurring or unusual costs,
expenses and charges (it being agreed that write downs of current assets,
including Accounts Receivable and Inventory, shall not be deemed to be
extraordinary, non-recurring or unusual for purposes of this clause (ix)) in an
aggregate amount not to exceed $3,500,000 minus the amount of any addbacks used
by the Loan Parties pursuant to clause (viii) above during the term of this
Agreement; provided, that amounts added back pursuant to this clause shall not
exceed (A) $1,500,000 during the period commencing on the Fourth Amendment
Effective Date and ending on June 30, 2019 and (B) $2,000,000 thereafter
(provided that supporting documentation reasonably satisfactory to the Agents
certified by an Authorized Officer of the Parent is delivered to the Agents),

(x)non-recurring fees, costs and expenses incurred during such period in
connection with the Parent's uplisting to Nasdaq in an aggregate amount not to
exceed $1,000,000 during the term of this Agreement; provided, that supporting
documentation reasonably satisfactory to the Agents certified by an Authorized
Officer of the Parent is delivered

 

--------------------------------------------------------------------------------

 

to the Agents and such amounts are reasonably satisfactory to the Agents.  For
purposes of this calculation, the amount added back for each month shall be
$475,473 for December 2015, $136,045 for January 2016, $60,490 for February
2016, $150,722 for March 2016, $107,000 for April 2016 and $70,000 for May 2016,

(xi)any other non-cash expenditure, charge or loss for such period (other than
any non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts and Inventory), and

(xii)any non-cash charge in connection with any adjustment in the fair value of
the Milestone Payments (as defined in the Realtime MIPA);

minus

(viii)without duplication, the sum of the following amounts for such period to
the extent included in the calculation of such Consolidated Net Income for such
period:

(i)any credit for United States federal income taxes or any other taxes
(including state, franchise and other similar taxes and foreign withholding
taxes) measured by income, profit or capital,

(ii)any gain from extraordinary items,

(iii)any aggregate net gain from the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business, and

(iv)any other non-cash gain, including any reversal of a charge referred to in
clause (b)(xi) above by reason of a decrease in the value of any Equity
Interest;

in each case, determined on a consolidated basis in accordance with GAAP.  

"Consolidated Net Income" means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded:  (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest

 

--------------------------------------------------------------------------------

 

income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in gross interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.

"Contingent Indemnity Obligations" means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include any
product warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Control Agreement" means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Agents, among the
Collateral Agent, the financial institution, securities intermediary or other
Person at which such account is maintained or with which such entitlement or
contract is carried, and the Loan Party maintaining such account, effective to
grant "control" (as defined under the applicable UCC) over such account to the
Collateral Agent.

 

--------------------------------------------------------------------------------

 

"Covered Entity" means (a) each Borrower, each of Borrower's Subsidiaries, all
Guarantors and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, "control" of a Person means the power, directly or
indirectly, either to (a) vote 15% or more of the Equity Interests having
ordinary voting power for the election of members of the Board of Directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.  

"Current Value" has the meaning specified therefor in Section 7.01(m).

"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Administrative Borrower in writing that such failure is the result of such
Lender's determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any L/C Issuer or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within 2 Business Days of the date when due, (b) has
notified the Administrative Borrower, or the Administrative Agent or any L/C
Issuer in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Administrative Borrower, to
confirm in writing to the Administrative Agent and the Administrative Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Administrative Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity.  Notwithstanding anything to the contrary
herein, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the

 

--------------------------------------------------------------------------------

 

enforcement of judgments or writs of attachment on its assets or permits such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Administrative Borrower, each L/C Issuer and
each Lender.

"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the dollar amount of (a) discounts, advertising allowances, credits, or
other similar items that are granted in the ordinary course of business with
respect to the Borrowers' Accounts Receivable during such period, by (b) the
Borrowers' billings with respect to Accounts Receivable during such period.

"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts Receivable by 1 percentage
point for each percentage point by which Dilution is in excess of 5.0%.

"Disbursement Letter" means a disbursement letter, in form and substance
satisfactory to the Agents, by and among the Loan Parties, the Agents, the
Lenders and the other Persons party thereto, and the related funds flow
memorandum describing the sources and uses of all cash payments in connection
with the transactions contemplated to occur on the Effective Date.

"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person.  For purposes of clarification,
"Disposition" shall include (a) the sale or other disposition for value of any
contracts, (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification), (c) any
sale of merchant accounts (or any rights thereto (including, without limitation,
any rights to any residual payment stream with respect thereto)) by any Loan
Party and (d) any disposition of property through a "plan of division" under the
Delaware Limited Liability Company Act or any comparable transaction under any
similar law.

"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or, (b) is redeemable at the option of the holder thereof, in
whole or in part, (c) provides for the scheduled payments of dividends or
distributions in cash, or (d) is convertible into or exchangeable for (i)
Indebtedness or (ii) any other Equity Interests that would constitute
Disqualified Equity Interests, in each case of clauses (a) through (d), prior to
the date that is 95 days after the Final Maturity Date.

 

--------------------------------------------------------------------------------

 

"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.

"Domestic Subsidiary" means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

"Drawing Date" has the meaning specified therefor in Section 3.04(b).

"Effective Date" has the meaning specified therefor in Section 5.01.

"Effective Date Transactions" means (a) the execution, delivery and performance
of the Loan Documents and the making of the Loans hereunder, (b) the
transactions contemplated by the PCC Acquisition Documents (including the PCC
Acquisition), and (c) the other transactions contemplated hereby and thereby to
occur on the Effective Date.

"Effectiveness Date" means the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

"Effective Yield" means, as to any Loan, the effective yield on such Loan as
determined by the Collateral Agent in good faith, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees, including, without limitation, upfront, underwriting, commitment
or similar fees or original issue discount payable generally to all Lenders
making such Loan, but excluding any arrangement, structuring or amendment fees
or other fees payable in connection therewith that are not generally payable to
all Lenders making such Loan.

"Eighth Amendment" means the Eighth Amendment to Financing Agreement, dated as
of March 26, 2020, among the Borrowers, the Guarantors and the Agents.

"Eighth Amendment Effective Date" has the meaning specified therefor in Section
4 of the Eighth Amendment.

"Eligible Accounts Receivable" means and include, the Accounts Receivable of a
Borrower arising in the ordinary course of business and which meets all of the
eligibility criteria set forth below, as determined by the Administrative Agent,
in its Permitted Discretion:

(a)delivery of the merchandise or the rendition of the services has been
completed with respect to such Account Receivable (except to the extent the
merchandise has been shipped in accordance with instructions from the Account
Debtor, and such Account Debtor has agreed that such shipment constitutes
delivery);

(b)no return, rejection, repossession or dispute has occurred with respect to
such Account Receivable, the Account Debtor is not subject to any setoff,
defense or counterclaim with respect to such Account Receivable, and there has
not occurred any extension of the time for payment with respect to such Account
Receivable without the consent of the Administrative Agent, provided that, in
the case of any dispute, setoff, defense or counterclaim with respect to an

 

--------------------------------------------------------------------------------

 

Account Receivable, the portion of such Account Receivable not subject to such
dispute, potential (or actual) setoff, defense or counterclaim will not be
ineligible solely by reason of this clause (b);

(c)such Account Receivable is subject to a first priority perfected and
enforceable Lien in favor of the Collateral Agent for the benefit of the Agents
and the Secured Parties, and is lawfully owned by a Borrower free and clear of
any Lien (other than Liens in favor of the Collateral Agent for the benefit of
the Agents and the Secured Parties and Liens permitted under clauses (b) and (k)
of the definition of "Permitted Liens", so long as the Lien in favor of the
Collateral Agent remains a first priority Lien) and otherwise continues to be in
conformity in all material respects with all representations and warranties made
by Borrowers to the Agents and the Lenders with respect thereto in the Loan
Documents, and such Borrower has the right to grant Liens on such Account
Receivable;

(d)such Account Receivable (i) is not evidenced by a promissory note, chattel
paper, bill of sale or any other instrument or other document in respect of
which the perfection or priority of the security interest of the Collateral
Agent in such document would be enhanced or ensured by possession under
applicable law unless the original of such document is in the possession of the
Collateral Agent and contains all necessary endorsements in favor of the
Collateral Agent, and (ii) is unconditionally payable by a Borrower in Dollars;

(e)(i) no more than 145 days have elapsed from the invoice date in the case of
any Account Receivable for which the Account Debtor is Reckitt Benckiser and
(ii) no more than 60 days have elapsed from the invoice due date and no more
than 90 days have elapsed from the invoice date with respect to any other
Account Receivable;

(f)such Account Receivable is not due from an Affiliate of a Borrower;

(g)such Account Receivable does not constitute an obligation of the federal
government of the United States (or any other United States federal Governmental
Authority) which is either (i) eligible for assignment under the Federal
Assignment of Claims Act (unless, if applicable, all steps required by the
Administrative Agent in connection therewith, including notice to the United
States Government under the Federal Assignment of Claims Act have been duly
taken in a manner satisfactory to the Administrative Agent) or (ii) otherwise
subject to an enforceable restriction on the assignment thereof under federal
law that would pre-empt the provisions of Section 9‑406 of the Uniform
Commercial Code (unless all necessary steps have been taken to comply with such
restrictions on assignment); provided, that notwithstanding the foregoing, up to
$5,000,000 in the aggregate for any Account Receivable of the type described in
this clause (g) may be an Eligible Account Receivable at any time so long as the
owner or beneficiary of such Account Receivable is Faneuil;

(h)the Account Debtor (or the applicable office of the Account Debtor) with
respect to such Account is located in the continental United States, unless such
Account is (i) supported by a letter of credit or other similar obligation or
(ii) covered by credit insurance, in each case satisfactory to the
Administrative Agent;

 

--------------------------------------------------------------------------------

 

(i)with respect to the Account Debtor for such Account Receivable, not more than
50% of the aggregate amount of all Accounts Receivable of such Account Debtor
are excluded on the basis of the aging requirements set forth in clause (e)
above;

(j)with respect to the Account Debtor for such Account Receivable, to the extent
that the aggregate amount of outstanding Accounts Receivable of such Account
Debtor does not exceed 20% of all Eligible Accounts Receivable;

(k)the sale to the Account Debtor is not on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis;

(l)the Account Debtor with respect to such Account Receivable is not a Blocked
Person;

(m)the Account Debtor with respect to such Account Receivable (i) has not filed
a petition for bankruptcy or any other relief under any Debtor Relief Law,
(ii) has not failed, suspended business operations, become insolvent or called a
meeting of its creditors or otherwise commenced action under any assignment for
the benefit of creditor statute, (iii) has not had or suffered to be appointed a
receiver or a trustee for all or a significant portion of its assets or affairs
or (iv) in the case of an Account Debtor who is an individual, is not an
employee of a Borrower or any of its Affiliates and has not died or been
declared incompetent;

(n)the Administrative Agent is, and continues to be, satisfied in its Permitted
Discretion with the credit standing of the Account Debtor with respect to such
Account Receivable in relation to the amount of credit extended with respect to
such Account Debtor, and the Administrative Agent believes, in its reasonable
discretion, that the prospect of collection of such Account Receivable is not
impaired for any reason; and

(o)such Account Receivable is and at all times shall continue to be acceptable
to the Administrative Agent in its Permitted Discretion.;

provided, that notwithstanding the foregoing, up to $1,500,000 of bonded
receivables in the aggregate for Accounts Receivable owing from the Texas
Department of Transportation may be Eligible Accounts Receivable at any one
time.  

The Administrative Agent reserves the right, at any time and from time to time
after the Effective Date, if any Account Receivable at any time ceases to be an
Eligible Account Receivable and the Administrative Agent becomes aware of such
fact, to, in its Permitted Discretion, exclude such Account Receivable from the
calculation of the Borrowing Base.  In the event that (i) any Borrower shall
acquire any new assets after the Effective Date or (ii) a new Borrower is joined
as a party to this Agreement under any circumstance, no such Accounts Receivable
acquired in such acquisition or belonging to such new Borrower shall, unless
otherwise approved by the Administrative Agent in the exercise of its Permitted
Discretion, constitute an Eligible Account Receivable for any purpose under this
Agreement until the Administrative Agent shall have completed a Field Survey and
Audit with respect to such after-acquired assets or new Borrower.

 

--------------------------------------------------------------------------------

 

"Eligible Contract Participant" means an "eligible contract participant" as
defined in the CEA and regulations thereunder.

"Eligibility Date" means, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effectiveness Date of such Swap if this Agreement or any other Loan Document
is then in effect with respect to such Loan Party, and otherwise it shall be the
Effectiveness Date of this Agreement or such other Loan Document to which such
Loan Party is a party).

"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the 6 calendar years preceding the date of any borrowing hereunder) for
employees of any Loan Party or any of its ERISA Affiliates.

"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.

"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other Requirement of
Law, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection
of the environment or other government restrictions relating to the protection
of the environment or the Release, deposit or migration of any Hazardous
Materials into the environment.

"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.

 

--------------------------------------------------------------------------------

 

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

"Equity Interests" means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.

"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Parent of any cash capital contributions.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.

"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

"Event of Default" has the meaning specified therefor in Section 9.01.

"Excess Availability" means, as of any date of determination, the amount equal
to the result of (a) Availability minus (b) the aggregate amount, if any, of all
trade payables of the Parent and its Subsidiaries aged in excess of historical
levels with respect thereto and all book overdrafts of the Parent and its
Subsidiaries in excess of historical practices with respect thereto, in each
case, as determined by the Agents in their discretion.

"Excess Cash Flow" means, with respect to any Person for any period, (a)
Adjusted Consolidated EBITDA of such Person and its Subsidiaries for such
period, less (b) the sum of, without duplication, (i) all cash principal
payments (excluding any principal payments made pursuant to Section 2.05(c)) on
the Loans made during such period (but, in the case of the Revolving Loans, only
to the extent that the Total Revolving Credit Commitment is permanently reduced
by the amount of such payments), and all cash principal payments on Indebtedness
(other than Indebtedness incurred under this Agreement) of such Person or any of
its Subsidiaries during such period to the extent such other Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement (but, in the case of revolving loans, only to the extent that the
revolving credit commitment in respect thereof is permanently reduced by the
amount of such payments), (ii) all Consolidated Net Interest Expense to the
extent paid or payable in cash during such period, (iii) the cash portion of
Capital Expenditures made by such Person and its Subsidiaries during such period
to the extent permitted to be made under this Agreement (excluding Capital
Expenditures to the extent financed through the incurrence of

 

--------------------------------------------------------------------------------

 

Indebtedness or through an Equity Issuance), (iv) all scheduled loan servicing
fees and other similar fees in respect of Indebtedness of such Person or any of
its Subsidiaries paid in cash during such period, to the extent such
Indebtedness is permitted to be incurred, and such payments are permitted to be
made, under this Agreement, (v) income taxes paid in cash by such Person and its
Subsidiaries for such period, (vi) one-half of the amount of any taxes that are
reduced by the net operating losses of such Person and its Subsidiaries,
(vii) the excess, if any, of Working Capital at the end of such period over
Working Capital at the beginning of such period (or minus the excess, if any, of
Working Capital at the beginning of such period over Working Capital at the end
of such period), (viii) the amount of any expenditures described in clause (a)
and (b) of Faneuil CapEx; provided, that solely for purposes of calculating the
Excess Cash Flow for Fiscal Year 2016, (x) the Term A Loan Disbursements, (y)
any Capital Expenditures made or employee severance expenses incurred in
connection with the Color Optics Acquisition in excess of the amount referred to
in clause (z)(ii) of Section 6.01(s) and (z) any facility consolidation costs
incurred in connection with the Color Optics Acquisition, shall in each case be
excluded from the deductions set forth in this clause (b) without duplication;
provided, further, that solely for purposes of calculating the Excess Cash Flow
for Fiscal Year 2017, the Specified Disbursements shall be excluded from the
deductions set forth in this clause (b) without duplication; provided, further,
that solely for purposes of calculating the Excess Cash Flow for Fiscal Year
2018, the Moore-Langen Disbursements shall be excluded from the deductions set
forth in this clause (b) without duplication, and (ix) any Milestone Payments
(as defined in the Realtime MIPA) described in clause (j) of the definition of
Permitted Indebtedness paid in cash in such period, provided, that, such
Milestone Payment is not financed through an Equity Issuance.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Excluded Account" means (a) any deposit account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments
(including Roth IRA contributions) to or for the benefit of any Loan Party's
employees and (b) any Petty Cash Accounts.

"Excluded Equity Issuance" means (a) in the event that the Parent or any of its
Subsidiaries forms any Subsidiary in accordance with this Agreement, the
issuance by such Subsidiary of Equity Interests to the Parent or such
Subsidiary, as applicable, (b) the issuance of Equity Interests by the Parent to
any Person that is an equity holder of the Parent prior to such issuance (an
"Equity Holder") so long as such Equity Holder did not acquire any Equity
Interests of the Parent so as to become an Equity Holder concurrently with, or
in contemplation of, the issuance of such Equity Interests to such Equity
Holder, (c) the issuance of Equity Interests of the Parent to directors,
officers and employees of the Parent and its Subsidiaries pursuant to employee
stock option plans (or other employee incentive plans or other compensation
arrangements) approved by the Board of Directors of the Parent, (d) the issuance
of Equity Interests of the Parent to finance the payment of a Milestone Payment
described in clause (j) of “"Permitted Indebtedness”" and (e) the issuance of
Equity Interests by a Subsidiary of the Parent to its parent or member in
connection with the contribution by such parent or member to such Subsidiary of
the proceeds of an issuance described in clauses (a) – (d) above.

 

--------------------------------------------------------------------------------

 

"Excluded Hedge Liability or Liabilities" means, with respect to each Borrower
and Guarantor, each of its Swap Obligations if, and only to the extent that, all
or any portion of this Agreement or any other Loan Document that relates to such
Swap Obligation is or becomes illegal under the CEA, or any rule, regulation or
order of the CFTC, solely by virtue of such Borrower's and/or Guarantor's
failure to qualify as an Eligible Contract Participant on the Eligibility Date
for such Swap. Notwithstanding anything to the contrary contained in the
foregoing or in any other provision of this Agreement or any other Loan
Document, the foregoing is subject to the following provisos: (a) if a Swap
Obligation arises under a master agreement governing more than one Swap, this
definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap; (b)
if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this Agreement or the other Loan Documents
and a Swap Obligation would be an Excluded Hedge Liability with respect to one
or more of such Persons, but not all of them, the definition of Excluded Hedge
Liability or Liabilities with respect to each such Person shall only be deemed
applicable to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Hedge Liabilities.

"Excluded Locations" means the locations identified on Schedule 5.03(b).

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.09(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

"Executive Order No. 13224" means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

--------------------------------------------------------------------------------

 

"Existing Credit Facilities" means, collectively, (a) the Specified Existing
Credit Facilities and (b) the credit facilities evidenced by (i) that certain
Loan and Security Agreement (as modified by that certain Modification Agreement,
dated as of April 29, 2015), dated as of September 30, 2014, between the Parent
and M&T Bank, with respect to a revolving loan and term loan credit facility,
(ii) that certain Amended and Restated Loan and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time), dated as of
September 30, 2014, between Faneuil and M&T Bank, with respect to a revolving
loan and term loan credit facility, (iii) that certain Loan and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time), dated as of September 30, 2014, between FNM and M&T Bank, with respect to
a revolving loan credit facility, and (iv) that certain Master Loan and Security
Agreement, dated July 15, 2009, between PCC and People's Capital Leasing Corp.

"Existing Lenders" means the lenders party to any Existing Credit Facility.

"Existing Term Loan Indebtedness" has the meaning specified therefor in Section
2.01(a)(viiviii).

"Extraordinary Receipts" means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(ii) or (iii) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds in an
aggregate amount exceeding $500,000 during the term of this Agreement, (b)
pension plan reversions, (c) proceeds of insurance (other than to the extent
such insurance proceeds are (i) immediately payable to a Person that is not the
Parent or any of its Subsidiaries in accordance with applicable Requirements of
Law or with Contractual Obligations entered into in the ordinary course of
business or (ii) received by the Parent or any of its Subsidiaries as
reimbursement for any out-of-pocket costs incurred or made by such Person prior
to the receipt thereof directly related to the event resulting from the payment
of such proceeds), (d) judgments, proceeds of settlements or other consideration
of any kind in connection with any cause of action, (e) condemnation awards (and
payments in lieu thereof), (f) indemnity payments and (g) any purchase price
adjustment received in connection with any purchase agreement including, without
limitation, the PCC Acquisition Agreement.

"Facility" means the real property identified on Schedule 1.01(B) and any New
Facility hereafter acquired by the Parent or any of its Subsidiaries, including,
without limitation, the land on which each such facility is located, all
buildings and other improvements thereon, and all fixtures located thereat or
used in connection therewith.

"Factor" means Prestige Capital Finance, LLC.

"Factored Receivables" means certain transportation related Accounts Receivable
of Faneuil that are not Eligible Accounts Receivable which are sold, transferred
or otherwise conveyed by Faneuil to the Factor from time to time pursuant to the
Factoring Agreement.

"Factored Receivables Reserve" means, as of any date of determination, an amount
equal to 25% of the proceeds received by Borrowers from the sale of Factored
Receivables.

 

--------------------------------------------------------------------------------

 

"Factoring Agreement" means a purchase and sale agreement to be entered into
between the Factor, Faneuil and certain other Loan Parties, which agreement (a)
provides for the sale of the Factored Receivables to the Factor and (b) is in
form and substance satisfactory to the Agents in their sole discretion.

"Factoring Receivables Assignment" means an assignment of factoring proceeds
agreement (as amended, supplemented or otherwise modified from time to time), in
form and substance satisfactory to the Agents in their sole discretion, between
the Collateral Agent, the Factor and Faneuil, which agreement shall (a) provide
an assignment, transfer and grant by Faneuil to the Collateral Agent of a
security interest in all of Faneuil's rights and to proceeds or monies due to it
under the Factoring Agreement and (b) contain such other terms and conditions as
may be required by the Agents in their sole discretion.

"Factoring Subordination Agreement" means a subordination agreement (as amended,
supplemented or otherwise modified from time to time) between the Collateral
Agent and the Factor, and acknowledged by the Loan Parties, which agreement (a)
subordinates any Lien of the Factor in assets of Faneuil (other than the
Factored Receivables), (b) subordinates in right of payment all Indebtedness of
any Loan Party (other than Faneuil) to the Factor to the Obligations and (c)
contains such other terms and conditions as may be required by, and is otherwise
in form and substance satisfactory to, the Agents in their sole discretion.

"Faneuil" has the meaning specified therefor in the preamble hereto.

"Faneuil CapEx" means any expenditures made by any Loan Party for or in
connection with (a) the construction of new call centers for use by or the
benefit of Faneuil, as consented to by the Collateral Agent in writing, (b) the
buildout of service centers for use by or the benefit of Faneuil in Wichita,
Kansas, Sacramento, California and Orlando, Florida, not to exceed $18,500,000
in the aggregate for all such expenditures and (c) implementation or other
set-up costs for any client of Faneuil to the extent that such amounts are to be
reimbursed to Faneuil by such client pursuant to a binding agreement between
Faneuil and such client (provided that evidence of such agreement reasonably
satisfactory to the Collateral Agent is delivered to the Collateral Agent), so
long as the aggregate amount of all unreimbursed amounts shall not exceed
$3,500,000 at any time.

"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.

"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

"FCPA" has the meaning specified therefor in Section 6.01(aa).

"Federal Funds Effective Rate" means, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being

 

--------------------------------------------------------------------------------

 

the weighted average of the rates on overnight Federal funds transactions
arranged by Federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the "Federal Funds Effective Rate" as of the date of
this Agreement; provided that, if such Federal Reserve Bank (or its successor)
does not announce such rate on any day, the "Federal Funds Effective Rate" for
such day shall be the Federal Funds Effective Rate for the last day on which
such rate was announced.

"Federal Funds Open Rate" means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by Administrative Agent (an "Alternate Source") (or if such
rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Alternate Source, a comparable replacement rate determined by
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the "open" rate on the
immediately preceding Business Day.  If and when the Federal Funds Open Rate
changes, the rate of interest hereunder will change automatically without notice
to the Borrowers, effective on the date of any such change.

"Fee Letter" means the fee letter, dated as of August 14, 2015, among the
Borrowers and the Collateral Agent (as amended, restated, supplemented or
otherwise modified from time to time).

"Field Survey and Audit" means a field survey and audit of the Loan Parties and
an appraisal of the Collateral performed by auditors, examiners and/or
appraisers selected by the Administrative Agent in consultation with the
Administrative Borrower, at the sole cost and expense of the Borrowers (provided
that so long as no Event of Default shall have occurred and be continuing, such
costs and expenses payable by the Borrowers shall not exceed $40,000 during any
calendar year).

"Fifth Amendment" means the Fifth Amendment to Financing Agreement, dated as of
July 31, 2019, among the Borrowers, the Guarantors, the Agents and the Lenders
party thereto.

"Fifth Amendment Effective Date" has the meaning specified therefor in Section 5
of the Fifth Amendment.

"Final Maturity Date" means November 28, 2023.

"Financial Statements" means (a) the audited consolidated balance sheet of the
Faneuil and FNM for the Fiscal Year ended September 30, 2014, and the related
consolidated statement of operations, shareholders' equity and cash flows for
the Fiscal Year then ended, (b) the unaudited consolidated balance sheet of the
Parent and its Subsidiaries (other than PCC

 

--------------------------------------------------------------------------------

 

and its Subsidiaries) for the 6 months ended March 31, 2015, and the related
consolidated statement of operations and cash flows for the 6 months then ended,
and (c) monthly balance sheet of each of Faneuil, FNM and PCC for each fiscal
month ended January 31, 2015, February 28, 2015, March 31, 2015, April 30, 2015
and May 31, 2015, and the related statement of operations and cash flows for the
fiscal month then ended.

"First Amendment" means the First Amendment to Financing Agreement, dated as of
July 18, 2016, among the Borrowers, the Guarantors, the Agents and the Lenders
party thereto.

"First Amendment Disbursement Letter" means a disbursement letter, in form and
substance reasonably satisfactory to the Collateral Agent, by and among the Loan
Parties, the Agents, the Lenders and the other Persons party thereto, and the
related funds flow memorandum describing the sources and uses of all cash
payments in connection with the transactions contemplated to occur on the First
Amendment Effective Date.

"First Amendment Effective Date" has the meaning specified therefor in Section 5
of the First Amendment.

"Fiscal Year" means the fiscal year of the Parent and its Subsidiaries ending on
September 30 of each year.

"Fixed Charge Coverage Ratio" means, with respect to any Person for any period,
the ratio of (a) Adjusted Consolidated EBITDA of such Person and its
Subsidiaries for such period, to (b) the sum of (i) all principal of
Indebtedness of such Person and its Subsidiaries scheduled to be paid or prepaid
during such period (excluding (x) for the avoidance of doubt payments under
Section 2.05 and (y) the principal amount of the Term Loan due on the last day
of the fiscal quarter ending September 30, 2019, to the extent paid with the
proceeds of Qualified Equity Interests) to the extent there is an equivalent
permanent reduction in the commitments thereunder, plus (ii) Consolidated Net
Interest Expense of such Person and its Subsidiaries for such period, plus
(iii) income taxes paid or payable by such Person and its Subsidiaries during
such period, plus (iv) cash dividends or distributions paid, or the purchase,
redemption or other acquisition or retirement for value (including in connection
with any merger or consolidation), by such Person or any of its Subsidiaries, in
respect of the Equity Interests of such Person or any of its Subsidiaries (other
than dividends or distributions paid by a Loan Party to any other Loan Party)
during such period, plus (v) all management, consulting, monitoring, and
advisory fees paid by such Person or any of its Subsidiaries to any of its
Affiliates during such period (other than reasonable salaries paid to officers
in the ordinary course of business in an aggregate amount not to exceed $750,000
in any Fiscal Year), plus (vi) unfinanced Capital Expenditures made by such
Person and its Subsidiaries during such period.  The amounts described in clause
(b) above (other than (b)(iii)) shall be calculated on an Annualized Basis.  For
purposes of this definition, "Annualized Basis" shall mean with respect to
calculating an amount (i) for the fiscal quarter ending December 31, 2015, such
amount for the consecutive 3 month period ending December 31, 2015 times four
(4), (ii) for the fiscal quarter ending March 31, 2016, such amount for the
consecutive 6 month period ending March 31, 2016 times two (2), (iii) for the
fiscal quarter ending June 30, 2016, such amount for the consecutive 9 month
period ending June 30, 2016 times four-thirds (4/3), and (iv) for the fiscal
quarter ending on September 30, 2016 and each period thereafter, such amount for
the 12 consecutive fiscal months then ending.  The

 

--------------------------------------------------------------------------------

 

amount described in clause (b)(iii) for the first 6 months of the calendar year
ending December 31, 2015 shall deemed to be as follows: (A) fiscal month ended
January 31, 2015, $0, (B) fiscal month ended February 28, 2015, $0, (C) fiscal
month ended March 31, 2015, $242,658, (D) fiscal month ended April 30, 2015,
$345,321, (E) fiscal month ended May 30, 2015, $5,500, and (F) fiscal month
ended June 30, 2015, $208,670.

"FNM" has the meaning specified therefor in the preamble hereto

"Foreign Official" has the meaning specified therefor in Section 6.01(aa).

"Foreign Subsidiary" means any Subsidiary of the Parent that is not a Domestic
Subsidiary.

"Fourth Amendment" means the Fourth Amendment to Financing Agreement, dated as
of November 28, 2018, among the Borrowers, the Guarantors, the Agents and the
Lenders party thereto.

"Fourth Amendment Effective Date" has the meaning specified therefor in Section
5 of the Fourth Amendment.

"Funding Losses" has the meaning specified therefor in Section 2.08.

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, "GAAP" shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.

"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.

"Governmental Acts" has the meaning specified therefor in Section 3.09.

 

--------------------------------------------------------------------------------

 

"Governmental Authority" means any nation or government, any foreign, Federal,
state, territory, provincial, city, town, municipality, county, local or other
political subdivision thereof or thereto and any department, commission, board,
bureau, instrumentality, agency, authority, division, or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.

"Guarantor" means (a)  each Subsidiary of the Parent listed as a "Guarantor" on
the signature pages hereto, and (b) each other Person which guarantees, pursuant
to Section 7.01(b) or otherwise, all or any part of the Obligations.

"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.

"Hazardous Material" means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic, including, without limitation, corrosivity,
ignitability, toxicity or reactivity as well as any radioactive or explosive
materials; and (e) any raw materials, building components (including, without
limitation, asbestos-containing materials) and manufactured products containing
hazardous substances listed or classified as such under Environmental Laws.

"Hedge Liabilities" means the liabilities of the Borrowers under any Hedging
Agreement as calculated on a marked-to-market basis in accordance with GAAP.

"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity exchange, swap, collar, cap, floor or forward rate agreement, or other
agreement or arrangement designed to protect against fluctuations in interest
rates or currency, commodity or equity values (including, without limitation,
any option with respect to any of the foregoing and any combination of the
foregoing agreements or arrangements), and any confirmation executed in
connection with any such agreement or arrangement.

 

--------------------------------------------------------------------------------

 

"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

"Holdout Lender" has the meaning specified therefor in Section 12.02(b).

"Incremental Facility Amendment" has the meaning specified therefor in Section
2.13(h).

"Incremental Term Facility" has the meaning specified therefor in Section
2.13(a).

"Incremental Term Loans" has the meaning specified therefor in Section 2.13(a).

"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person's business and not outstanding for more than 90 days after the date such
payable was created and any earn-out, purchase price adjustment or similar
obligation until such obligation appears in the liabilities section of the
balance sheet of such Person); (c) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments or upon which interest
payments are customarily made; (d) all reimbursement, payment or other
obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder may be limited to repossession or sale
of such property; (e) all Capitalized Lease Obligations of such Person; (f) all
obligations and liabilities, contingent or otherwise, of such Person, in respect
of letters of credit, acceptances and similar facilities; (g) the amount of any
net obligations of such Persons under any Hedging Agreement which on any date
shall be deemed to be the Swap Termination Value thereof as of such date; (h)
all monetary obligations under any receivables factoring, receivable sales or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing; (i)
all Contingent Obligations; (j) all Disqualified Equity Interests; and (k) all
obligations referred to in clauses (a) through (j) of this definition of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness.  The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly
non-recourse to such Person.

"Indemnified Matters" has the meaning specified therefor in Section 12.15.

 

--------------------------------------------------------------------------------

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

"Indemnitees" has the meaning specified therefor in Section 12.15.

"Individual Advance Amount" means with respect to (a) Faneuil, $32,500,000, (b)
FNM, $32,500,000, (c) PCC, $32,500,000, and (d) the Parent, $0.

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

"Intellectual Property" has the meaning specified therefor in the Security
Agreement.

"Intellectual Property Contracts" means all agreements concerning Intellectual
Property, including without limitation license agreements, technology consulting
agreements, confidentiality agreements, co-existence agreements, consent
agreements and non-assertion agreements.

"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Agents and the Lenders, in form and substance
reasonably satisfactory to the Collateral Agent.

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) the Borrowers may not elect an Interest Period
which will end after the Final Maturity Date.

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

"Inventory" means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every

 

--------------------------------------------------------------------------------

 

nature used or usable in connection with the shipping, storing, advertising or
sale of such goods and merchandise, whether now owned or hereafter acquired, and
all such other property the sale or other disposition of which would give rise
to an Account Receivable or cash.

"Investment" means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts
Receivable arising in the ordinary course of business), capital contributions or
acquisitions of Indebtedness (including, any bonds, notes, debentures or other
debt securities), Equity Interests, or all or substantially all of the assets of
such other Person (or of any division or business line of such other Person),
(b) the purchase or ownership of any futures contract or liability for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract, or (c) any investment in any other items that are or
would be classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.

"ISP98 Rules" has the meaning specified therefor in Section 3.02(b).

"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).

"Junior Participation Agreements" means the Ravich Junior Participation
Agreement and the Montgomery Junior Participation Agreement.

"Junior Participation Funding Date" means each Funding Date, as such term is
defined in the Ravich Junior Participation Agreement.

"Junior Participation Purchase Amount" means each Purchase Price, as such term
is defined in the Ravich Junior Participation Agreement.

"L/C Fee Rate" means the Applicable Margin with respect to LIBOR Rate Loans.

"L/C Issuer" means PNC Bank, National Association, or such other bank as the
Administrative Agent may select in its sole and absolute discretion.

"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

"Lender" has the meaning specified therefor in the preamble hereto.

"Lender-Provided Hedge Agreement" means a Hedging Agreement which is provided by
any Lender, Agent or any affiliate thereof.  Except to the extent of any
Excluded Hedge Liabilities, the Hedge Liabilities of the Borrowers to the
provider of any Lender- Provided Hedge Agreement shall be "Obligations"
hereunder, guaranteed obligations under any Guaranty and secured obligations
under any Security Agreement and otherwise treated as Obligations for purposes
of each of the Loan Documents.  The Liens securing the Hedge Liabilities shall
be pari passu with the Liens securing all other Obligations under this Agreement
and the Loan Documents, but the Persons to whom such Hedge Liabilities are owed
shall not

 

--------------------------------------------------------------------------------

 

have any right to vote or take any other actions under this Agreement or the
other Loan Documents; provided, that, any such Person who is an Agent or Lender
shall have the right to vote or take any other actions under this Agreement or
the other Loan Documents in its capacity as Agent or Lender, as applicable.

"Letter of Credit Application" has the meaning specified therefor in Section
3.02(a).

"Letter of Credit Borrowing" has the meaning specified therefor in Section
3.04(d).

"Letter of Credit Fees" has the meaning specified therefor in Section 2.06(d).

"Letter of Credit Guaranty" means one or more guaranties by the Administrative
Agent in favor of the L/C Issuer guaranteeing or relating to the Borrowers'
obligations to the L/C Issuer under a reimbursement agreement, Letter of Credit
Application or other like document in respect of any Letter of Credit.

"Letter of Credit Obligations" means, at any time and without duplication, the
sum of (a) Reimbursement Obligations with respect to all Letters of Credit at
such time plus (b) the Maximum Undrawn Amount with respect to all Letters of
Credit at such time, plus (c) all amounts for which the Administrative Agent may
be liable to the L/C Issuer pursuant to any Letter of Credit Guaranty with
respect to any Letter of Credit.

"Letter of Credit Sublimit" means $15,000,000.

"Letters of Credit" has the meaning specified therefor in Section 3.01.

"Leverage Ratio" means, with respect to any Person and its Subsidiaries for any
period, the ratio of (a) all Indebtedness described in clauses (a) (but
excluding the Term B Loan and the Term C Loan), (b), (c), (d), (e) and (f) (only
to the extent of drawn and unreimbursed letters of credit) in the definition
thereof of such Person and its Subsidiaries as of the end of such period to (b)
Adjusted Consolidated EBITDA of such Person and its Subsidiaries for such
period.

"LIBOR" means for any LIBOR Rate Loan for the then current Interest Period
relating thereto, the interest rate per annum determined by Administrative Agent
as the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which U.S. dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by Administrative Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a "LIBOR Alternate Source"), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate Source, a
comparable replacement rate determined by Administrative Agent at such time
(which determination shall be

 

--------------------------------------------------------------------------------

 

conclusive absent manifest error)).  Administrative Agent shall give reasonably
prompt notice to the Administrative Borrower of LIBOR as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error.

"LIBOR Deadline" has the meaning specified therefor in Section 2.07(a).

"LIBOR Notice" means a written notice substantially in the form of Exhibit D.

"LIBOR Option" has the meaning specified therefor in Section 2.07(a).

"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (i) LIBOR for
such Interest Period by (ii) 100% minus the Reserve Percentage and (b)
1.50%.  The LIBOR Rate shall be adjusted on and as of the effective day of any
change in the Reserve Percentage.

"LIBOR Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.

"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

"Loan" means the Term Loan or any Revolving Loan made by an Agent or a Lender to
the Borrowers pursuant to Article II hereof.

"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.

"Loan Document" means this Agreement, the PCC Acquisition Collateral Assignment,
the Color Optics Acquisition Collateral Assignment, the Realtime Acquisition
Collateral Assignment, any Control Agreement, the Disbursement Letter, the First
Amendment Disbursement Letter, the Fee Letter, any Guaranty, the Intercompany
Subordination Agreement, any Joinder Agreement, any Letter of Credit
Application, the Moore-Langen Acquisition Collateral Assignment, any Mortgage,
the Third Amendment Disbursement Letter, any Security Agreement, any UCC Filing
Authorization Letter, the Vertex Acquisition Collateral Assignment, any landlord
waiver, any collateral access agreement, any Perfection Certificate and any
other agreement, instrument, certificate, report and other document executed and
delivered pursuant hereto or thereto or otherwise evidencing or securing any
Loan, any Letter of Credit Obligation or any other Obligation.

"Loan Party" means any Borrower and any Guarantor.

 

--------------------------------------------------------------------------------

 

"Material Adverse Effect" means a material adverse effect on any of (a) the
condition (financial or otherwise), business, operations, assets or liabilities
of the Loan Parties taken as a whole, (b) the ability of the Loan Parties taken
as a whole to perform any of their payment or other material obligations under
any Loan Document, (c) the legality, validity or enforceability of this
Agreement or any other Loan Document, (d) the rights and remedies of any Agent
or any Lender under any Loan Document, or (e) the validity, perfection or
priority of a Lien in favor of the Collateral Agent for the benefit of the
Agents and the Lenders on Collateral having a fair market value in excess of
$1,000,000.

"Material Contract" means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$1,500,000 or more in any Fiscal Year (other than purchase orders in the
ordinary course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days' notice without
penalty or premium) and (b) all other contracts or agreements as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect.

"Maximum Face Amount" means, with respect to any outstanding Letter of Credit,
the face amount of such Letter of Credit including all automatic increases
provided for in such Letter of Credit, whether or not any such automatic
increase has become effective.

"Maximum Undrawn Amount" means, with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

"Montgomery Junior Participation Agreement" means the Junior Participation
Agreement, dated as of the Ninth Amendment Effective Date, among William
Montgomery, the Collateral Agent and the Term C Lenders, as amended, restated,
supplemented or otherwise modified from time to time.

"Monthly Fee" has the meaning specified therefor in Section 2.06(g).

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Moore-Langen" means Moore-Langen Printing Company, Inc., an Indiana
corporation.

"Moore-Langen Acquisition" means the acquisition of all of the "Transferred
Assets" pursuant to, and as defined in, the Moore-Langen APA.

"Moore-Langen Acquisition Collateral Assignment" means the Collateral Assignment
of Acquisition Documents, dated as of the Third Amendment Effective Date, and in
form and substance satisfactory to the Collateral Agent, made by PCC in favor of
the Collateral Agent.

 

--------------------------------------------------------------------------------

 

"Moore-Langen APA" means the Asset Purchase Agreement, dated as of September 20,
2017, between PCC, as buyer, Moore-Langen, as seller, and LSC Communications,
Inc., as parent.

"Moore-Langen Disbursements" has the meaning specified thereof in Section
6.01(s).

"Mortgage" means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
satisfactory to the Collateral Agent, made by a Loan Party in favor of the
Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed, or has been obligated to contribute, to at any time during the
preceding 6 years.

"Net Amount of Eligible Accounts Receivable" means the aggregate unpaid invoice
amount of Eligible Accounts Receivable less, without duplication, sales, excise
or similar taxes, returns, discounts, chargebacks, claims, advance payments,
credits and allowances of any nature at any time issued, owing, granted,
outstanding, available or claimed with respect to such Eligible Accounts
Receivable.

"Net Cash Proceeds" means, with respect to, any issuance or incurrence of any
Indebtedness, any Equity Issuance, any Disposition or the receipt of any
Extraordinary Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Extraordinary Receipts consisting of insurance proceeds or
condemnation awards, the amount of any Indebtedness secured by any Permitted
Lien on any asset (other than Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection therewith (other
than Indebtedness under this Agreement), (b) reasonable expenses related thereto
incurred by such Person or such Subsidiary in connection therewith, (c) transfer
taxes paid to any taxing authorities by such Person or such Subsidiary in
connection therewith, and (d) net income taxes to be paid in connection
therewith (after taking into account any tax credits or deductions and any tax
sharing arrangements), in each case, to the extent, but only to the extent, that
the amounts so deducted are (i) actually paid to a Person that, except in the
case of reasonable out-of-pocket expenses, is not an Affiliate of such Person or
any of its Subsidiaries and (ii) properly attributable to such transaction or to
the asset that is the subject thereof.

"New Facility" has the meaning specified therefor in Section 7.01(m).

"New Lending Office" has the meaning specified therefor in Section 2.09(d).

"Ninth Amendment" means the Ninth Amendment to Financing Agreement, dated as of
May 12, 2020, among the Borrowers, the Guarantors and the Agents.

 

--------------------------------------------------------------------------------

 

"Ninth Amendment Effective Date" has the meaning specified therefor in Section 4
of the Ninth Amendment.

"Non-Qualifying Party" means any Loan Party that on the Eligibility Date fails
for any reason to qualify as an Eligible Contract Participant.

"Non-U.S. Lender" has the meaning specified therefor in Section 2.09(d).

"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).

"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the other Secured Parties
arising under or in connection with this Agreement or any other Loan Document,
whether or not the right of payment in respect of such claim is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, disputed,
undisputed, legal, equitable, secured, unsecured, and whether or not such claim
is discharged, stayed or otherwise affected by any proceeding referred to in
Section 9.01.  Without limiting the generality of the foregoing, the Obligations
of each Loan Party under the Loan Documents include (a) the obligation
(irrespective of whether a claim therefor is allowed in an Insolvency
Proceeding) to pay principal, interest, charges, expenses, fees, premiums
including the Applicable Premium, attorneys' fees and disbursements, indemnities
and other amounts payable by such Person under the Loan Documents, (b) the
obligation of such Person to reimburse any amount in respect of any of the
foregoing that any Agent or any Lender (in its sole discretion) may elect to pay
or advance on behalf of such Person and (c) the Bank Product
Obligations.  Notwithstanding any of the foregoing, Obligations shall not
include any Excluded Hedge Liabilities.

"OFAC Sanctions Programs" means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

"Operating Accounts" means the Cash Management Accounts which are designated as
"operating accounts" on Schedule 8.01.

"Order" has the meaning specified therefor in Section 3.10.

"Original Term Loan Commitment" means, with respect to each Lender, the
commitment of such Lender to make the Original Term Loan to the Borrowers on the
Effective Date in the amount set forth in Schedule 1.01(A) hereto or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
this Agreement, as such commitment may be terminated or reduced from time to
time in accordance with the terms of this Agreement.

"Original Term Loans" means the Term Loans made by the Lenders to the Borrowers
on the Effective Date.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed,

 

--------------------------------------------------------------------------------

 

delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

"Parent" has the meaning specified therefor in the preamble hereto.

"Parent Buybacks" has the meaning specified therefor in the definition of
Permitted Restricted Payments.

"Participant Register" has the meaning specified therefor in Section 12.07(i).

"Participation Commitment" means each Revolving Loan Lender's obligation to buy
a participation of the Letters of Credit issued hereunder.

"Participation Revolving Loan" has the meaning specified therefor in Section
3.04(c) hereof.

"Payment Office" means the Administrative Agent's office located at Two Tower
Center Boulevard, East Brunswick, New Jersey 08816, or at such other office or
offices of the Administrative Agent as may be designated in writing from time to
time by the Administrative Agent to the Collateral Agent and the Administrative
Borrower.

"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

"PCC" has the meaning specified therefor in the preamble hereto.

"PCC Acquisition" means the acquisition of all of the Equity Interests of PCC by
the Parent pursuant to the PCC Acquisition Agreement.

"PCC Acquisition Agreement" means the Purchase Agreement, dated July 11, 2015,
by and between the Parent, Visant Corporation and Visant Holding Corp., as in
effect on the date hereof.

"PCC Acquisition Assets" means all of the Equity Interests, property and assets
(tangible and intangible) proposed to be purchased by Parent pursuant to the PCC
Acquisition Agreement.

"PCC Acquisition Collateral Assignment" means the Collateral Assignment of
Acquisition Documents, dated as of the date hereof, and in form and substance
satisfactory to the Collateral Agent, made by Parent in favor of the Collateral
Agent.

 

--------------------------------------------------------------------------------

 

"PCC Acquisition Documents" means the PCC Acquisition Agreement and all other
agreements, instruments and other documents related thereto or executed in
connection therewith.

"Perfection Certificate" means a certificate in form and substance satisfactory
to the Collateral Agent providing information with respect to the property of
each Loan Party.

"Permitted Discretion" means, as applicable, the Collateral Agent's or
Administrative Agent's good faith and reasonable (from the perspective of an
asset based lender in credit facilities of the type contemplated hereby)
business judgment and consistent with the applicable Agent's customary practices
in asset based credit facilities of the type contemplated hereby.  

"Permitted Disposition" means:

(c)sale of Inventory in the ordinary course of business;

(d)licensing, on a non-exclusive basis, Intellectual Property rights in the
ordinary course of business;

(e)leasing or subleasing assets in the ordinary course of business;

(f)(i) the lapse of Registered Intellectual Property of the Parent and its
Subsidiaries to the extent not economically desirable in the conduct of their
business or (ii) the abandonment of Intellectual Property rights in the ordinary
course of business so long as (in each case under clauses (i) and (ii)), (A)
with respect to copyrights, such copyrights are not material revenue generating
copyrights, and (B) such lapse is not materially adverse to the interests of the
Secured Parties;

(g)any involuntary loss, damage or destruction of property;

(h)any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;

(i)so long as no Event of Default has occurred and is continuing or would result
therefrom, transfers of assets (i) from a Loan Party to another Loan Party, and
(ii) from any Subsidiary of the Parent that is not a Loan Party to any other
Subsidiary of the Parent;

(j)Disposition of (i) obsolete or worn-out equipment in the ordinary course of
business or (ii) property which any Loan Party in good faith determines is no
longer used or useful in the conduct of the business of such Loan Party;

(k)Disposition of property or assets not otherwise permitted in clauses (a)
through (h) above for cash in an aggregate amount not less than the fair market
value of such property or assets;

(l)Disposition of the Facility located in Carmel, New York; and

 

--------------------------------------------------------------------------------

 

(m)the sale of Factored Receivables by Faneuil to the Factor pursuant to the
Factoring Agreement so long as (i) the Factoring Receivables Assignment and the
Factoring Subordination Agreement are in full force and effect at the time such
sale is consummated and (ii) the face amount of Factored Receivables purchased
by the Factor shall not exceed $10,000,000 in the aggregate.;

provided that the Net Cash Proceeds of such Dispositions (including the proposed
Disposition) (1) in the case of clauses (h) and (i) above, do not exceed
$500,000 in the aggregate in any Fiscal Year and (2) in all cases (except the
Disposition within one year of the Effective Date of the Facility located in
Carmel, New York) are paid to the Administrative Agent for the benefit of the
Agents and the Lenders pursuant to the terms of Section 2.05(c)(ii) or applied
as provided in Section 2.05(c)(vi).

"Permitted Holder" means Jess M. Ravich or any Specified Party.

"Permitted Indebtedness" means:

1.any Indebtedness owing to any Agent or any Lender under this Agreement and the
other Loan Documents;

2.any other Indebtedness listed on Schedule 7.02(b), and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;

3.Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;

4.Permitted Intercompany Investments;

5.Indebtedness incurred in the ordinary course of business under performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations (other than obligations for the payment of
borrowed money or other Indebtedness) or in respect of worker's compensation
claims, and reimbursement obligations in respect of any of the foregoing;

6.Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Loan Parties, so long as the amount of such Indebtedness
is not in excess of the amount of the unpaid cost of, and shall be incurred only
to defer the cost of, such insurance for the period in which such Indebtedness
is incurred and such Indebtedness is outstanding only during such period;

7.the incurrence by any Loan Party of Indebtedness under Hedging Agreements that
are incurred for the bona fide purpose of hedging the interest rate, commodity,
or foreign currency risks associated with such Loan Party's operations and not
for speculative purposes;

8.Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
"procurement

 

--------------------------------------------------------------------------------

 

cards" or "P-cards") or other similar cash management services, in each case,
incurred in the ordinary course of business;

9.Subordinated Indebtedness;

10.the Milestone Payments (as defined in the Realtime MIPA) pursuant to and in
accordance with the Realtime MIPA, in an aggregate amount not to exceed
$7,500,000, provided, that, the payments of such Milestone Payments shall not
exceed (i) $2,500,000 for the period commencing on the Effective Date (as
defined in the Realtime MIPA) and ending September 30, 2020, (ii) $2,500,000 for
the twelve (12) month period ended September 30, 2021 and (iii) $2,500,000 for
the twelve (12) month period ended September 30, 2022, to be paid, if
applicable, on or before the March 31st following the applicable measurement
period set forth in clauses (i) – (iii) above, provided, further, that, in each
case, (w) no Default or Event of Default has occurred and is continuing or would
result from such payment, (x) unless such Milestone Payment is financed through
an Equity Issuance, both immediately before and after giving effect to such
payment, Availability plus Qualified Cash is equal to or greater than
$10,000,000, (y) unless such Milestone Payment is financed through an Equity
Issuance, both immediately before and after giving effect to such payment, the
Leverage Ratio of the Parent and its Subsidiaries is equal to or less than 0.25
below the then applicable Leverage Ratio level set forth in Section 7.03(a) and
(z) the Collateral Agent shall have received a certificate of the chief
financial officer of Parent, certifying that the applicable conditions set forth
in clauses (w), (x) and (y) have been satisfied (together with supporting
calculations), which such certificate shall be delivered no later than three (3)
Business Days prior to the date of such payment;

11.Indebtedness in respect of the Specified Letter of Credit in the undrawn face
amount not to exceed $1,000,000 at any time outstanding;

12.unsecured Indebtedness of the Parent owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by the Parent of the common Equity
Interests of the Parent that has been issued to such Persons, so long as (i)
such repurchase is permitted under Section 7.02(h), (ii) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (iii) the aggregate amount of all such Indebtedness incurred
pursuant to this clause (l), together with the aggregate amount of all
Restricted Payments made pursuant to clause (b) of the definition of Permitted
Restricted Payments, does not exceed $500,000 at any time outstanding, and (iv)
such Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to the Collateral Agent;

13.unsecured guarantees by any Borrower arising with respect to customary
agreements entered into by the other Loan Parties in the ordinary course of
business and not otherwise prohibited by the terms of this Agreement; and

14.Indebtedness incurred in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds, so long as such
Indebtedness is repaid in full within

 

--------------------------------------------------------------------------------

 

3 Business Days of the incurrence thereof and does not exceed $1,000,000 at any
time outstanding.

"Permitted Intercompany Investments" means Investments made by (a) a Loan Party
to or in another Loan Party, (b) a Subsidiary that is not a Loan Party to or in
another Subsidiary that is not a Loan Party, (c) a Subsidiary that is not a Loan
Party to or in a Loan Party, so long as, in the case of a loan or advance, the
parties thereto are party to the Intercompany Subordination Agreement, and (d) a
Loan Party to or in a Subsidiary that is not a Loan Party so long as (i) the
aggregate amount of all such Investments made by the Loan Parties to or in
Subsidiaries that are not Loan Parties does not exceed $1,000,000 at any time
outstanding, (ii) no Default or Event of Default has occurred and is continuing
either before or after giving effect to such Investment, and (iii) the Borrowers
have Excess Availability plus Qualified Cash of not less than $10,000,000 after
giving effect to such Investment.

"Permitted Investments" means:

15.Investments in cash and Cash Equivalents;

16.Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

17.advances made in connection with purchases of goods or services in the
ordinary course of business;

18.Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

19.Investments existing on the date hereof, and Investments which are committed
to be made pursuant to a definitive agreement or binding commitment existing on
the Effective Date, in each case as set forth on Schedule 7.02(e) hereto, but
not any increase in the amount thereof as set forth in such Schedule or any
other modification of the terms thereof (except for any increase in value
thereof);

20.Permitted Intercompany Investments;

21.Investments constituting loans and advances by any Borrower and its
Subsidiaries to their respective employees, officers and directors in the
ordinary course of business in an aggregate amount not to exceed $500,000 at any
time outstanding;

22.payroll, commissions, travel and similar advances made to employees to cover
matters that are expected at the time of such advances to be treated as expenses
of the Parent and its Subsidiaries for accounting purposes and that are made in
the ordinary course of business in an aggregate amount not to exceed $300,000 at
any time outstanding;

23.Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with any Borrower or any of its
Subsidiaries so long as

 

--------------------------------------------------------------------------------

 

such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger and were in existence on the date
of such event;

24.to the extent constituting Investments, Capital Expenditures permitted
pursuant to Section 7.02(g);

25.the Realtime Acquisition; and

26.so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $3,000,000 at any time outstanding.

"Permitted Liens" means:

27.Liens securing the Obligations;

28.Liens for taxes, assessments and governmental charges the payment of which is
not required under Section 7.01(c)(iii);

29.Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

30.Liens described on Schedule 7.02(a), provided that any such Lien shall only
secure the Indebtedness that it secures on the Effective Date and any Permitted
Refinancing Indebtedness in respect thereof;

31.purchase money Liens on equipment and other fixed or capital assets acquired,
constructed, improved or held by any Loan Party or any of its Subsidiaries in
the ordinary course of its business to secure Permitted Purchase Money
Indebtedness so long as such Lien only (i) attaches to such property and (ii)
secures the Indebtedness that was incurred to acquire such property or any
Permitted Refinancing Indebtedness in respect thereof;

32.deposits and pledges of cash securing (i) obligations incurred in respect of
workers' compensation, unemployment insurance and other general liability
insurance obligations, other social security laws and regulations or other forms
of governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety, appeal bonds, performance bonds and
other obligations of similar nature, but only to the extent such deposits or
pledges are made or otherwise arise in the ordinary course of business and
secure obligations not past due;

33.with respect to any Facility, easements, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
(i) do not (A) secure obligations for the payment of money or (B) materially
impair the value of such property

 

--------------------------------------------------------------------------------

 

or its use by any Loan Party or any of its Subsidiaries in the normal conduct of
such Person's business or (ii) are disclosed in the applicable Title Insurance
Policy provided to and accepted by the Collateral Agent;

34.Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, or (iii) for amounts
not yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;

35.the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capitalized Lease), in each case
extending only to such personal property;

36.non-exclusive licenses of Intellectual Property rights in the ordinary course
of business;

37.judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.01(j);

38.rights of set-off or bankers' liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

39.Liens on Faneuil's deposit account maintained at M&T Bank (account number
98597 16558) (the "Pledged M&T Account") securing the Specified Letter of Credit
permitted to be incurred pursuant to clause (k) of the definition of Permitted
Indebtedness; provided, that the amount on deposit in the Pledged M&T Account
does not exceed $1,200,000 at any time;

40. Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness; and

41.to the extent constituting Liens, the filing of Uniform Commercial Code
financing statements solely as a precautionary measure in connection with
operating leases or  consignment of goods;

42.Liens granted to SureTec Insurance Company, SureTec Indemnity Company,
Argonaut Insurance Company and Rockwood Casualty Insurance Company
(collectively, the "Specified Insurance Companies") pursuant to the General
Agreement of Indemnity, dated as of July 31, 2014, by the Parent and FNM (the
"SureTec Indemnity Agreement") to secure the obligations of the Parent and FNM
arising under, or in connection, with the bonds issued by the Specified
Insurance Companies or otherwise under the SureTec Indemnity Agreement; provided
that the aggregate stated or principal amount of obligations secured by such
Liens does not exceed $2,000,000 at any time;

 

--------------------------------------------------------------------------------

 

43.Liens on (i) any of the Factored Receivables that are sold in a Permitted
Disposition to the Factor and (ii) any other assets of Faneuil that are pledged
by Faneuil to the Factor subject to the terms of the Factoring Subordination
Agreement; and

44.other Liens which do not secure Indebtedness for borrowed money or letters of
credit and as to which the aggregate amount of the obligations secured thereby
does not exceed $1,000,000.

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets secured by
a Lien permitted under clause (e) of the definition of "Permitted Liens";
provided that (a) such Indebtedness is incurred within 60 days after such
acquisition, (b) such Indebtedness when incurred shall not exceed the purchase
price of the asset financed and (c) the aggregate principal amount of all such
Indebtedness shall not exceed $4,500,000 incurred in any calendar year.

"Permitted Refinancing Indebtedness" means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:

45.after giving effect to such extension, refinancing or modification, the
amount of such Indebtedness is not greater than the principal amount of
Indebtedness outstanding immediately prior to such extension, refinancing or
modification (other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto);

46.such extension, refinancing or modification does not result in a shortening
of the average weighted maturity (measured as of the extension, refinancing or
modification) of the Indebtedness so extended, refinanced or modified;

47.such extension, refinancing or modification is pursuant to terms that are not
less favorable, taken as a whole, to the Loan Parties and the Lenders than the
terms of the Indebtedness (including, without limitation, terms relating to the
collateral (if any) and subordination (if any)) being extended, refinanced or
modified; and

48.the Indebtedness that is extended, refinanced or modified is not recourse to
any Loan Party or any of its Subsidiaries that is liable on account of the
obligations other than those Persons which were obligated with respect to the
Indebtedness that was refinanced, renewed, or extended.

"Permitted Restricted Payments" means any of the following Restricted Payments
made by:

49.any Subsidiary of any Borrower to such Borrower,

50.so long as no Default or Event of Default shall have occurred and be
continuing either before or after giving effect to such payment, any Subsidiary
to the Parent (and the Parent shall use such Restricted Payments) for the
repurchase, retirement or other acquisition or retirement for value of the
Parent's common Equity Interests held by any future,

 

--------------------------------------------------------------------------------

 

present or former employee, director, manager, officer or consultant (or any
Affiliates, spouses, former spouses, other immediate family members, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of the Parent or any of its Subsidiaries pursuant to any employee,
management, director or manager equity plan, employee, management, director or
manager stock option plan or any other employee, management, director or manager
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director, manager, officer or consultant of the
Parent or any Subsidiary; provided that the aggregate amounts of all such
payments made pursuant to this clause (b), together with the aggregate amount of
all Indebtedness incurred under clause (l) of the definition of Permitted
Indebtedness, shall not, in the aggregate, exceed $500,000 during the term of
this Agreement;

51.any Subsidiary to the Parent (and the Parent shall use such Restricted
Payments) for the repurchase, retirement or other acquisition or retirement for
value of the Parent's common Equity Interests (other than such repurchase,
retirement or other acquisition or retirement for value described in clause (b)
above, the "Parent Buybacks") so long as (i) the aggregate amount paid by Parent
in connection with all Parent Buybacks shall not exceed $2,000,000 in any Fiscal
Year, (ii) Excess Availability plus Qualified Cash after giving effect to any
Parent Buyback shall exceed $10,000,000, (iii) the Administrative Borrower shall
have delivered a certificate of the chief financial officer of the
Administrative Borrower, demonstrating on a pro forma basis, as of the end of
the most recently ended fiscal quarter for which internally prepared financial
statements are available and for the 12 calendar months (on a quarter-by-quarter
basis) following the proposed Parent Buyback, that the Leverage Ratio for the
Parent and its Subsidiaries is less than 2.75:1.00 and (iv) no Default or Event
of Default shall have occurred and be continuing at the time of any Parent
Buyback or would result therefrom; and

52.the Parent to pay dividends in the form of common Equity Interests.

"Permitted Specified Liens" means Permitted Liens described in clauses (a), (b)
and (c) of the definition of Permitted Liens, and, solely in the case of Section
7.01(b)(i), including clauses (g), (h) and (i) of the definition of Permitted
Liens.

"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

"Petty Cash Accounts" means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $50,000 for any one account and $300,000
in the aggregate for all such accounts.  

"Phoenix Office Location" means the Facility owned by Phoenix (Md.) Realty, LLC
and located at 18249 Phoenix Drive, Hagerstown, MD.

"Plan" means any Employee Plan or Multiemployer Plan.

"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.0%, or, if a

 

--------------------------------------------------------------------------------

 

rate of interest is not otherwise in effect, interest at the highest rate
specified herein for any Loan then outstanding prior to an Event of Default plus
2.0%.  

"Pro Forma Consolidated EBITDA" means the Consolidated EBITDA of the Parent and
its Subsidiaries (after giving effect to the consummation of the PCC
Acquisition) for the most recently ended four-quarter period as of the Effective
Date, with such adjustments as are reasonably acceptable to the Collateral
Agent.

"Pro Forma Leverage Ratio" means (a) all Indebtedness described in clauses (a),
(b), (c), (d), (e) and (f) in the definition thereof of the Parent and its
Subsidiaries (after giving effect to the consummation of the PCC Acquisition) to
(b) Pro Forma Consolidated EBITDA.

"Pro Rata Share" means, with respect to:

53.(i) a Lender's obligation to make Revolving Loans and the right to receive
payments of interest, fees, and principal with respect thereto and (ii) a
Lender's obligation to participate in Letters of Credit and Reimbursement
Obligations, to reimburse the L/C Issuer, and the right to receive payments of
fees with respect thereto, the percentage obtained by dividing (A) such Lender's
Revolving Credit Commitment, by (B) the Total Revolving Credit Commitment,
provided, that, if the Total Revolving Credit Commitment has been reduced to
zero, the numerator shall be the aggregate unpaid principal amount of such
Lender's Revolving Loans and its interest in the Letter of Credit Obligations
and the denominator shall be the aggregate unpaid principal amount of all
Revolving Loans and Letter of Credit Obligations,

54.(i) a Lender's obligation to make the Term A-2C Loan, the percentage obtained
by dividing (A) such Lender's Term A-2C Loan Commitment by (B) the Total Term
A-2C Loan Commitment (provided that if the Total Term A-2C Loan Commitment has
been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender's portion of the Term A-2C Loan and the denominator shall
be the aggregate unpaid principal amount of the Term A-2C Loan) and (ii) a
Lender's right to receive payments of interest, fees and principal with respect
to the Term Loan, the percentage obtained by dividing (A) such Lender's Term
Loan Commitment by (B) the Total Term Loan Commitment (provided that if the
Total Term Loan Commitment has been reduced to zero, the numerator shall be the
aggregate unpaid principal amount of such Lender's portion of the Term Loan
(other than Incremental Term Loans) and the denominator shall be the aggregate
unpaid principal amount of the Term Loan (other than Incremental Term Loans),

55.with respect to a Lender's right to receive payments of interest, fees, and
principal with respect to any Incremental Term Loan, the percentage obtained by
dividing (i) the aggregate unpaid principal amount of such Lender's portion of
such Incremental Term Loan and (ii) the aggregate unpaid principal amount of
such Incremental Term Loan,

56.with respect to Agent Advances and any Agent's or Lender's right to receive
payments of interest, fees and principal with respect thereto, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Agent's
or Lender's portion of Agent Advances by (ii) the aggregate unpaid principal
amount of Agent Advances; and

 

--------------------------------------------------------------------------------

 

57.all other matters (including, without limitation, the indemnification
obligations arising under Section 10.05), the percentage obtained by dividing
(i) the sum of such Lender's Revolving Credit Commitment and the unpaid
principal amount of such Lender's portion of the Term Loan, by (ii) the sum of
the Total Revolving Credit Commitment and the aggregate unpaid principal amount
of the Term Loan, provided, that, if such Lender's Revolving Credit Commitment
shall have been reduced to zero, such Lender's Revolving Credit Commitment shall
be deemed to be the aggregate unpaid principal amount of such Lender's Revolving
Loans (including Agent Advances) and its interest in the Letter of Credit
Obligations and if the Total Revolving Credit Commitment shall have been reduced
to zero, the Total Revolving Credit Commitment shall be deemed to be the
aggregate unpaid principal amount of all Revolving Loans (including Agent
Advances) and Letter of Credit Obligations.

"Process Agent" has the meaning specified therefor in Section 12.10(b).

"Projections" means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(ii), as updated from time to time pursuant
to Section 7.01(a)(vii).

"Purchase Price" means, with respect to the PCC Acquisition, an amount equal to
the sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with the PCC
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants,
payments to principals for consulting services or other similar payments) in
connection with the PCC Acquisition, plus (b) the aggregate amount of
liabilities of the acquired business (net of current assets of the acquired
business) that would be reflected on a balance sheet (if such were to be
prepared) of the Parent and its Subsidiaries after giving effect to the PCC
Acquisition, plus (c) the aggregate amount of all transaction fees, costs and
expenses incurred by the Parent or any of its Subsidiaries in connection with
the PCC Acquisition.

"Qualified Cash" means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in deposit accounts in
the name of a Loan Party in the United States as of such date, which deposit
accounts are subject to Control Agreements.

"Qualified ECP Loan Party" means each Loan Party that on the Eligibility Date is
(a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a "commodity pool" as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000 or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a "letter of
credit or keepwell, support, or other agreement" for purposes of Section
1a(18)(A)(v)(II) of the CEA.

"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

 

--------------------------------------------------------------------------------

 

"Ravich Junior Participation Agreement" means the Amended and Restated Junior
Participation Agreement, dated as of the Ninth Amendment Effective Date, among
Jess M. Ravich, the Collateral Agent, the Term B Lenders and the Term C Lenders,
as amended, restated, supplemented or otherwise modified from time to time.

"Realtime Acquisition" means the acquisition by Faneuil of all of the Membership
Interests pursuant to, and as defined in, the Realtime MIPA.

"Realtime Acquisition Collateral Assignment" means the Collateral Assignment of
Acquisition Documents, dated as of the Fifth Amendment Effective Date, and in
form and substance satisfactory to the Collateral Agent, made by Faneuil in
favor of the Collateral Agent.

"Realtime MIPA" means the Membership Interest Purchase Agreement, dated as of
July 31, 2019, between Faneuil, as purchaser, and each of Gregg L. Antenen, an
individual, Richard A. Veed, an individual and Sean P. Murphy, an individual,
collectively, as sellers.

"Real Property Deliverables" means each of the following agreements, instruments
and other documents in respect of each Facility:

58.a Mortgage duly executed by the applicable Loan Party,

59.evidence of the recording of each Mortgage in such office or offices as may
be reasonably necessary or, in the opinion of the Collateral Agent, desirable to
perfect the Lien purported to be created thereby or to otherwise protect the
rights of the Collateral Agent and the Lenders thereunder;

60.a Title Insurance Policy with respect to each Mortgage;

61.(i) a current ALTA survey and a surveyor's certificate, in form and substance
reasonably satisfactory to the Collateral Agent, certified to the Collateral
Agent and to the issuer of the Title Insurance Policy with respect thereto by a
professional surveyor licensed in the state in which such Facility is located
and satisfactory to the Collateral Agent or (ii) a prior survey, in form and
substance reasonably satisfactory to the Collateral Agent, together with an
affidavit from the applicable Loan Party certified to the issuer of the Title
Insurance Policy with respect thereto that there has been no material change to
such Facility since the date of such survey, if applicable, all in form and
substance satisfactory to the issuer of the Title Insurance Policy to delete the
exception for such matters as a survey would show in the relevant Title
Insurance Policy;

62.an opinion of counsel, reasonably satisfactory to the Collateral Agent, in
the state where such Facility is located with respect to the enforceability of
the Mortgage to be recorded and such other matters as the Collateral Agent may
reasonably request;

63.a reasonably satisfactory ASTM 1527-00 Phase I Environmental Site Assessment
("Phase I ESA") provided by the Borrowers to the Collateral Agent (and if
recommended in the Phase I ESA and, if reasonably requested by the Collateral
Agent based upon the results of such Phase I ESA and after consultation with the
Parent, an ASTM 1527-00

 

--------------------------------------------------------------------------------

 

Phase II Environmental Site Assessment) of each Facility, in form and substance
and by an independent firm satisfactory to the Collateral Agent; and

64.such other agreements, instruments and other documents (including opinions of
counsel) as the Collateral Agent may reasonably require.  

"Recipient" means any Agent, any Lender and any L/C Issuer, as applicable.

"Reference Bank" means PNC, its successors or any other commercial bank
designated by the Administrative Agent to the Administrative Borrower from time
to time.

"Reference Rate" means, for any period, the greatest of (a) 4.75% per annum,
(b) the Federal Funds Open Rate plus 0.50% per annum, (c) the LIBOR Rate (which
rate shall be calculated based upon an Interest Period of 1 month and shall be
determined on a daily basis) plus 1.00% per annum, and (d) the rate of interest
publicly announced by the Reference Bank in New York, New York from time to time
as its reference rate, base rate or prime rate.  The reference rate, base rate
or prime rate is determined from time to time by the Reference Bank as a means
of pricing some loans to its borrowers and neither is tied to any external rate
of interest or index nor necessarily reflects the lowest rate of interest
actually charged by the Reference Bank to any particular class or category of
customers.  Each change in the Reference Rate shall be effective from and
including the date such change is publicly announced as being effective.

"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.  

"Register" has the meaning specified therefor in Section 12.07(f).

"Registered Intellectual Property" means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.

"Registered Loans" has the meaning specified therefor in Section 12.07(f).

"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

"Reimbursement Obligations" has the meaning specified therefor in Section
3.04(b).

"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

"Related Party Assignment" has the meaning specified therefor in Section
12.07(c)(ii).

"Related Party Register" has the meaning specified therefor in Section 12.07(f).

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any

 

--------------------------------------------------------------------------------

 

Hazardous Material (including the abandonment or discarding of barrels,
containers and other closed receptacles containing any Hazardous Material) into
the indoor or outdoor environment, including, without limitation, the movement
of Hazardous Materials through or in the ambient air, soil, surface or ground
water, or property.

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.

"Replacement Lender" has the meaning specified therefor in Section 12.02(b).

"Reportable Compliance Event" means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

"Required Lenders" means Lenders whose Pro Rata Shares (calculated in accordance
with clause (e) of the definition thereof) aggregate at least 50.1%.

"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, issued guidance, release, rulings, ordinances, orders, executive
orders, opinions, judgments, writs, injunctions, bonds, authorizations or
approvals, constitutions, decrees (including administrative or judicial
precedents or authorities), award of or any settlement arrangement, by
agreement, consent, or otherwise, and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, foreign or domestic, in each case that are
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

"Reserve Percentage" means as of any day the maximum effective percentage in
effect on such day as prescribed by the Board for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding.

"Reserves" means, as of any date of determination, such amounts (including,
without limitation, the amount of any Bank Product Reserve, any Dilution Reserve
and any Factored Receivables Reserve) as the Administrative Agent may from time
to time establish in

 

--------------------------------------------------------------------------------

 

its Permitted Discretion (a) to reflect events, conditions, contingencies or
risks which adversely affect (i) any Collateral in the Borrowing Base or either
Agent's access thereto, or (ii) the priority, perfection or enforceability of
any of the security interest of the Agents or any Lender in the Collateral in
the Borrowing Base, or (b) in respect of any state of facts which the
Administrative Agent reasonably determines to constitute a Default or an Event
of Default. The amount of any Reserve established by the Administrative Agent
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such Reserve as determined by the Administrative Agent in
its Permitted Discretion and shall not be duplicative of the amount of any other
Reserve, or any reduction in the advance rate, with respect to the same events,
conditions or circumstances. The Administrative Agent shall provide notice to
the Administrative Borrower and the Collateral Agent of any new categories of
Reserves that may be established after the date hereof and will be available to
consult with the Administrative Borrower in connection with the basis for such
new categories of Reserves. Notwithstanding any of the foregoing, the
Administrative Agent shall not establish any Reserves with respect to core
offset liability or core reconciliation variance.

"Restricted Payment" means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding,
together with any payment or distribution pursuant to a "plan of division" under
the Delaware Limited Liability Company Act or any comparable transaction under
any similar law, (b) the making of any repurchase, redemption, retirement,
defeasance, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of any Loan Party or any
direct or indirect parent of any Loan Party, now or hereafter outstanding, (c)
the making of any payment to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights for the purchase or acquisition of
shares of any class of Equity Interests of any Loan Party, now or hereafter
outstanding, (d) the return of any Equity Interests to any shareholders or other
equity holders of any Loan Party or any of its Subsidiaries, or make any other
distribution of property, assets, shares of Equity Interests, warrants, rights,
options, obligations or securities thereto as such or (e) the payment of any
management, consulting, monitoring or advisory fees or any other fees or
expenses (including the reimbursement thereof by any Loan Party or any of its
Subsidiaries) pursuant to any management, consulting, monitoring, advisory or
other services agreement to any of the shareholders or other equityholders of
any Loan Party or any of its Subsidiaries or other Affiliates, or to any other
Subsidiaries or Affiliates of any Loan Party.

"Revolver Priority Collateral" means (a) Accounts Receivable of each Loan Party
that arise from the sale, leasing, assignment or other disposition of Inventory
or the rendition of services, or from the licensing of, or similar arrangements
relating to, patents, trademarks, copyrights and other intellectual property in
the ordinary course of business, (b) Collateral Records, (c) deposit accounts
(as defined in the Uniform Commercial Code) and all amounts therein (other than
amounts therein constituting identifiable Proceeds of Term Priority Collateral)
of any Loan Party, (d) Inventory of each Loan Party, (e) to the extent
evidencing or relating to any of the foregoing, supporting obligations, letter
of credit rights, payment intangibles and documents (as each such term is
defined in the Uniform Commercial Code), and (f) all Proceeds and products
(whether tangible or intangible) of the foregoing, including Proceeds of
insurance covering any or all of the foregoing, in each case to the extent they
relate to clauses (a) through (e) above.  For the avoidance of doubt, Revolver

 

--------------------------------------------------------------------------------

 

Priority Collateral shall not include (i) equipment or any other asset acquired
with cash proceeds thereof except to the extent such asset acquired is described
in clauses (a) through (e) above, (ii) during the continuance of an Event of
Default, proceeds of business interruption insurance, if any, and (iii) Proceeds
of Revolving Loans (other than such Proceeds constituting Collateral described
in clauses (a) through (e) above).

"Revolver Priority Collateral Proceeds" means the Proceeds of Revolver Priority
Collateral.

"Revolving Credit Commitment" means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrowers in the amount set forth
opposite such Lender's name in Schedule 1.01(A) hereto or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under this Agreement,
as such amount may be terminated or reduced from time to time in accordance with
the terms of this Agreement.

"Revolving Loan" means a loan made by a Lender to the Borrowers pursuant to
Section 2.01(a)(i).

"Revolving Loan Lender" means a Lender with a Revolving Credit Commitment or a
Revolving Loan.

"Revolving Loan Obligations" means any Obligations with respect to the Revolving
Loans (including without limitation, the principal thereof, the interest
thereon, and the fees and expenses specifically related thereto).

"Sale and Leaseback Transaction" means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

"Sanctioned Country" means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

"Sanctioned Person" means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

"Second Amendment" means the Second Amendment to Financing Agreement, dated as
of May 26, 2017, among the Borrowers, the Guarantors, the Agents and the Lenders
party thereto.

 

--------------------------------------------------------------------------------

 

"Second Amendment Disbursement Letter" means a disbursement letter, in form and
substance reasonably satisfactory to the Collateral Agent, by and among the Loan
Parties, the Agents, the Lenders and the other Persons party thereto, and the
related funds flow memorandum describing the sources and uses of all cash
payments in connection with the transactions contemplated to occur on the Second
Amendment Effective Date.

"Second Amendment Effective Date" has the meaning specified therefor in Section
5 of the Second Amendment.

"Secured Party" means any Agent, any Lender, the L/C Issuer and any Bank Product
Provider.

"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

"Securitization" has the meaning specified therefor in Section 12.07(l).

"Security Agreement" means a Pledge and Security Agreement, in form and
substance satisfactory to the Collateral Agent, made by a Loan Party in favor of
the Collateral Agent, for the benefit of the Secured Parties, securing the
Obligations.

"Settlement Period" has the meaning specified therefor in Section 2.02(d)(i)
hereof.

"Seventh Amendment" means the Seventh Amendment to Financing Agreement, dated as
of February 13, 2020, among the Borrowers, the Guarantors and the Agents.

"Seventh Amendment Effective Date" has the meaning specified therefor in Section
4 of the Seventh Amendment.

"Sixth Amendment" means the Sixth Amendment to Financing Agreement, dated as of
December 17, 2019, among the Borrowers, the Guarantors, the Agents and the
Lenders party thereto.

"Sixth Amendment Effective Date" has the meaning specified therefor in Section 5
of the Sixth Amendment.

"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in

 

--------------------------------------------------------------------------------

 

business or a transaction, for which such Person's property would constitute
unreasonably small capital.

"Specified Existing Credit Facilities" means, collectively, the credit
facilities evidenced by (a) that certain Credit Agreement, dated as of September
23, 2014, among Visant Corporation, Visant Secondary Holdings Corp., the lenders
from time to time party thereto and Credit Suisse AG, as administrative agent
and collateral agent and (b) that certain Indenture, dated as of September 22,
2010, among Visant Corporation, the guarantors party thereto, and U.S. Bank
National Association.

"Specified Disbursements " has the meaning specified thereof in Section 6.01(s).

"Specified Financing" means not less than $5,000,000 of cash proceeds received
by the Loan Parties on or before February 28, 2019 (a) in the form of
Subordinated Indebtedness or (b) in consideration for the issuance by the Parent
of Qualified Equity Interests, such financing to be received by the Loan Parties
pursuant to definitive documents in form and substance reasonably satisfactory
to the Collateral Agent.

"Specified Insurance Companies" has the meaning specified therefor in clause (p)
of the definition of Permitted Liens.

"Specified Letter of Credit" means the letter of credit set forth on Schedule
1.01(C).

"Specified Party" means each of the Persons listed on Schedule 1.01(D) hereto.

"Standard & Poor's" means Standard & Poor's Ratings Services, a division of
The McGraw‑Hill Companies, Inc. and any successor thereto.

"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which (including, without limitation, payment terms, interest rates, covenants,
remedies, defaults and other material terms) are reasonably satisfactory to the
Collateral Agent and the Required Lenders and which has been expressly
subordinated in right of payment to all Indebtedness of such Loan Party under
the Loan Documents (a) by the execution and delivery of a subordination
agreement, in form and substance reasonably satisfactory to the Collateral Agent
and the Required Lenders, or (b) otherwise on terms and conditions reasonably
satisfactory to the Collateral Agent and the Required Lenders.

"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or

 

--------------------------------------------------------------------------------

 

controlled directly or indirectly through one or more intermediaries, by such
Person.  References to a Subsidiary shall mean a Subsidiary of the Parent unless
the context expressly provides otherwise.

"SunTrust Account" means account number 1000050031235 maintained by Faneuil at
SunTrust Bank.

"Swap" means any "swap" as defined in Section 1a(47) of the CEA and regulations
thereunder other than (a) a swap entered into on, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

"Swap Obligation" means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Hedge Agreement.

"Swap Termination Value" means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreement, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark to market value(s) for such Hedging Agreement, as
determined by the hedge bank party to such Hedging Agreement (or the Borrowers,
if no hedge bank is party to such Hedging Agreement) in accordance with the
terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the hedge bank party to such
Hedging Agreement (or the Borrowers, if no hedge bank is party to such Hedging
Agreement).

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

"Termination Date" means the first date on which all of the Obligations are paid
in full in cash and the Commitments of the Lenders are terminated.

"Term A Lender" means a Lender making a Term A Loan.

"Term A Loan" means the Term A Loans made by the Term A Lenders to the Borrowers
on the First Amendment Effective Date pursuant to Section 2.01(a)(iii).

"Term A Loan Commitment" means, with respect to each Term A Lender, the
commitment of such Lender to make the Term A Loan to the Borrowers on the First
Amendment Effective Date in the amount set forth in Schedule 1.01(A-1) hereto or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under this Agreement, as such commitment may be terminated or reduced from time
to time in accordance with the terms of this Agreement.

 

--------------------------------------------------------------------------------

 

"Term A Loan Disbursements" shall have the meaning specified therefor in Section
6.01(s).

"Term A-1 Lender" means a Lender making a Term A-1 Loan.

"Term A-1 Loan" means the Term A-1 Loans made by the Term A-1 Lenders to the
Borrowers on the Third Amendment Effective Date pursuant to Section 2.01(a)(iv).

"Term A-1 Loan Commitment" means, with respect to each Term A-1 Lender, the
commitment of such Lender to make its respective Term A-1 Loan to the Borrowers
on the Third Amendment Effective Date in the amount set forth in
Schedule 1.01(A-2) hereto or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under this Agreement, as such commitment may be
terminated or reduced from time to time in accordance with the terms of this
Agreement.

"Term A-1 Loan Disbursements" shall have the meaning specified therefor in
Section 6.01(s).

"Term A-2 Lender" means a Lender making a Term A-2 Loan.

"Term A-2 Loan" means the Term A-2 Loans made by the Term A-2 Lenders to the
Borrowers on the Fourth Amendment Effective Date pursuant to Section 2.01(a)(v).

"Term A-2 Loan Commitment" means, with respect to each Term A-2 Lender, the
commitment of such Lender to make its respective Term A-2 Loan to the Borrowers
on the Fourth Amendment Effective Date in the amount set forth in
Schedule 1.01(A-3) hereto or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under this Agreement, as such commitment may be
terminated or reduced from time to time in accordance with the terms of this
Agreement.

"Term B Lender" means a Lender making a Term B Loan.

"Term B Loan" means the Term B Loans made effective as of the Sixth Amendment
Effective Date pursuant to Section 2.01(a)(vi).

"Term B Loan PIK Amount" has the meaning specified therefor in Section
2.04(b)(ii)(A).

"Term B PIK Margin" means, as of any date of determination, the Applicable
Margin plus 4.00% per annum.

"Term C Lender" means a Lender making a Term C Loan.

"Term C Loan" means the Term C Loans made effective as of the Ninth Amendment
Effective Date and thereafter pursuant to Section 2.01(a)(vii).

"Term C Loan Commitment" means, with respect to each Term C Lender, the
commitment of such Lender to make its respective Term C Loan to the Borrowers on
the Ninth

 

--------------------------------------------------------------------------------

 

Amendment Effective Date in the amount set forth in Schedule 1.01(A-5) hereto or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under this Agreement, as such commitment may be terminated or reduced from time
to time in accordance with the terms of this Agreement.

"Term C Loan PIK Amount" has the meaning specified therefor in Section
2.04(b)(iii)(A).

"Termination Event" means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 4971 or 4975 of the Internal Revenue Code, (c) the filing of a
notice of intent to terminate an Employee Plan or the treatment of an Employee
Plan amendment as a termination under Section 4041 of ERISA, (d) the institution
of proceedings by the PBGC to terminate an Employee Plan, or (e) any other event
or condition that could reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Employee Plan.

"Term Loans" means (i) the Original Term Loans made by the Term Loan Lenders to
the Borrowers on the Effective Date pursuant to Section 2.01(a)(ii), (ii) the
Term A Loans made by the Term A Lenders on the First Amendment Effective Date
pursuant to Section 2.01(a)(iii), (iii) the Term A-1 Loans made by the Term A-1
Lenders on the Third Amendment Effective Date pursuant to Section 2.01(a)(iv),
(iv) the Term A-2 Loans made by the Term A-2 Lenders on the Fourth Amendment
Effective Date pursuant to Section 2.01(a)(v), (v) the Term B Loans made
effective as of the Sixth Amendment Effective Date and thereafter pursuant to
Section 2.01(a)(vi) and, (vi) the Term C Loans made effective as of the Ninth
Amendment Effective Date and thereafter pursuant to Section 2.01(a)(vii) and
(vii) after the date on which any additional Incremental Term Loans are made by
the applicable Term Loan Lenders to the Borrowers pursuant to Section 2.13, such
Incremental Term Loans.

"Term Loan Commitment" means, with respect to each Lender, the Original Term
Loan Commitment, the Term A Loan Commitment, the Term A-1 Loan Commitment and/or
the Term A-2 Loan Commitment.

"Term Loan Lender" means a Lender with a Term Loan Commitment or a Term Loan.

"Term Loan Obligations" means any Obligations with respect to the Term Loan
(including, without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).

"Term Priority Collateral" means all Collateral other than Revolver Priority
Collateral.  

"Term Priority Collateral Proceeds" means the Proceeds of the Term Priority
Collateral.

 

--------------------------------------------------------------------------------

 

"Third Amendment" means the Third Amendment to Financing Agreement, dated as of
October 2, 2017, among the Borrowers, the Guarantors, the Agents and the Lenders
party thereto.

"Third Amendment Disbursement Letter" means a disbursement letter, in form and
substance reasonably satisfactory to the Collateral Agent, by and among the Loan
Parties, the Agents, the Lenders and the other Persons party thereto, and the
related funds flow memorandum describing the sources and uses of all cash
payments in connection with the transactions contemplated to occur on the Third
Amendment Effective Date.

"Third Amendment Effective Date" has the meaning specified therefor in Section 5
of the Third Amendment.

"Title Insurance Policy" means a mortgagee's loan policy, in form and substance
reasonably satisfactory to the Collateral Agent, together with all endorsements
made from time to time thereto, issued to the Collateral Agent by or on behalf
of a title insurance company selected by or otherwise reasonably satisfactory to
the Collateral Agent, insuring the Lien created by a Mortgage in an amount and
on terms and with such endorsements reasonably satisfactory to the Collateral
Agent, delivered to the Collateral Agent.

"Total Commitment" means the sum of the Total Revolving Credit Commitment and
the Total Term Loan Commitment.

"Total Original Term Loan Commitment" means the sum of the amounts of the
Lenders' Original Term Loan Commitments.

"Total Term A Loan Commitment" means the sum of the amounts of the Term A
Lenders' Term A Loan Commitments.

"Total Term A-1 Loan Commitment" means the sum of the amounts of the Term A-1
Lenders' Term A-1 Loan Commitments.

"Total Term A-2 Loan Commitment" means the sum of the amounts of the Term A-2
Lenders' Term A-2 Loan Commitments.

"Total Term C Loan Commitment" means the sum of the amounts of the Term C
Lenders' Term C Loan Commitments.

"Total Revolving Credit Commitment" means the sum of the amounts of the Lenders'
Revolving Credit Commitments, which amount is $32,500,000 as of the Eighth
Amendment Effective Date.

"Total Term Loan Commitment" means the sum of (i) the amount of the Lenders'
Original Term Loan Commitments, (ii) the amount of the Lenders' Term A Loan
Commitments, (iii) the amount of the Lenders' Term A-1 Commitments and, (iv) the
amount of the Lenders' Term A-2 Loan Commitments and (v) the amount of the
Lenders' Term C Loan Commitments.

 

--------------------------------------------------------------------------------

 

"UCC Filing Authorization Letter" means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.

"Uniform Commercial Code" or "UCC" has the meaning specified therefor in Section
1.04.

"UCP 600" has the meaning specified therefor in Section 3.02(b).

"Unused Line Fee" has the meaning specified therefor in Section 2.06(a).

"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

"Vertex Acquisition" means the acquisition of all of the "Transferred Assets"
pursuant to, and as defined in, the Vertex APA.

"Vertex Acquisition Collateral Assignment" means the Collateral Assignment of
Acquisition Documents, dated as of the Second Amendment Effective Date, and in
form and substance satisfactory to the Collateral Agent, made by Faneuil in
favor of the Collateral Agent.

"Vertex APA" means the Asset Purchase Agreement, dated as of May 15, 2017,
between Faneuil, as buyer, and Vertex Business Services, LLC, as seller.

"WARN" has the meaning specified therefor in Section 6.01(p).

"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

"Withholding Agent" means any Loan Party and the Administrative Agent.

"Working Capital" means, at any date of determination thereof, (a) the sum, for
any Person and its Subsidiaries, of (i) the unpaid face amount of all Accounts
Receivable of such Person and its Subsidiaries as at such date of determination,
plus (ii) the aggregate amount of prepaid expenses and other current assets of
such Person and its Subsidiaries as at such date of determination (other than
cash, Cash Equivalents and any Indebtedness owing to such Person or

 

--------------------------------------------------------------------------------

 

any of its Subsidiaries by Affiliates of such Person), minus (b) the sum, for
such Person and its Subsidiaries, of (i) the unpaid amount of all accounts
payable of such Person and its Subsidiaries as at such date of determination,
plus (ii) the aggregate amount of all accrued expenses of such Person and its
Subsidiaries as at such date of determination (other than the current portion of
long-term debt and all accrued interest and taxes).

Section 1.02Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words "include", "includes" and "including" shall be deemed to be
followed by the phrase "without limitation".  The word "will" shall be construed
to have the same meaning and effect as the word "shall".  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

Section 1.03Certain Matters of Construction

.  References in this Agreement to "determination" by any Agent include good
faith estimates by such Agent (in the case of quantitative determinations) and
good faith beliefs by such Agent (in the case of qualitative determinations).  A
Default or Event of Default shall be deemed to exist at all times during the
period commencing on the date that such Default or Event of Default occurs to
the date on which such Default or Event of Default is waived in writing pursuant
to this Agreement or, in the case of a Default, is cured within any period of
cure expressly provided for in this Agreement; and an Event of Default shall
"continue" or be "continuing" until such Event of Default has been waived in
writing by the Required Lenders.  Any Lien referred to in this Agreement or any
other Loan Document as having been created in favor of any Agent, any agreement
entered into by any Agent pursuant to this Agreement or any other Loan Document,
any payment made by or to or funds received by any Agent pursuant to or as
contemplated by this Agreement or any other Loan Document, or any act taken or
omitted to be taken by any Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of the Agents and the Lenders. Wherever the phrase "to the knowledge of
any Loan Party" or words of similar import relating to the knowledge or the
awareness of any Loan Party are used in this Agreement or any other Loan
Document, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of any Loan Party or (ii) the knowledge that a senior officer
would have obtained if such officer had engaged in good faith and diligent
performance of such officer's duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of such Loan
Party and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such

 

--------------------------------------------------------------------------------

 

covenants, the fact that it would be permitted by an exception to, or otherwise
within the limitations of, another covenant shall not avoid the occurrence of a
default if such action is taken or condition exists.  In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of a breach of a representation or warranty hereunder.

Section 1.04Accounting and Other Terms

.

(a)Unless otherwise expressly provided herein, each accounting term used herein
shall have the meaning given it under GAAP.  For purposes of determining
compliance with any incurrence or expenditure tests set forth in Section 7.01,
Section 7.02 and Section 7.03, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the exchange rates (as shown on the Bloomberg
currency page for such currency or, if the same does not provide such exchange
rate, by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Agents or, in the event no
such service is selected, on such other basis as is reasonably satisfactory to
the Agents) as in effect on the date of such incurrence or expenditure under any
provision of any such Section that has an aggregate Dollar limitation provided
for therein (and to the extent the respective incurrence or expenditure test
regulates the aggregate amount outstanding at any time and it is expressed in
terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the exchange rates (as shown on the Bloomberg currency page for such currency
or, if the same does not provide such exchange rate, by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Agents or, in the event no such service is selected, on such
other basis as is reasonably satisfactory to the Agents) as in effect on the
date of any new incurrence or expenditures made under any provision of any such
Section that regulates the Dollar amount outstanding at any
time).  Notwithstanding the foregoing, (i) with respect to the accounting for
leases as either operating leases or capital leases and the impact of such
accounting in accordance with FASB ASC 840 on the definitions and covenants
herein, GAAP as in effect on the Effective Date shall be applied and (ii) for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b)All terms used in this Agreement which are defined in Article 8 or Article 9
of the Uniform Commercial Code as in effect from time to time in the State of
New York (the "Uniform Commercial Code" or the "UCC") and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.

Section 1.05Time References

.  Unless otherwise indicated herein, all references to time of day refer to
Eastern Standard Time or Eastern daylight saving time, as in effect in New York
City on such day.  For purposes of the computation of a period of time from a
specified date

 

--------------------------------------------------------------------------------

 

to a later specified date, the word "from" means "from and including" and the
words "to" and "until" each means "to but excluding"; provided, however, that
with respect to a computation of fees or interest payable to any Secured Party,
such period shall in any event consist of at least one full day.

Section 1.06Obligation to Make Payments in Dollars

.  All payments to be made by any Loan Party of principal, interest, fees and
other Obligations under any Loan Document shall be made in Dollars in same day
funds, and no obligation of any Loan Party to make any such payment shall be
discharged or satisfied by any payment other than payments made in Dollars in
same day funds.

ARTICLE II
THE LOANS

Section 2.01Commitments

.  (a)  Subject to the terms and conditions and relying upon the representations
and warranties herein set forth:

(i)each Revolving Loan Lender severally agrees to make Revolving Loans to the
Borrowers at any time and from time to time during the term of this Agreement,
in an aggregate principal amount of Revolving Loans at any time outstanding not
to exceed the amount of such Lender's Revolving Credit Commitment;'

(ii)each Term Loan Lender severally agrees to make the Original Term Loan to the
Borrowers on the Effective Date, in an aggregate principal amount not to exceed
the amount of such Lender's Original Term Loan Commitment;

(iii)each Term A Lender severally agrees to make the Term A Loan to the
Borrowers on the First Amendment Effective Date, in an aggregate principal
amount not to exceed the amount of such Lender's Term A Loan Commitment;

(iv)each Term A-1 Lender severally agrees to make the Term A-1 Loan to the
Borrowers on the Third Amendment Effective Date, in an aggregate principal
amount not to exceed the amount of such Lender's Term A-1 Loan Commitment;

(v)each Term A-2 Lender severally agrees to make the Term A-2 Loan to the
Borrowers on the Fourth Amendment Effective Date, in an aggregate principal
amount not to exceed the amount of such Lender's Term A-2 Loan Commitment;

(vi)(A)immediately prior to the Sixth Amendment Effective Date, (1) each
Lender's Pro Rata Share of $4,100,000 in aggregate principal amount of the
Original Term Loan, the Term A Loan, the Term A-1 Loan and the Term A-2 Loan
shall be assigned by such Lender to the Term B Lender, and (B2) upon the Sixth
Amendment Effective Date, each Loan assigned to the Term B Lender pursuant to
preceding clause (A1) shall be converted to a Term B Loan; and

(B)on each applicable Junior Participation Funding Date, but subject to the
receipt by the Collateral Agent of the Junior Participation Purchase Amount
which

 

--------------------------------------------------------------------------------

 

corresponds thereto, (1) each Lender's Pro Rata Share of the Junior
Participation Purchase Amount of aggregate principal amount of the Original Term
Loan, the Term A Loan, the Term A-1 Loan and the Term A-2 Loan shall be assigned
by such Lender to the Term B Lender, and (2) each Loan assigned to the Term B
Lender pursuant to preceding clause (1) shall be converted to a Term B Loan; and

(vii)(A)on each applicable Junior Participation Funding Date, but subject to the
receipt by the Collateral Agent of the Junior Participation Purchase Amount
which corresponds thereto, (1) each Lender's Pro Rata Share of the Junior
Participation Purchase Amount of aggregate principal amount of the Original Term
Loan, the Term A Loan, the Term A-1 Loan and the Term A-2 Loan shall be assigned
by such Lender to the Term C Lender, and (2) each Loan assigned to the Term C
Lender pursuant to preceding clause (1) shall be converted to a Term C Loan; and

(B)on the Ninth Amendment Effective Date, but subject to the receipt by the
Collateral Agent of the Purchase Price (as defined in the Montgomery Junior
Participation Agreement), each Term C Lender severally agrees to make a Term C
Loan to the Borrowers, in an aggregate principal amount not to exceed the amount
of such Lender's Term C Loan Commitment; provided, that the proceeds of such
Term Loan C shall be applied to the Revolving Loans (without a corresponding
permanent reduction in the Revolving Credit Commitments); and

(viii)(vii) notwithstanding anything to the contrary contained in this Section
2.01(a), the Loan Parties hereby acknowledge, confirm and agree that (1)
immediately prior to the SixthNinth Amendment Effective Date, the outstanding
principal amount of the Term Loan is equal to $80,184,592.1178,326,263.54 (such
Indebtedness being hereinafter referred to as the "Existing Term Loan
Indebtedness"), (2) such Existing Term Loan Indebtedness shall not be repaid on
the SixthNinth Amendment Effective Date, but rather shall be continued and
re-evidenced by this Agreement as a portion of the Term Loans outstanding
hereunder, (3) the Term BC Loan effective as of the SixthNinth Amendment
Effective Date shall be an amount equal to $4,100,0005,600,000 and (4) for all
purposes of this Agreement and the other Loan Documents, the Existing Term Loan
Indebtedness immediately prior to the SixthNinth Amendment Effective Date
($80,184,592.1178,326,263.54) shall constitutebe increased by the amount of the
Term C Loan outstandingmade by the Term C Lenders on the SixthNinth Amendment
Effective Date pursuant to Section 2.01(a)(vii)(B) in the principal amount of
$80,184,592.111,500,000.00.

(b)Notwithstanding the foregoing:

(i)The aggregate principal amount of Revolving Loans outstanding at any time to
each Borrower shall not exceed the lower of (A) the difference between (x) the
Individual Advance Amount of such Borrower and (y) the aggregate Letter of
Credit Obligations of such Borrower and (B) the difference between (x) the then
current Borrowing Base of such Borrower and (y) the aggregate Letter of Credit
Obligations of such Borrower.  Notwithstanding any of the foregoing, the
aggregate principal amount of all Revolving Loans outstanding at any time to all
Borrowers shall not exceed the Total Revolving Credit Commitment.  The Revolving
Credit Commitment of each Lender shall automatically and permanently be reduced
to zero on the Final Maturity Date.  Within the foregoing limits, the Borrowers
may borrow, repay and reborrow,

 

--------------------------------------------------------------------------------

 

the Revolving Loans on or after the Effective Date and prior to the Final
Maturity Date, subject to the terms, provisions and limitations set forth
herein.

(ii)The aggregate principal amount of the Original Term Loan made on the
Effective Date shall not exceed the Total Original Term Loan Commitment.  The
aggregate principal amount of the Term A Loan made on the First Amendment
Effective Date shall not exceed the Total Term A Loan Commitment.  The aggregate
principal amount of the Term A-1 Loan made on the Third Amendment Effective Date
shall not exceed the Total Term A-1 Loan Commitment.  The aggregate principal
amount of the Term A-2 Loan made on the Fourth Amendment Effective Date shall
not exceed the Total Term A-2 Loan Commitment.  The aggregate principal amount
of the Term C Loan made on the Ninth Amendment Effective Date shall not exceed
the Total Term C Loan Commitment.  Any principal amount of the Term Loan which
is repaid or prepaid may not be reborrowed.

Section 2.02Making the Loans

.  (a)  The Administrative Borrower shall give notice to the Administrative
Agent which may be given by (x) telephone or (y) in writing, in substantially
the form of Exhibit C hereto (a "Notice of Borrowing")) (provided, that, any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Notice of Borrowing), not later than (A) 1:00 p.m. (New York City
time) on the date which is 3 Business Days prior to the date of the proposed
Loan, if made as a LIBOR Rate Loan (or such shorter period as the Administrative
Agent is willing to accommodate from time to time, but in no event later than
1:00 p.m. (New York City time) on the borrowing date of the proposed Loan) or
(B) 1:00 p.m. on the date of the proposed Loan, if made as a Reference Rate
Loan.  Any such Notice of Borrowing shall be irrevocable and shall specify
(i) the applicable Borrower and principal amount of the proposed Loan, (ii) in
the case of Loans requested on the Effective Date, whether such Loan is
requested to be a Revolving Loan or the Term Loan, (iii) whether the Loan is
requested to be a Reference Rate Loan or a LIBOR Rate Loan and, in the case of a
LIBOR Rate Loan, the initial Interest Period with respect thereto, and (iv) the
proposed borrowing date, which must be a Business Day, and (1) with respect to
the portion of the Term Loan funded pursuant to the Total Original Term Loan
Commitment must be the Effective Date, (2) with respect to the portion of the
Term Loan funded pursuant to the Total Term A Loan Commitment must be the First
Amendment Effective Date, (3) with respect to the portion of the Term Loan
funded pursuant to the Total Term A-1 Loan Commitment must be the Third
Amendment Effective Date and, (4) with respect to the portion of the Term Loan
funded pursuant to the Total Term A-2 Loan Commitment must be the Fourth
Amendment Effective Date and (5) with respect to the portion of the Term Loan
funded pursuant to the Total Term C Loan Commitment must be the Ninth Amendment
Effective Date.  The Administrative Agent and the Lenders may act without
liability upon the basis of written, telecopied or telephonic notice believed by
the Administrative Agent in good faith to be from the Administrative Borrower
(or from any Authorized Officer thereof designated in writing purportedly from
the Administrative Borrower to the Administrative Agent).  Each Borrower hereby
waives the right to dispute the Administrative Agent's record of the terms of
any such telephonic Notice of Borrowing.  The Administrative Agent and each
Lender shall be entitled to rely conclusively on any Authorized Officer's
authority to request a Loan on behalf of the Borrowers until the Administrative
Agent receives written notice to the contrary.  The Administrative Agent and the
Lenders shall have no duty to verify the authenticity of the signature appearing
on any written Notice of Borrowing.

 

--------------------------------------------------------------------------------

 

(b)Each Notice of Borrowing pursuant to this Section 2.02 shall be irrevocable
and the Borrowers shall be bound to make a borrowing in accordance
therewith.  Each Revolving Loan shall be made in a minimum amount of $100,000
and shall be in an integral multiple of $100,000.

(c)(i)Except as otherwise provided in this Section 2.02(c), all Loans under this
Agreement shall be made by the Lenders simultaneously and proportionately to
their Pro Rata Shares of the Total Revolving Credit Commitment or the Total Term
Loan Commitment, as the case may be, it being understood that no Lender shall be
responsible for any default by any other Lender in that other Lender's
obligations to make a Loan requested hereunder, nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in that other Lender's obligation to make a Loan requested hereunder, and each
Lender shall be obligated to make the Loans required to be made by it by the
terms of this Agreement regardless of the failure by any other Lender.

(ii)Notwithstanding any other provision of this Agreement, and in order to
reduce the number of fund transfers among the Borrowers, the Agents and the
Lenders, the Borrowers, the Agents and the Lenders agree that the Administrative
Agent may (but shall not be obligated to), and the Borrowers and the Lenders
hereby irrevocably authorize the Administrative Agent to, fund, on behalf of the
Revolving Loan Lenders, Revolving Loans pursuant to Section 2.01, subject to the
procedures for settlement set forth in Section 2.02(d); provided, however, that
(A) the Administrative Agent shall in no event fund any such Revolving Loans if
the Administrative Agent shall have received written notice from the Collateral
Agent or the Required Lenders on the Business Day prior to the date of the
proposed Revolving Loan that one or more of the conditions precedent contained
in Section 5.02 will not be satisfied at the time of the proposed Revolving
Loan, and (B) the Administrative Agent shall not otherwise be required to
determine that, or take notice whether, the conditions precedent in Section 5.02
have been satisfied.  If the Administrative Borrower gives a Notice of Borrowing
requesting a Revolving Loan and the Administrative Agent elects not to fund such
Revolving Loan on behalf of the Revolving Loan Lenders, then promptly after
receipt of the Notice of Borrowing requesting such Revolving Loan, the
Administrative Agent shall notify each Revolving Loan Lender of the specifics of
the requested Revolving Loan and that it will not fund the requested Revolving
Loan on behalf of the Revolving Loan Lenders.  If the Administrative Agent
notifies the Revolving Loan Lenders that it will not fund a requested Revolving
Loan on behalf of the Revolving Loan Lenders, each Revolving Loan Lender shall
make its Pro Rata Share of the requested Revolving Loan available to the
Administrative Agent, in immediately available funds, in the Administrative
Agent's Account no later than 3:00 p.m. (New York City time) (provided that the
Administrative Agent requests payment from such Revolving Loan Lender not later
than 1:00 p.m. (New York City time)) on the date of the proposed Revolving
Loan.  The Administrative Agent will make the proceeds of such Revolving Loans
available to the Borrowers on the day of the proposed Revolving Loan by causing
an amount, in immediately available funds, equal to the proceeds of all such
Revolving Loans received by the Administrative Agent in the Administrative
Agent's Account or the amount funded by the Administrative Agent on behalf of
the Revolving Loan Lenders to be deposited in an account designated by the
Administrative Borrower.

(iii)If the Administrative Agent has notified the Revolving Loan Lenders that
the Administrative Agent, on behalf of the Revolving Loan Lenders, will not fund
a

 

--------------------------------------------------------------------------------

 

particular Revolving Loan pursuant to Section 2.02(c)(ii), the Administrative
Agent may assume that each such Revolving Loan Lender has made such amount
available to the Administrative Agent on such day and the Administrative Agent,
in its sole discretion, may, but shall not be obligated to, cause a
corresponding amount to be made available to the Borrowers on such day.  If the
Administrative Agent makes such corresponding amount available to the Borrowers
and such corresponding amount is not in fact made available to the
Administrative Agent by any such Revolving Loan Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Effective Rate for 3 Business Days and thereafter at
the Reference Rate.  During the period in which such Revolving Loan Lender has
not paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrowers shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account.  Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
the Administrative Borrower of such failure and the Borrowers shall immediately
pay such corresponding amount to the Administrative Agent for its own account.

(iv)Nothing in this Section 2.02(c) shall be deemed to relieve any Revolving
Loan Lender from its obligations to fulfill its Revolving Credit Commitment
hereunder or to prejudice any rights that the Administrative Agent or the
Borrowers may have against any Revolving Loan Lender as a result of any default
by such Revolving Loan Lender hereunder.

(d)(i)With respect to all periods for which the Administrative Agent has funded
Revolving Loans pursuant to Section 2.02(c), on Friday of each week, or if the
applicable Friday is not a Business Day, then on the following Business Day, or
such shorter period as the Administrative Agent may from time to time select
(any such week or shorter period being herein called a "Settlement Period"), the
Administrative Agent shall notify each Revolving Loan Lender of the unpaid
principal amount of the Revolving Loans outstanding as of the last day of each
such Settlement Period.  In the event that such amount is greater than the
unpaid principal amount of the Revolving Loans outstanding on the last day of
the Settlement Period immediately preceding such Settlement Period (or, if there
has been no preceding Settlement Period, the amount of the Revolving Loans made
on the date of such Revolving Loan Lender's initial funding), each Revolving
Loan Lender shall promptly (and in any event not later than 2:00 p.m. (New York
City time) if the Administrative Agent requests payment from such Lender not
later than 1:00 p.m. (New York City time) on such day) make available to the
Administrative Agent its Pro Rata Share of the difference in immediately
available funds.  In the event that such amount is less than such unpaid
principal amount, the Administrative Agent shall promptly pay over to each
Revolving Loan Lender its Pro Rata Share of the difference in immediately
available funds.  In addition, if the Administrative Agent shall so request at
any time when a Default or an Event of Default shall have occurred and be
continuing, or any other event shall have occurred as a result of which the
Administrative Agent shall determine that it is desirable to present claims
against the Borrowers for repayment, each Revolving Loan Lender shall promptly
remit to the Administrative Agent or, as the case may be, the Administrative
Agent shall promptly remit to each Revolving Loan Lender, sufficient funds to
adjust the interests of the Revolving Loan Lenders in the then outstanding
Revolving Loans to such an extent that, after giving effect to such adjustment,
each such Revolving

 

--------------------------------------------------------------------------------

 

Loan Lender's interest in the then outstanding Revolving Loans will be equal to
its Pro Rata Share thereof.  The obligations of the Administrative Agent and
each Revolving Loan Lender under this Section 2.02(d) shall be absolute and
unconditional.  Each Revolving Loan Lender shall only be entitled to receive
interest on its Pro Rata Share of the Revolving Loans which have been funded by
such Revolving Loan Lender.

(ii)In the event that any Revolving Loan Lender fails to make any payment
required to be made by it pursuant to Section 2.02(d)(i), the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Effective Rate for 3 Business Days and thereafter at
the Reference Rate.  During the period in which such Revolving Loan Lender has
not paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrowers shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account.  Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
the Administrative Borrower of such failure and the Borrowers shall immediately
pay such corresponding amount to the Administrative Agent for its own
account.  Nothing in this Section 2.02(d)(ii) shall be deemed to relieve any
Revolving Loan Lender from its obligation to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Administrative Agent or
the Borrowers may have against any Revolving Loan Lender as a result of any
default by such Revolving Loan Lender hereunder.

Section 2.03Repayment of Loans; Evidence of Debt

.  (a)  The outstanding principal of all Revolving Loans shall be due and
payable by the Borrowers on the Final Maturity Date or, if earlier, on the date
on which they are declared due and payable pursuant to the terms of this
Agreement.

(b)The outstanding principal amount of (i) the Original Term Loan, the Term A
Loan, the Term A-1 Loan and the Term A-2 Loan shall be repaid in consecutive
quarterly installments as follows: (A) March 31, 2020, $0, (B) June 30, 2020,of
$2,050,000, (C) September 30, 2020, $3,075,000, (D) beginning on December 31,
2020, $3,075,000, and (E) beginning on March 31, 2021 and on the last day of
each fiscal quarter thereafter, $2,050,000; provided, however, that the last
such installment shall be in the amount necessary to repay in full the unpaid
principal amount of the Term Loan, and (ii) the Term B Loan and the Term C Loan
shall be due and payable on the Final Maturity Date.  The outstanding principal
amount of the any Incremental Term Loan shall be repayable in accordance with
the applicable Incremental Facility Amendment.  Notwithstanding the foregoing,
the outstanding unpaid principal amount of the Term Loan (including the
Incremental Term Loans, if any), and all accrued and unpaid interest thereon,
shall be due and payable on the earliest of (i) the termination of the Total
Revolving Credit Commitment, (ii) the Final Maturity Date and (iii) the date on
which the Term Loan is declared due and payable pursuant to the terms of this
Agreement.

(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan

 

--------------------------------------------------------------------------------

 

made by such Lender, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.  

(d)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.

(e)The entries made in the accounts maintained pursuant to Section 2.03(c) or
Section 2.03(d) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein (absent manifest error); provided that (i) the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement and (ii) in
the event of any conflict between the entries made in the accounts maintained
pursuant to Section 2.03(c) and the accounts maintained pursuant to Section
2.03(d), the accounts maintained pursuant to Section 2.03(d) shall govern and
control.

(f)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrowers shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Collateral Agent and reasonably acceptable to the Administrative
Borrower.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
12.07) be represented by one or more promissory notes in such form payable to
the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

Section 2.04Interest

.

(a)(a)Revolving Loans.  Subject to the terms of this Agreement, at the option of
the Administrative Borrower, each Revolving Loan shall be either a Reference
Rate Loan or a LIBOR Rate Loan.  Each Revolving Loan that is a Reference Rate
Loan shall bear interest on the principal amount thereof from time to time
outstanding (including any portion of the Monthly Fee allocated to each such
Revolving Loan and capitalized by adding such fee to the principal amount
thereof), from the date of such Loan until repaid, at a rate per annum equal to
the Reference Rate plus the Applicable Margin.  Each Revolving Loan that is a
LIBOR Rate Loan shall bear interest on the principal amount thereof from time to
time outstanding, from the date of such Loan until repaid, at a rate per annum
equal to the LIBOR Rate for the Interest Period in effect for such Loan plus the
Applicable Margin.

(b)(b)Term Loan.  Subject to the terms of this Agreement, at the option of the
Administrative Borrower, the Term Loan or any portion thereof shall be either a
Reference Rate Loan or a LIBOR Rate Loan as follows:  

(i)(i)Each portion of the Original Term Loan, the Term A Loan, the Term A-1 Loan
and the Term A-2 Loan that is a Reference Rate Loan shall bear interest on

 

--------------------------------------------------------------------------------

 

the principal amount thereof from time to time outstanding (including any
portion of the Monthly Fee allocated to each such Term Loan and capitalized by
adding such fee to the principal amount thereof) from the date of such Term Loan
until repaid, at a rate per annum equal to the Reference Rate plus the
Applicable Margin, and each portion of such Term Loan that is a LIBOR Rate Loan
shall bear interest on the principal amount thereof from time to time
outstanding (including any portion of the Monthly Fee allocated to each such
Term Loan and capitalized by adding such fee to the principal amount thereof),
from the date of such Term Loan until repaid, at a rate per annum equal to the
LIBOR Rate for the Interest Period in effect for such Term Loan (or such portion
thereof) plus the Applicable Margin.  

(ii)(ii)Each portion of the Term B Loan:

(A)(A)that is a Reference Rate Loan shall bear interest payable in kind on the
principal amount thereof from time to time outstanding (including any portion
thereof which constitutes the Term B Loan PIK Amount) by capitalizing such
interest and adding such capitalized interest to the then outstanding principal
amount of the Term B Loan (such capitalized interest together with any portion
of the Monthly Fee allocated to the Term B Loan and capitalized by adding such
fee to the principal amount thereof, the "Term B Loan PIK Amount"), from the
Eighth Amendment Effective Date until repaid, at a rate per annum equal to the
Reference Rate plus Term B PIK Margin, and

(B)(B)that is a LIBOR Rate Loan shall bear interest payable in kind on the
principal amount therefrom from time to time outstanding (including any portion
thereof which constitutes the Term B Loan PIK Amount) by capitalizing such
interest and adding such capitalized interest to the then outstanding principal
amount of the Term B Loan, from the Eighth Amendment Effective Date until
repaid, at a rate per annum equal to the LIBOR Rate for the Interest Period then
in effect plus the Term B PIK Margin.  

Any interest to be so capitalized pursuant to this clause (b)(ii) shall be
capitalized on the last day of each March, June, September and December
(commencing on March 31, 2020) and added to the then outstanding principal
amount of the Term Loan in accordance with clauses (A) and (B) above.

(iii)Each portion of the Term C Loan:

(A)that is a Reference Rate Loan shall bear interest payable in kind on the
principal amount thereof from time to time outstanding (including any portion
thereof which constitutes the Term C Loan PIK Amount) by capitalizing such
interest and adding such capitalized interest to the then outstanding principal
amount of the Term C Loan (such capitalized interest together with any portion
of the Monthly Fee allocated to the Term C Loan and capitalized by adding such
fee to the principal amount thereof, the "Term C Loan PIK Amount"), from the
Ninth Amendment Effective Date until repaid, at a rate per annum equal to the
Reference Rate, and

(B)that is a LIBOR Rate Loan shall bear interest payable in kind on the
principal amount therefrom from time to time outstanding (including any portion
thereof which constitutes the Term C Loan PIK Amount) by capitalizing such
interest and adding such

 

--------------------------------------------------------------------------------

 

capitalized interest to the then outstanding principal amount of the Term C
Loan, from the Ninth Amendment Effective Date until repaid, at a rate per annum
equal to the LIBOR Rate for the Interest Period then in effect.  

Any interest to be so capitalized pursuant to this clause (b)(iii) shall be
capitalized on the last day of each March, June, September and December
(commencing on June 30, 2020) and added to the then outstanding principal amount
of the Term Loan in accordance with clauses (A) and (B) above.

(iv)(iii)Notwithstanding anything to the contrary in this clause (b), the
interest rates for any Incremental Term Loans shall be determined mutually by
the Borrowers and the Lenders providing such Incremental Term Loans, as set
forth in the applicable Incremental Facility Amendment for such Incremental Term
Loans.

(c)

(d)

(e)(c) Default Interest.  To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, (i) the principal of, and all accrued and
unpaid interest on, all Loans, fees, indemnities, outstanding Reimbursement
Obligations or any other Obligations of the Loan Parties under this Agreement
and the other Loan Documents, shall bear interest, from the date such Event of
Default occurred until the date such Event of Default is cured or waived in
writing in accordance herewith, at a rate per annum equal at all times to the
Post-Default Rate and (ii) the Letter of Credit Fees shall be increased by 2.0
percentage points above the per annum rate otherwise applicable hereunder.  

(f)(d) Interest Payment.  Interest (other than the Term B Loan PIK Amount and
the Term C Loan PIK Amount, which shall be capitalized in accordance with
SectionSections 2.04(b)(ii) and (b)(iii), respectively) on each Loan shall be
payable (i) monthly, in arrears, on the first day of each month, commencing on
the first day of the month following the month in which such Loan is made and
(ii) in the case of each Loan, at maturity (whether upon demand, by acceleration
or otherwise).  Notwithstanding the foregoing, interest at the Post-Default Rate
shall be payable on demand.  Each Borrower hereby authorizes the Administrative
Agent to, and the Administrative Agent may, from time to time, charge the Loan
Account pursuant to Section 4.01 with the amount of any interest payment due
hereunder.  Each Borrower and each Guarantor agrees that each Revolving Loan
shall separately accrue interest on the principal amount thereof from time to
time outstanding with respect to each Borrower, and Administrative Agent shall
have no obligation to calculate interest on an aggregate basis (including
negative balances) for all Revolving Loans.  Each Borrower shall make each
payment of interest payable hereunder without set-off or deduction, including as
a result of any negative balance outstanding with respect to Revolving Loans of
any other Borrower.  Each Borrower and each Guarantor waives any right to assert
any claim against the Agents or the Lenders with respect to the foregoing.

(g)(e) General.  All interest shall be computed on the basis of a year of 360
days for the actual number of days, including the first day but excluding the
last day, elapsed.

 

--------------------------------------------------------------------------------

 

Section 2.05Reduction of Commitment; Prepayment of Loans

.  

(a)Reduction of Commitments.  

(i)Revolving Credit Commitments.  The Total Revolving Credit Commitment shall
terminate on the Final Maturity Date.  The Borrowers may reduce the Total
Revolving Credit Commitment to an amount (which may be zero) not less than the
sum of (A) the aggregate unpaid principal amount of all Revolving Loans then
outstanding, (B) the aggregate principal amount of all Revolving Loans not yet
made as to which a Notice of Borrowing has been given by the Administrative
Borrower under Section 2.02, (C) the Letter of Credit Obligations at such time
and (D) the stated amount of all Letters of Credit not yet issued as to which a
request has been made and not withdrawn.  Each such reduction shall be (1) in an
amount which is an integral multiple of $250,000 (or by the full amount of the
Total Revolving Credit Commitment in effect immediately prior to such reduction
if such amount at that time is less than $250,000), (2) made by providing not
less than (x) in the case of a partial reduction, three (3) Business Days' (or
such shorter notice as may be agreed by the Administrative Agent) prior written
notice to the Administrative Agent and (y) in the case of a reduction to zero,
ten (10) Business Days' (or such shorter notice as may be agreed by the
Administrative Agent) prior written notice to the Administrative Agent,
(3) irrevocable and (4) accompanied by the payment of the Applicable Premium, if
any, payable in connection with such reduction of the Total Revolving Credit
Commitment.  Once reduced, the Total Revolving Credit Commitment may not be
increased.  Each such reduction of the Total Revolving Credit Commitment shall
reduce the Revolving Credit Commitment of each Lender proportionately in
accordance with its Pro Rata Share thereof.

(ii)Term Loan.  The Total Original Term Loan Commitment shall terminate at 5:00
p.m. (New York City time) on the Effective Date.  The Total Term A Loan
Commitment shall terminate at 5:00 p.m. (New York City time) on the First
Amendment Effective Date.  The Total Term A-1 Loan Commitment shall terminate at
5:00 p.m. (New York City time) on the Third Amendment Effective Date.  The Total
Term A-2 Loan Commitment shall terminate at 5:00 p.m. (New York City time) on
the Fourth Amendment Effective Date.  The Total Term C Loan Commitment shall
terminate at 5:00 p.m. (New York City time) on the Ninth Amendment Effective
Date.

(b)Optional Prepayment.

(i)Revolving Loans.  The Borrowers may, at any time and from time to time,
prepay the principal of any Revolving Loan, in whole or in part; provided,
however, that each prepayment made pursuant to this Section 2.05(b)(i) in
connection with a reduction of the Total Revolving Credit Commitment pursuant to
Section 2.05(a)(i) above shall be accompanied by the payment of the Applicable
Premium, if any, payable in connection with such reduction of the Total
Revolving Credit Commitment.

(ii)Term Loan.  The Borrowers may, at any time and from time to time, upon
(A) in the case of a Reference Rate Loan, at least 1 Business Day prior written
notice to the Agents, or (B) in the case of a LIBOR Rate Loan at least 3
Business Days' prior written notice (or, in each case, such shorter notice as
may be agreed by the Agents) to the Agents, prepay the principal of (1) the
Original Term Loan, the Term A Loan, the Term A-1 Loan and the Term A-2

 

--------------------------------------------------------------------------------

 

Loan, in whole or in part, and (2) following the payment in full of each Term
Loan described in preceding clause (1), the Term B Loan and the Term C Loan, in
whole or in part; provided, that, if such notice states that it is conditioned
upon the receipt of the proceeds from the issuance of Indebtedness or Equity
Interests, such notice of prepayment may be revoked by the Borrowers if such
condition is not satisfied.  Each prepayment made pursuant to this Section
2.05(b)(ii) shall be accompanied by the payment of (A) accrued interest to the
date of such payment on the amount prepaid and (B) the Applicable Premium, if
any, payable in connection with such prepayment of the Term Loan.  Each such
prepayment shall be applied (y) against the remaining installments of principal
due on the Original Term Loan, the Term A Loan, the Term A-1 Loan and the Term
A-2 Loan as directed by the Borrowers and (z) following the payment in full of
each Term Loan described in preceding clause (y), against the remaining
principal amount of the Term B Loan and the Term C Loan on a ratable basis.

(iii)Termination of Agreement.  The Borrowers may, upon at least 10 Business
Days' prior written notice to the Administrative Agent, terminate this Agreement
by paying to the Administrative Agent, in cash, the Obligations (including (A)
either (1) providing cash collateral to be held by the Administrative Agent in
an amount equal to 103% of the aggregate undrawn amount of all outstanding
Letters of Credit or (2) causing the original Letters of Credit to be returned
to the Administrative Agent and (B) paying in full in cash and/or cash
collateralizing the amount of the outstanding Bank Product Obligations, and/or
terminating such Bank Product Obligations in a manner satisfactory to the Bank
Product Provider providing such Bank Products), in full, plus the Applicable
Premium, if any, payable in connection with such termination of this
Agreement.  If the Administrative Borrower has sent a notice of termination
pursuant to this Section 2.05(b)(iii), then the Lenders' obligations to extend
credit hereunder shall terminate and the Borrowers shall be obligated to repay
the Obligations (including (A) either (1) providing cash collateral to be held
by the Administrative Agent in an amount equal to 103% of the aggregate undrawn
amount of all outstanding Letters of Credit or (2) causing the original Letters
of Credit to be returned to the Administrative Agent and (B) paying in full in
cash and/or cash collateralizing the amount of the outstanding Bank Product
Obligations, and/or terminating such Bank Product Obligations in a manner
satisfactory to the Bank Product Provider providing such Bank Products), in
full, plus the Applicable Premium, if any, payable in connection with such
termination of this Agreement on the date set forth as the date of termination
of this Agreement in such notice.  

(c)Mandatory Prepayment.

(i)Contemporaneously with the delivery to the Agents and the Lenders of audited
annual financial statements pursuant to Section 7.01(a)(iii), commencing with
the delivery to the Agents and the Lenders of the financial statements for the
Fiscal Year ended September 30, 2016 or, if such financial statements are not
delivered to the Agents and the Lenders on the date such statements are required
to be delivered pursuant to Section 7.01(a)(iii), on the date such statements
are required to be delivered to the Agents and the Lenders pursuant to Section
7.01(a)(iii), the Borrowers shall (A) if the Leverage Ratio of the Parent and
its Subsidiaries as of the end of such Fiscal Year is equal to or greater than
2.50:1.00, prepay the outstanding principal amount of the Loans in accordance
with Section 2.05(d) in an amount equal to 75% of the Excess Cash Flow of the
Parent and its Subsidiaries for such Fiscal Year, or (B) if the Leverage Ratio
of the Parent and its Subsidiaries as of the end of such Fiscal Year is less
than 2.50:1.00, prepay the

 

--------------------------------------------------------------------------------

 

outstanding principal amount of the Loans in accordance with Section 2.05(d) in
an amount equal to 50% of the Excess Cash Flow of the Parent and its
Subsidiaries for such Fiscal Year.

(ii)No later than 3 Business Days following any Disposition (excluding (A)
Dispositions which qualify as Permitted Dispositions under clauses (a), (b),
(c), (d), (e), (f), (g) or (k) of the definition of Permitted Disposition or (B)
the Disposition prior to the one year anniversary of the Effective Date of the
Facility located in Carmel, New York) by any Loan Party or its Subsidiaries, the
Borrowers shall prepay the outstanding principal amount of the Loans in
accordance with Section 2.05(d) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such Disposition to the
extent that the aggregate amount of Net Cash Proceeds received by all Loan
Parties and their Subsidiaries (and not paid to the Administrative Agent as a
prepayment of the Loans) shall exceed for all such Dispositions $250,000 in any
Fiscal Year.  Nothing contained in this Section 2.05(c)(ii) shall permit any
Loan Party or any of its Subsidiaries to make a Disposition of any property
other than in accordance with Section 7.02(c)(ii).

(iii)No later than 3 Business Days following the issuance or incurrence by any
Loan Party or any of its Subsidiaries of (A) any Indebtedness (other than
Permitted Indebtedness) or upon an Equity Issuance (other than any Excluded
Equity Issuances, including, without limitation, clause (d) of the definition of
Excluded Equity Issuances) or (B) any Specified Financing, the Borrowers shall
prepay the outstanding principal amount of the Loans in accordance with Section
2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection therewith.  The provisions of this Section 2.05(c)(iii)
shall not be deemed to be implied consent to any such issuance, incurrence or
sale otherwise prohibited by the terms and conditions of this Agreement.

(iv)No later than 3 Business Days following the receipt by any Loan Party or any
of its Subsidiaries of any Extraordinary Receipts, the Borrowers shall prepay
the outstanding principal of the Loans in accordance with Section 2.05(d) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith to the extent that the aggregate amount of Net Cash
Proceeds received by all Loan Parties and their Subsidiaries (and not paid to
the Administrative Agent as a prepayment of the Loans) shall exceed for all such
Extraordinary Receipts $250,000 in any Fiscal Year.

(v)[Reserved.]

(vi)Notwithstanding the foregoing, with respect to Net Cash Proceeds received by
any Loan Party or any of its Subsidiaries in connection with a Disposition or
the receipt of Extraordinary Receipts consisting of insurance proceeds or
condemnation awards (other than proceeds of Revolver Priority Collateral) that
are required to be used to prepay the Obligations pursuant to Section
2.05(c)(ii) or Section 2.05(c)(iv), as the case may be, up to $2,500,000 in the
aggregate in any Fiscal Year of the Net Cash Proceeds from all such Dispositions
and Extraordinary Receipts shall not be required to be so used to prepay the
Obligations to the extent that such Net Cash Proceeds are reinvested in capital
assets used or useful in the business of the Loan Parties which may (but are not
required to) be a replacement, restoration or repair of the properties or assets
in respect of which such Net Cash Proceeds were received, provided that, (A) no
Default or Event of Default has occurred and is continuing on the date such
Person receives

 

--------------------------------------------------------------------------------

 

such Net Cash Proceeds, (B) the Administrative Borrower delivers a certificate
to the Administrative Agent within 10 Business Days after such Disposition or
loss, destruction or taking, as the case may be, stating that such Net Cash
Proceeds shall be used to reinvest in capital assets used or useful in the
business or the Loan Parties or to replace, repair or restore properties or
assets in respect of which such Net Cash Proceeds were received within a period
specified in such certificate not to exceed 180 days after the date of receipt
of such Net Cash Proceeds (which certificate shall set forth estimates of the
Net Cash Proceeds to be so expended), (C) such Net Cash Proceeds are deposited
in an account subject to a Control Agreement, and (D) upon the earlier of
(1) the expiration of the period specified in the relevant certificate furnished
to the Administrative Agent pursuant to clause (B) above or (2) the occurrence
of a Default or an Event of Default, such Net Cash Proceeds, if not theretofore
so used, shall be used to prepay the Obligations in accordance with Section
2.05(c)(ii) or Section 2.05(c)(iv) as applicable.  

(vii)Each Borrower shall immediately prepay the Revolving Loans of such Borrower
at any time when the aggregate principal amount of all Revolving Loans of such
Borrower plus the outstanding amount of all Letter of Credit Obligations of such
Borrower exceeds the Borrowing Base of such Borrower, to the full extent of any
such excess.  On each day that any Revolving Loans or Letter of Credit
Obligations of a Borrower are outstanding, each such Borrower shall hereby be
deemed to represent and warrant to the Agents and the Lenders that the Borrowing
Base of such Borrower calculated as of such day equals or exceeds the aggregate
principal amount of all Revolving Loans and Letter of Credit Obligations of such
Borrower outstanding on such day.  If at any time after each applicable Borrower
has complied with the first sentence of this Section 2.05(c)(vii), the aggregate
Letter of Credit Obligations of such Borrower is greater than the then current
Borrowing Base of such Borrower, then such Borrower shall provide cash
collateral to the Administrative Agent in an amount equal to 103% of such
excess, which cash collateral shall be deposited in the Letter of Credit
Collateral Account and, provided that no Event of Default shall have occurred
and be continuing, returned to such Borrower, at such time as the aggregate
Letter of Credit Obligations of such Borrower plus the aggregate principal
amount of all outstanding Revolving Loans of such Borrower no longer exceeds the
then current Borrowing Base of such Borrower.

(d)Application of Payments.  Each prepayment pursuant to Section 2.05(c) shall
be applied as follows:

(i)the proceeds from any prepayment pursuant to any Disposition of any Revolver
Priority Collateral or any Extraordinary Receipts consisting of an insurance
policy or condemnation award with respect to Revolver Priority Collateral
(including, without limitation, proceeds of business interruption insurance, but
only to the extent no Event of Default shall have occurred and be continuing)
shall be applied (A) first, to the Revolving Loans (with a corresponding
permanent reduction in the Revolving Credit Commitments), until paid in full,
(B) second, to cash collateralize the Letters of Credit in an amount equal to
103% of the aggregate undrawn amount of all outstanding Letters of Credit (with
a corresponding permanent reduction in the Revolving Credit Commitments), (C)
third, ratably to the Original Term Loan, the Term A Loan, the Term A-1 Loan and
the Term A-2 Loan, until paid in full, and (D) fourth, to the Term B Loan and
the Term C Loan, ratably, until paid in full;  

 

--------------------------------------------------------------------------------

 

(ii)the proceeds from any prepayment pursuant to any Disposition of any Term
Priority Collateral or any Extraordinary Receipts consisting of insurance policy
or condemnation award with respect to Term Priority Collateral (including,
without limitation, proceeds of business interruption insurance (but only to the
extent of an Event of Default has occurred and is continuing)) shall be applied
(A) first, ratably to the Original Term Loan, the Term A Loan, the Term A-1 Loan
and the Term A-2 Loan, until paid in full, (B) second, to the Revolving Loans
(with a corresponding permanent reduction in the Revolving Credit Commitments),
until paid in full, (C) third, to cash collateralize the Letters of Credit in an
amount equal to 103% of the aggregate undrawn amount of all outstanding Letters
of Credit (with a corresponding permanent reduction in the Revolving Credit
Commitments), and (D) fourth, to the Term B Loan and the Term C Loan, ratably,
until paid in full;

(iii)the proceeds from any prepayment pursuant to a Disposition of all or
substantially all of the assets or Equity Interests of any Person or any
insurance which Disposition or proceeds of insurance includes both (x) Revolver
Priority Collateral and (y) Term Priority Collateral, shall be applied in a
manner mutually determined by the Agents acting reasonably and in good faith;
and

(iv)the proceeds from any prepayment event set forth in Section 2.05(c)(i),
Section 2.05(c)(iii) or Section 2.05(c)(iv) (other than any such proceeds
applied pursuant to clauses (d)(i), (d)(ii) or (d)(iii) above or the proviso
below) shall be applied, (A) first, ratably to the Original Term Loan, the Term
A Loan, the Term A-1 Loan and the Term A-2 Loan until paid in full, (B) second,
to the Revolving Loans (with a corresponding permanent reduction in the
Revolving Credit Commitments), until paid in full, (C) third, to cash
collateralize the Letters of Credit in an amount equal to 103% of the aggregate
undrawn amount of all outstanding Letters of Credit (with a corresponding
permanent reduction in the Revolving Credit Commitments), and (D) fourth, to the
Term B Loan and the Term C Loan, ratably, until paid in full.; provided, that
notwithstanding anything to the contrary above, the first $1,000,000 in the
aggregate in respect of any AMT tax refunds received by the Loan Parties shall
be applied to the Revolving Loans (without a corresponding permanent reduction
in the Revolving Credit Commitments).

Each such prepayment of (a) the Original Term Loan, the Term A Loan, the Term
A-1 Loan and the Term A-2 Loan shall be applied against the remaining
installments of principal of such Term Loan in the inverse order of maturity (b)
the Term B Loan and the Term C Loan shall be applied against the remaining
principal amount of the Term B Loan and the Term C Loan on a ratable
basis.  Notwithstanding the foregoing, after the occurrence and during the
continuance of an Event of Default, if the Administrative Agent has elected, or
has been directed by the Collateral Agent or the Required Lenders, to apply
payments in respect of any Obligations in accordance with Section 4.03(b),
prepayments required under Section 2.05(c) shall be applied in the manner set
forth in Section 4.03(b).

(e)Interest and Fees.  Any prepayment made pursuant to this Section 2.05 (other
than prepayments made pursuant to subsection (c)(vii) of this Section 2.05)
shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, (ii) any Funding Losses payable pursuant to
Section 2.08, (iii) the Applicable Premium, if any, payable in connection with
such prepayment of the Loans to the extent required under Section 2.06(b) and
(iv) if such prepayment would reduce the amount of the outstanding

 

--------------------------------------------------------------------------------

 

Loans to zero at a time when the Total Revolving Credit Commitment has been
terminated, such prepayment shall be accompanied by the payment of all fees
accrued to such date pursuant to Section 2.06.

(f)Cumulative Prepayments.  Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.

Section 2.06Fees

.

(a)Unused Line Fee.  From and after the Effective Date and until the Termination
Date, the Borrowers shall pay to the Administrative Agent for the account of the
Revolving Loan Lenders, in accordance with their Pro Rata Shares, monthly in
arrears on the first day of each month commencing September 1, 2015, an unused
line fee (the "Unused Line Fee"), which shall accrue at the rate per annum of
0.5% on the excess, if any, of the Total Revolving Credit Commitment over the
sum of the average principal amount of all Revolving Loans and Letter of Credit
Obligations outstanding from time to time during the preceding month.

(b)Applicable Premium.

(i)Upon the occurrence of an Applicable Premium Trigger Event, the Borrower
shall pay to the Collateral Agent, for the account of the Lenders in accordance
with a written agreement among the Agents and the Lenders, the Applicable
Premium.

(ii)Any Applicable Premium payable in accordance with this Section 2.06(b) shall
be presumed to be equal to the liquidated damages sustained by the Lenders as
the result of the occurrence of the Applicable Premium Trigger Event and the
Loan Parties agree that it is reasonable under the circumstances currently
existing.  THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH ANY ACCELERATION.

(iii)The Loan Parties expressly agree that:  (A) the Applicable Premium is
reasonable and is the product of an arm's length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; (D) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this paragraph; (E)
their agreement to pay the Applicable Premium is a material inducement to
Lenders to provide the Commitments and make the Loans, and (F) the Applicable
Premium represents a good faith, reasonable estimate and calculation of the lost
profits or damages of the Agents and the Lenders and that it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Agents and the Lenders or profits lost by the Agents and the Lenders as a
result of such Applicable Premium Trigger Event.

(iv)Nothing contained in this Section 2.06(b) shall permit any prepayment of the
Loans or reduction of the Commitments not otherwise permitted by the terms of
this Agreement or any other Loan Document.

 

--------------------------------------------------------------------------------

 

(c)Audit and Collateral Monitoring Fees

.  The Borrowers acknowledge that pursuant to Section 7.01(f), representatives
of the Agents may visit any or all of the Loan Parties and/or conduct
inspections, audits, physical counts, valuations, appraisals, environmental site
assessments and/or examinations of any or all of the Loan Parties at any time
and from time to time and so long as no Event of Default has occurred and is
continuing, with reasonable prior notice to the Administrative Borrower and
during regular business hours.  The Borrowers agree to pay (i) $1,500 (or such
other amount customarily charged by Agents to their customers) per day per
examiner plus a per examination manager review fee (whether such examination is
performed by an Agent's employees or by a third party retained by an Agent) in
the amount of $1,300 (or such other amount customarily charged by Agents to
their customers) plus all costs and disbursements incurred by Agents in the
performance of such examination or analysis, and the examiner's out-of-pocket
costs and reasonable expenses incurred in connection with all such visits,
inspections, audits, physical counts, valuations, appraisals, environmental site
assessments and/or examinations and (ii) the cost of all visits, inspections,
audits, physical counts, valuations, appraisals, environmental site assessments
and/or examinations conducted by a third party on behalf of the Agents;
provided, that so long as no Event of Default shall have occurred and be
continuing, (x) the Borrowers shall not be obligated to reimburse the Agents for
more than 2 audits during any calendar year and (y) the cost of any inspections,
audits, physical counts, valuations, appraisals, environmental site assessments
and/or examinations performed in accordance with this Section 2.06(c), combined
with any fees associated with Field Survey and Audits performed during in any
calendar year, shall not exceed $40,000.

(d)Letter of Credit Fees. The Borrowers shall pay (A) to the Administrative
Agent, for the ratable benefit of the Revolving Loan Lenders, a Letter of Credit
fee (in addition to the charges, commissions, fees, and costs set forth in
clause (B) below) which shall accrue at a rate per annum equal to the L/C Fee
Rate in effect at such time, times the daily balance of the Maximum Undrawn
Amount of all outstanding Letters of Credit, for the period from and excluding
the date of issuance of same to and including the date of expiration or
termination, such fees to be calculated on the basis of a 360-day year for the
actual number of days elapsed and to be payable quarterly in arrears on the
first day of each quarter and on the Final Maturity Date, and (B) to the
Administrative Agent, for the benefit of the L/C Issuer, a fronting fee of one
quarter of one percent (0.25%) per annum times the daily balance of the Maximum
Undrawn Amount of all outstanding Letters of Credit, for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, such fees to be calculated on the basis of a 360-day year for
the actual number of days elapsed and to be payable quarterly in arrears on the
first day of each quarter and on the Final Maturity Date, together with any and
all customary administrative, issuance, amendment, payment and negotiation
charges (as per the L/C Issuer's standard fee schedule) with respect to any
Letters of Credit and all fees and expenses as agreed upon by the L/C Issuer and
the Borrowers in connection with any Letter of Credit, including in connection
with the opening, amendment or renewal of any such Letter of Credit and any
acceptances created thereunder and shall reimburse Administrative Agent for any
and all fees and expenses, if any, paid by the Administrative Agent to the L/C
Issuer, which charges and fees shall be payable on demand or as otherwise
mutually agreed upon by the Administrative Agent and the Borrowers.  All such
charges shall be deemed earned in full on the date when the same are due and
payable hereunder and shall not be subject to rebate or pro-ration upon the
termination of this Agreement for any reason. Any such charge in effect at the
time of a particular transaction shall be the charge for that transaction,
notwithstanding any subsequent change in the L/C Issuer's prevailing charges

 

--------------------------------------------------------------------------------

 

for that type of transaction (all of the foregoing fees and charges in this
clause (d) collectively, the "Letter of Credit Fees").  All such Letter of
Credit Fees shall be deemed earned in full on the date when the same are due and
payable hereunder and shall not be subject to rebate or pro-ration upon the
termination of this Agreement for any reason.  Without limiting the generality
of the provisions of Section 4.01, the parties hereto agree that, for
administrative convenience, Administrative Agent may charge the Loan Account of
the Borrowers with the amount of a Revolving Loan made as a Reference Rate Loan
on the date any such Letter of Credit Fees with respect to any Letter of Credit
are due and payable for the purpose of paying such Letter of Credit Fees;
provided that upon any such charge to the Loan Account, Administrative Agent
shall give prompt notice to Administrative Borrower of such charge.

(e)Fee Letter.  As and when due and payable under the terms of the Fee Letter,
the Borrowers shall pay the fees set forth in the Fee Letter.

(f)SyndTrak Fee. The Borrowers shall pay to Administrative Agent, for its own
account and not the account of any Lender, an annual SyndTrak fee ("SyndTrak
Fee") equal to $1,500. The SyndTrak Fee will be payable on the Effective Date
and on each anniversary thereof until the Final Maturity Date. Such fee shall be
deemed earned in full on the date when same is due and payable hereunder and
shall not be subject to rebate or proration upon termination of this Agreement
for any reason.

(g)Monthly Fee.  The Borrowers shall pay to Administrative Agent, for the
account of the Lenders (other than the Term B Lenders and the Term C Lenders) in
accordance with their Pro Rata Shares (which Pro Rata Shares shall be calculated
without giving effect to the Term B Loan and the Term C Loan), a monthly fee
(the "Monthly Fee") equal to $100,000, which fee shall be payable in kind by
capitalizing such fee and adding such fee to the then outstanding principal
amount of the Loans (other than the Term B LoansLoan and the Term C Loan) on the
first Business Day of each calendar month commencing on April 1, 2020.  Such fee
shall be deemed earned in full on the date when same is due and payable
hereunder.

Section 2.07LIBOR Option

.

(a)The Borrowers may, at any time and from time to time, so long as no Default
or Event of Default has occurred and is continuing, elect to have interest on
all or a portion of the Loans be charged at a rate of interest based upon the
LIBOR Rate (the "LIBOR Option") by notifying the Administrative Agent prior to
11:00 a.m. (New York City time) at least 3 Business Days prior to (i) the
proposed borrowing date of a Loan (as provided in Section 2.02), (ii) in the
case of the conversion of a Reference Rate Loan to a LIBOR Rate Loan, the
commencement of the proposed Interest Period or (iii) in the case of the
continuation of a LIBOR Rate Loan as a LIBOR Rate Loan, the last day of the then
current Interest Period (the "LIBOR Deadline").  Notice of the Borrowers'
election of the LIBOR Option for a permitted portion of the Loans and an
Interest Period pursuant to this Section 2.07(a) shall be made by delivery to
the Administrative Agent of (A) a Notice of Borrowing (in the case of the
initial making of a Loan) in accordance with Section 2.02 or (B) a LIBOR Notice
prior to the LIBOR Deadline (or by telephonic notice received by the
Administrative Agent before the LIBOR Deadline (to be confirmed by delivery to
the Administrative Agent of a LIBOR Notice received by the Administrative Agent
prior to 5:00 p.m. (New York City time) on the same day)).  Promptly upon its
receipt of each such LIBOR Notice,

 

--------------------------------------------------------------------------------

 

the Administrative Agent shall provide a copy thereof to each of the
Lenders.  Each LIBOR Notice shall be irrevocable and binding on the Borrowers.

(b)Interest on LIBOR Rate Loans shall be payable in accordance with Section
2.04(d).  On the last day of each applicable Interest Period, unless the
Borrowers properly have exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loans automatically shall convert to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder.  At any time that a Default or an Event of Default has occurred and
is continuing, the Borrowers no longer shall have the option to request that any
portion of the Loans bear interest at the LIBOR Rate and the Administrative
Agent shall have the right to convert the interest rate on all outstanding LIBOR
Rate Loans to the rate of interest then applicable to Reference Rate Loans of
the same type hereunder prior to the last day of the then current Interest
Period.

(c)Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers (i) shall have not more than 5 LIBOR Rate Loans in effect at any given
time, and (ii) only may exercise the LIBOR Option for LIBOR Rate Loans of at
least $500,000 and integral multiples of $100,000 in excess thereof.

(d)The Borrowers may prepay LIBOR Rate Loans at any time; provided, however,
that in the event that LIBOR Rate Loans are prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
mandatory prepayment pursuant to Section 2.05(c) or any application of payments
or proceeds of Collateral in accordance with Section 4.03 or Section 4.04 or for
any other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, the Borrowers shall indemnify, defend, and hold the Agents and the
Lenders and their participants harmless against any and all Funding Losses in
accordance with Section 2.08.

(e)Anything to the contrary contained herein notwithstanding, neither any Agent
nor any Lender, nor any of their participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate.  The provisions of this Article II shall
apply as if each Lender or its participants had match funded any Obligation as
to which interest is accruing at the LIBOR Rate by acquiring eurodollar deposits
for each Interest Period in the amount of the LIBOR Rate Loans.

Section 2.08Funding Losses

.  In connection with each LIBOR Rate Loan, the Borrowers shall indemnify,
defend, and hold the Agents and the Lenders harmless against any loss, cost, or
expense incurred by any Agent or any Lender as a result of (a) the payment of
any principal of any LIBOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of a Default or an Event of
Default or any mandatory prepayment required pursuant to Section 2.05(c)), (b)
the conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto (including as a result of a Default or an Event of
Default), or (c) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any Notice of Borrowing or LIBOR Notice
delivered pursuant hereto (such losses, costs, and expenses, collectively,
"Funding Losses").  Funding Losses shall, with respect to any Agent or any
Lender, be deemed to equal the amount reasonably determined by such Agent or
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the

 

--------------------------------------------------------------------------------

 

principal amount of such LIBOR Rate Loan had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period therefor), minus (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Agent or such Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market.  A certificate of an Agent or a Lender delivered
to the Administrative Borrower setting forth any amount or amounts that such
Agent or such Lender is entitled to receive pursuant to this Section 2.08 shall
be conclusive absent manifest error.

Section 2.09Taxes

.  (a)  Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction for any and all Taxes, except as required by applicable
law.  If any Loan Party shall be required by any applicable law (as determined
in the good faith discretion of an applicable Withholding Agent) to deduct any
Taxes from or in respect of any sum payable hereunder to any Recipient, (i) the
applicable Withholding Agent shall make such deductions and (ii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Tax
is an Indemnified Tax, then the sum payable by the applicable Loan Party shall
be increased by the amount (an "Additional Amount") necessary such that after
making all required deductions (including deductions applicable to additions
sums payable under this Section 2.09) such Recipient receives the amount equal
to the sum it would have received had no such deductions been made.

 

(b)In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes.  Each Loan Party
shall deliver to each Recipient official receipts in respect of any Taxes or
Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.

(c)The Loan Parties hereby jointly and severally indemnify and agree to hold
each Recipient harmless from and against Indemnified Taxes (including
Indemnified Taxes imposed on any amounts payable under this Section 2.09) paid
by such Person, whether or not such Indemnified Taxes were correctly or legally
asserted by the relevant Governmental Authority.  Such indemnification shall be
paid within 10 days from the date on which any such Person makes written demand
therefore specifying in reasonable detail the nature and amount of such Taxes or
Other Taxes.

(d)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document agrees
that it shall deliver to the Borrowers or the Administrative Agent (or, in the
case of an assignee of a Lender which (x) is an Affiliate of such Lender or a
Related Fund of such Lender and (y) does not deliver an Assignment and
Acceptance to the Administrative Agent pursuant to the last sentence of Section
12.07(c)(ii) for recordation pursuant to Section 12.07(e), to the assigning
Lender only, and in the case of a participant, to the Lender granting the
participation only), at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In

 

--------------------------------------------------------------------------------

 

addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.09(d)(ii)
and (iii) below) shall not be required if in the Lender's reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(i)Any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), one properly
completed and duly executed U.S. Internal Revenue Service Form W‑9 certifying
that such Lender is exempt from U.S. federal backup withholding tax.

(ii)Any Lender that is not a U.S. Person (a "Non‑U.S. Lender") shall, to the
extent it is legally entitled to do so, deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Non U.S. Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), one properly
completed and duly executed copy of either U.S. Internal Revenue Service Form
W‑8BEN, W‑8BEN‑E, W‑8ECI or W‑8IMY or any subsequent versions thereof or
successors thereto, in each case claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments of interest hereunder.  In
addition, in the case of a Non‑U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Internal Revenue Code,
such Non‑U.S. Lender hereby represents to the Administrative Agent and the
Borrowers that such Non‑U.S. Lender is not a bank for purposes of
Section 881(c) of the Internal Revenue Code, is not a 10‑percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the
Borrowers and is not a controlled foreign corporation related to the Borrowers
(within the meaning of Section 864(d)(4) of the Internal Revenue Code), and such
Non‑U.S. Lender agrees that it shall promptly notify the Borrowers and the
Administrative Agent in the event any such representation is no longer
accurate.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement and on or before the date, if any,
such Non‑U.S. Lender changes its applicable lending office by designating a
different lending office (a "New Lending Office").  In addition, such Lender or
the Administrative Agent shall deliver such forms within 20 days after receipt
of a written request therefor from the Administrative Borrower, the assigning
Lender or the Lender granting a participation, as applicable.  Notwithstanding
any other provision of this Section 2.09, a Lender shall not be required to
deliver any form pursuant to this Section 2.09(d) that such Lender is not
legally able to deliver.

(e)Any Recipient claiming any indemnity payment or additional payment amounts
payable pursuant to this Section 2.09 shall use reasonable efforts (consistent
with legal and regulatory restrictions) to file any certificate or document
reasonably requested in writing by the Administrative Borrower or to change the
jurisdiction of its applicable lending office if the

 

--------------------------------------------------------------------------------

 

making of such a filing or change would avoid the need for or reduce the amount
of any such indemnity payment or additional amount that may thereafter accrue,
would not require such Recipient to disclose any information such Recipient
deems confidential and would not, in the sole determination of such Recipient,
be otherwise disadvantageous to such Recipient.

(f)If any Recipient shall become aware that it is entitled to claim a refund
from a Governmental Authority in respect of Indemnified Taxes with respect to
which any Loan Party has made an indemnity payment or paid additional amounts,
pursuant to this Section 2.09, it shall promptly notify the Administrative
Borrower of the availability of such refund claim and shall, within 30 days
after receipt of a request by the Administrative Borrower, make a claim to such
Governmental Authority for such refund at the Loan Parties' expense.  If any
Recipient receives a refund (including pursuant to a claim for refund made
pursuant to the preceding sentence) in respect of any Indemnified Taxes with
respect to which any Loan Party has made an Indemnity payment or paid additional
amounts pursuant to this Section 2.09, it shall within 30 days from the date of
such receipt pay over such refund to the Administrative Borrower, net of all
out‑of‑pocket expenses of such Recipient.

(g)If a payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to U.S. Federal withholding tax imposed by FATCA if
such Lender or the Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender or the Administrative Agent shall deliver to the Administrative Borrower
and the Agents at the time or times prescribed by law and at such time or times
reasonably requested by the Administrative Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Administrative Borrower or the
Administrative Agent as may be necessary for the Administrative Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender or the Administrative Agent has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (g), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.  Any forms,
certifications or other documentation under this clause (g) shall be delivered
by each Lender and each Agent.

(h)Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(i)The obligations of the Loan Parties under this Section 2.09 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 2.10Increased Costs and Reduced Return

.  (a)  If any Change in Law shall (i) subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses  (b) through  (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) with respect
to this Agreement or any Loan made by such Lender or any Letter of Credit issued
by

 

--------------------------------------------------------------------------------

 

the L/C Issuer, (ii) impose, modify or deem applicable any reserve, special
deposit or similar requirement against any Loan, any Letter of Credit or against
assets of or held by, or deposits with or for the account of, or credit extended
by, such Recipient or (iii) impose on such Recipient any other condition, cost
or expense (other than Taxes) regarding this Agreement or any Loan or Letter of
Credit, and the result of any event referred to in clauses (i), (ii) or
(iii) above shall be to increase the cost to such Recipient of making any Loan,
issuing, guaranteeing or participating in any Letter of Credit, or agreeing to
make any Loan or issue, guaranty or participate in any Letter of Credit, or to
reduce any amount received or receivable by such Recipient hereunder, then, upon
demand by such Recipient, the Borrowers shall pay to such Recipient such
additional amounts as will compensate such Secured Party for such increased
costs or reductions in amount.

(b)If any Secured Party shall have determined that any Change in Law either
(i) affects or would affect the amount of capital required or expected to be
maintained by such Secured Party or any Person controlling such Secured Party,
and such Secured Party determines that the amount of such capital is increased
as a direct or indirect consequence of any Loans made or maintained, Letters of
Credit issued or any guaranty or participation with respect thereto, such
Secured Party's or such other controlling Person's other obligations hereunder,
or (ii) has or would have the effect of reducing the rate of return on such
Secured Party's or such other controlling Person's capital to a level below that
which such Secured Party or such controlling Person could have achieved but for
such circumstances as a consequence of any Loans made or maintained, Letters of
Credit issued, or any guaranty or participation with respect thereto or any
agreement to make Loans, to issue Letters of Credit or such Secured Party's or
such other controlling Person's other obligations hereunder (in each case,
taking into consideration, such Secured Party's or such other controlling
Person's policies with respect to capital adequacy), then, upon demand by such
Secured Party, the Borrowers shall pay to such Secured Party from time to time
such additional amounts as will compensate such Secured Party for such cost of
maintaining such increased capital or such reduction in the rate of return on
such Secured Party's or such other controlling Person's capital.

(c)All amounts payable under this Section 2.10 shall bear interest from the date
that is 15 days after the date of demand by any Secured Party until payment in
full to such Secured Party at the Reference Rate.  A certificate of such Secured
Party claiming compensation under this Section 2.10, specifying the event herein
above described and the nature of such event shall be submitted by such Secured
Party to the Administrative Borrower, setting forth the additional amount due
and an explanation of the calculation thereof, and such Secured Party's reasons
for invoking the provisions of this Section 2.10, and shall be final and
conclusive absent manifest error.

(d)Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this Section 2.10 shall not constitute a waiver of
such Lender's right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Administrative Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

--------------------------------------------------------------------------------

 

(e)The obligations of the Loan Parties under this Section 2.10 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 2.11Changes in Law; Impracticability or Illegality

.  

(a)The LIBOR Rate may be adjusted by the Administrative Agent with respect to
any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate.  In any such event, the
affected Lender shall give the Administrative Borrower and the Administrative
Agent notice of such a determination and adjustment and the Administrative Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, the Administrative Borrower may, by notice
to such affected Lender (i) require such Lender to furnish to the Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (ii) repay the
LIBOR Rate Loans with respect to which such adjustment is made (together with
any amounts due under Section 2.09).

(b)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to the Administrative Borrower and the
Administrative Agent, and the Administrative Agent promptly shall transmit the
notice to each other Lender and (i) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender's notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Reference Rate Loans of the same type
hereunder, and (ii) the Borrowers shall not be entitled to elect the LIBOR
Option (including in any borrowing, conversion or continuation then being
requested) until such Lender determines that it would no longer be unlawful or
impractical to do so.

(c)The obligations of the Loan Parties under this Section 2.11 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 2.12Mitigation Obligations; Replacement of Lenders

.  

(a)If any Lender requires the Borrowers to pay any Additional Amounts under
Section 2.09 or requests compensation under Section 2.10, then such Lender shall
(at the request of the Administrative Borrower) use reasonable efforts to
designate a different lending office for

 

--------------------------------------------------------------------------------

 

funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to such Section in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)If any Lender requires the Borrowers to pay any Additional Amounts under
Section 2.09 or requests compensation under Section 2.10 and, in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with clause (a) above, or if any Lender is a Defaulting Lender, then
the Administrative Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.07), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i)the Borrowers shall have paid to the Agents any assignment fees specified in
Section 12.07;

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.08 and Section 2.09) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);

(iii)in the case of any such assignment resulting from payments required to be
made pursuant to Section 2.09 or a claim for compensation under Section 2.10,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv)such assignment does not conflict with applicable law.

Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above.  If the assigning Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
assignment, the assigning Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  Any such assignment shall be made in accordance
with the terms of Section 12.07.

(c)A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Administrative Borrower to require such assignment
and delegation cease to apply.

Section 2.13Incremental Term Facility

.

(a)Subject to the terms and conditions hereof, the Lenders agree that the
Borrowers may, on any Business Day from time to time, deliver a written notice
to the Agents

 

--------------------------------------------------------------------------------

 

requesting to add additional term loans (the "Incremental Term Loans"; and the
credit facility for making any Incremental Term Loans is hereinafter referred to
as the "Incremental Term Facility") on not more than 3 occasions and in minimum
principal amounts of $5,000,000 and integral multiples of $1,000,000 in excess
thereof (or such other lower amount as may be agreed by the Agents); provided,
that (i) the Administrative Agent shall have received a written request for such
Incremental Term Loan not later than 1:00 p.m. (New York City time) on the date
which is 10 Business Days prior to the date of the proposed Incremental Term
Loan, (ii) all conditions set forth in Section 5.02 shall have been satisfied
and the Administrative Borrower shall have delivered to the Collateral Agent a
certificate from an Authorized Officer certifying as to matters set forth in
Section 5.02(a), (iii) the Administrative Borrower shall have delivered a
certificate of the chief financial officer of the Administrative Borrower,
demonstrating on a pro forma basis, as of the end of the most recently ended
fiscal quarter for which internally prepared financial statements are available
and for the 12 calendar months (on a quarter-by-quarter basis) following the
proposed date of making the Incremental Term Loans (A) that the Leverage Ratio
of the Parent and its Subsidiaries is equal to or less than 0.25 below the then
applicable Leverage Ratio level set forth in Section 7.03(a) and (B) compliance
with all then applicable covenants set forth in Section 7.03, (iv) the Borrowers
shall have delivered or cause to be delivered any legal opinions, resolutions
and other customary closing documents and certificates reasonably requested by
any Agent in connection with such transaction and (v) any closing fee or other
amounts payable to the Agents and the Lenders pursuant to the applicable
Incremental Facility Amendment shall have been paid.

(b)The aggregate original principal amount of all Incremental Term Loans shall
not exceed $0 (after giving effect to the funding of the Term A-1 Loan on the
Third Amendment Effective Date).

(c)Any existing Lender may, but shall not be obligated to, participate in any
Incremental Term Facility on a pro rata basis.  If the existing Lenders do not
agree to make the amount of the Incremental Term Loan requested by the
Borrowers, the Borrowers may seek one or more Persons acceptable to the
Collateral Agent in its sole discretion to be added as Lenders for purposes of
participating in such remaining portion.

(d)The pricing for any Incremental Term Loans shall be determined by the
applicable Lenders and the Borrowers and set forth in the Incremental Facility
Amendment; provided, that, the Effective Yield with respect to any Incremental
Term Loan may be different than the Effective Yield of the Term Loan then
outstanding to the extent provided in the applicable Incremental Facility
Amendment; provided, further, that if at the time of the effectiveness of any
Incremental Facility Amendment, the Effective Yield in respect of such
Incremental Term Loan exceeds the Effective Yield on the then outstanding Loans,
the Applicable Margin with respect to the then outstanding Loans shall be
increased by the amount of such excess.

(e)No Incremental Term Loan shall mature earlier, or require earlier scheduled
amortization, than the then outstanding Term Loan.  The outstanding principal
amount of the any Incremental Term Loan shall be repayable in accordance with
the applicable Incremental Facility Amendment.  

 

--------------------------------------------------------------------------------

 

(f)Incremental Term Facilities shall rank pari passu in right of payment and
pari passu with respect to security with the other Loans.  Incremental Term
Loans shall share ratably in any prepayments of the other outstanding Term
Loans.

(g)The Weighted Average Life to Maturity of any Incremental Term Loan shall be
no shorter than the remaining Weighted Average Life to Maturity of the then
outstanding Term Loan.

(h)Each Incremental Term Facility shall be evidenced by an amendment (an
"Incremental Facility Amendment") to this Agreement, executed by the Borrowers,
the Agents and each Lender (including any new Lender, if any) providing a
portion of the Incremental Term Facility. Each Incremental Term Facility shall
also require such amendments to the other Loan Documents, and such other new
Loan Documents, as the Collateral Agent deems necessary to effect the
modifications permitted by this Section 2.13.  The Borrowers agree to pay the
reasonable expenses of the Agents relating to any Incremental Facility Amendment
and the transactions contemplated thereby in accordance with Section 12.04.
 Notwithstanding anything to the contrary in Section 12.02, neither the
Incremental Facility Amendment, nor any such amendments to the other Loan
Documents or such other new Loan Documents, shall be required to be executed or
approved by any Person, other than the Loan Parties, the Lenders providing a
portion of the Incremental Term Facility and the Agents, in order to be
effective; provided that the execution and approval of the Administrative Agent
in respect of any such Incremental Facility Amendment, any such amendment to the
other Loan Documents or any such other new Loan Document shall not be
unreasonably withheld or delayed.

(i)Except to the extent otherwise permitted above, all Incremental Term Loans
shall be on substantially the same terms and conditions applicable to the other
outstanding Term Loan or as otherwise reasonably acceptable to the Collateral
Agent.

ARTICLE III
LETTERS OF CREDIT

Section 3.01Letters of Credit

.   Subject to the terms and conditions hereof (including Section 2.01(b)
hereof), the L/C Issuer shall issue or cause the issuance of standby and/or
trade letters of credit (collectively, "Letters of Credit") for the account of
any Borrower, and which may be for the benefit of any Loan Party (each such
Letter of Credit, a "Letter of Credit"), which Letters of Credit shall be
denominated in Dollars.  The Maximum Undrawn Amount of all outstanding Letters
of Credit of any Borrower shall not exceed in the aggregate at any time the
(i) the Borrowing Base of such Borrower minus (ii) the aggregate principal
amount of all Revolving Loans of such Borrower then outstanding.  
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision hereof, no Letter of Credit shall be issued if after giving
effect thereto, (x) the Maximum Undrawn Amount of all outstanding Letters of
Credit would exceed the Letter of Credit Sublimit or (y) any of the credit
limits set forth in Section 2.01(b) would be violated.  All disbursements or
payments related to Letters of Credit shall be deemed to be Revolving Loans and
shall bear interest at the rate applicable to Revolving Loans that are Reference
Rate Loans in accordance with Section 2.04.  Letters of Credit that have not
been drawn upon shall not bear interest.  To the extent that a Letter of Credit
is requested to be

 

--------------------------------------------------------------------------------

 

issued for the benefit of multiple Loan Parties, so long as no Event of Default
has occurred and is continuing, the Administrative Agent shall consult with the
Borrowers regarding the allocation of such Letter of Credit to each respective
Borrowers' availability to borrow Revolving Loans under Section 2.01(b)(i)
and/or incur Letter of Credit Obligations under this Section 3.01.

 

Section 3.02Issuance of Letters of Credit

.

(a)Subject to the terms hereof, any Borrower (or the Administrative Borrower on
behalf of any other Borrower) may request the L/C Issuer to issue or cause the
issuance of a Letter of Credit by delivering to the L/C Issuer, at the Payment
Office, prior to 10:00 a.m. (New York time), at least five (5)  Business Days'
prior to the proposed date of issuance (or such shorter period as may be agreed
by the L/C Issuer in its sole discretion), the L/C Issuer's form of letter of
credit application (the "Letter of Credit Application") completed to the
reasonable satisfaction of the L/C Issuer; and, such other certificates,
documents and other papers and information as the L/C Issuer may reasonably
request.  Each Borrower (or the Administrative Borrower on behalf of another
Borrower) also has the right to give instructions and make agreements with
respect to any application, any applicable letter of credit and security
agreement, any applicable letter of credit reimbursement agreement and/or any
other applicable agreement, any letter of credit and the disposition of
documents, disposition of any unutilized funds, and to agree with the L/C Issuer
upon any amendment, extension or renewal of any Letter of Credit.

(b)Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of drafts
when presented for honor thereunder in accordance with the terms thereof and
when accompanied by the documents described therein and (ii) have an expiry date
not later than twelve (12) months after such Letter of Credit's date of issuance
(subject to automatic renewals) and in no event later than the date that is 15
days prior to the Final Maturity Date.  Each standby Letter of Credit shall be
subject either to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 600, and any
amendments or revision thereof adhered to by the Issuer ("UCP 600") or the
International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590) ("ISP98 Rules"), as determined by the L/C Issuer, and
each trade Letter of Credit shall be subject to UCP 600.

(c)The Administrative Agent shall use its reasonable efforts to notify the
Lenders of the request by the Administrative Borrower for a Letter of Credit
hereunder.

Section 3.03Requirements for the Issuance of Letters of Credit

.  The Administrative Borrower shall authorize and direct the L/C Issuer to name
one Borrower as the "Applicant" or "Account Party" of each Letter of Credit.  If
the Administrative Agent is not the L/C Issuer of any Letter of Credit, the
Administrative Borrower shall authorize and direct the L/C Issuer to deliver to
the Administrative Agent all instruments, documents, and other writings and
property received by the L/C Issuer pursuant to the Letter of Credit and to
accept and rely upon the Administrative Agent's instructions and agreements with
respect to all matters arising in connection with the Letter of Credit or the
application therefor.

Section 3.04Disbursements Reimbursement

.

 

--------------------------------------------------------------------------------

 

(a)Immediately upon the issuance of each Letter of Credit, each Revolving Loan
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such Lender's Pro Rata Share
(determined in accordance with clause (a) of the definition of Pro Rata Share)
of the Maximum Face Amount of such Letter of Credit and the amount of such
drawing, respectively.

(b)In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the L/C Issuer will promptly notify the
Administrative Borrower.  Provided that the Administrative Borrower shall have
received such notice by 1:00 p.m. (New York time), the Borrowers shall reimburse
(such obligation to reimburse the L/C Issuer or any Lender together with any
interest thereon pursuant to Section 2.04 shall sometimes be referred to as a
"Reimbursement Obligation") the L/C Issuer and the Revolving Loan Lenders prior
to 1:00 p.m. (New York time) on such date that an amount is paid by the L/C
Issuer and the Revolving Loan Lenders under any Letter of Credit (each such
date, a "Drawing Date") in an amount equal to the amount so paid by the L/C
Issuer.  In the event the Borrowers do not reimburse the L/C Issuer within the
time period set forth in the immediately preceding sentence, the L/C Issuer will
promptly notify each Revolving Loan Lender thereof, and the Administrative
Borrower shall be deemed to have requested that a Revolving Loan that is a
Reference Rate Loan be made by the Revolving Loan Lenders to be disbursed on the
Drawing Date under such Letter of Credit, pursuant to Section 2.01(a)(i)
(whether or not the conditions in Sections 5.01 and 5.02 have been
satisfied).  Any notice given by the L/C Issuer pursuant to this Section 3.04(b)
may be oral if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(c)Each Revolving Loan Lender shall upon any notice pursuant to Section 3.04(b)
make available to the Administrative Agent an amount in immediately available
funds equal to its applicable Pro Rata Share (determined in accordance with
clause (a) of the definition of Pro Rata Share) of the amount of the drawing,
whereupon the participating Lenders shall (subject to Section 3.04(d)) each be
deemed to have made a Revolving Loan that is a Reference Rate Loan to the
Borrowers in that amount.  If any Revolving Loan Lender so notified fails to
make available to the Administrative Agent the amount of such Lender's Pro Rata
Share of such amount by no later than 2:00 p.m. (New York time) on the Drawing
Date, then interest shall accrue on such Lender's obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three days following the Drawing Date and (ii) at a rate per annum
equal to the interest rate on Revolving Loans that are Reference Rate Loans on
and after the fourth day following the Drawing Date.  The Administrative Agent
will promptly give notice of the occurrence of the Drawing Date, but failure of
the Administrative Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Revolving Loan Lender to effect such payment on
such date shall not relieve such Lender from its obligation under this Section
3.04(c), provided that such Lender shall not be obligated to pay interest as
provided in Section 3.04(d) (i) and (ii) until and commencing from the date of
receipt of notice from the Administrative Agent of a drawing.  Each Revolving
Loan Lender's payment to the L/C Issuer pursuant to this Section 3.04(c) shall
be deemed to be a payment in respect of its participation in such Letter of
Credit Borrowing and shall constitute a "Participation Revolving Loan" from such
Lender in satisfaction of its Participation Commitment under this Section 3.04.

 

--------------------------------------------------------------------------------

 

(d)With respect to any unreimbursed drawing that is not converted into a
Revolving Loan to the Borrowers in whole or in part as contemplated by Section
3.04(b), because of the Borrowers' failure to satisfy the conditions set forth
in Section 5.02 (other than any notice requirements) or for any other reason,
the Borrowers shall be deemed to have incurred from the Administrative Agent a
borrowing (each, a "Letter of Credit Borrowing") in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum equal to the
interest rate on Revolving Loans that are Reference Rate Loans.

(e)Each Lender's Participation Commitment shall continue until the last to occur
of any of the following events:  (i) the L/C Issuer ceases to be obligated to
issue or cause to be issued Letters of Credit hereunder; (ii) no Letter of
Credit issued or created hereunder remains outstanding and uncanceled and (iii)
all Persons (other than the Borrowers) have been fully reimbursed for all
payments made under or relating to Letters of Credit.

Section 3.05Repayment of Participation Revolving Loans

.

(a)Upon (and only upon) receipt by the Administrative Agent for the account of
the L/C Issuer immediately available funds from the Borrowers (i) in
reimbursement of any payment made by the L/C Issuer under the Letter of Credit
with respect to which any Lender has made a Participation Revolving Loan to the
L/C Issuer or (ii) in payment of interest on such a payment made by the
Administrative Agent under such a Letter of Credit, the L/C Issuer will pay to
each Revolving Loan Lender, in the same funds as those received by the L/C
Issuer, the amount of such Lender's Pro Rata Share of such funds, except the L/C
Issuer shall retain the amount of the Pro Rata Share of such funds of any
Revolving Loan Lender that did not make a Participation Revolving Loan in
respect of such payment by the Administrative Agent.

(b)If the L/C Issuer is required at any time to return to the Borrowers, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by the Borrowers to the L/C Issuer
pursuant to Section 3.05(a) in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Revolving Loan Lender shall, on
demand of the L/C Issuer, forthwith return to the L/C Issuer the amount of its
Pro Rata Share of any amounts so returned by the L/C Issuer plus interest at the
Federal Funds Effective Rate.

Section 3.06Documentation

.  The Borrowers agree to be bound by the terms of the Letter of Credit
Application and by the L/C Issuer's interpretations of any Letter of Credit
issued for the Borrowers' Loan Account and by the L/C Issuer's written
regulations and customary practices relating to letters of credit, though the
L/C Issuer's interpretations may be different from the Borrowers'
interpretations.  In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern.  It is understood
and agreed that, except in the case of gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment), the L/C Issuer shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following the Borrowers'
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.

 

--------------------------------------------------------------------------------

 

Section 3.07Determination to Honor Drawing Request

.  In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Administrative Agent shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

Section 3.08Nature of Participation and Reimbursement Obligations

.  Each Revolving Loan Lender's obligation in accordance with this Agreement to
make the Revolving Loans or Participation Revolving Loans as a result of a
drawing under a Letter of Credit, and the obligations of the Borrowers to
reimburse the L/C Issuer upon a draw under a Letter of Credit, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Article III under all circumstances, including
the following circumstances:

(a)any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrowers or any other Person for
any reason whatsoever;

(b)the failure of the Borrowers or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Revolving Loans under
Section 3.04;

(c)any lack of validity or enforceability of any Letter of Credit, this
Agreement or any other Loan Documents;

(d)any claim of breach of warranty that might be made by any Borrower or any
Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the
Administrative Agent or any Lender or any other Person, whether in connection
with this Agreement, such Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transaction between the
Borrowers or any of their Subsidiaries and the beneficiary for which any Letter
of Credit was procured);

(e)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if the Administrative Agent or
any of the Administrative Agent's Affiliates has been notified thereof;

 

--------------------------------------------------------------------------------

 

(f)except as provided in Section 3.07, any payment by the Administrative Agent
under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;

(g)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(h)any failure by the Administrative Agent or the applicable L/C Issuer to issue
any Letter of Credit in the form requested by the Administrative Borrower,
unless the Administrative Agent has received written notice from the
Administrative Borrower of such failure within three (3) Business Days after the
Administrative Agent shall have furnished the Administrative Borrower a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;

(i)any Material Adverse Effect on any Borrower or any Guarantor;

(j)any breach of this Agreement or any Loan Document by any party thereto;

(k)the occurrence or continuance of an insolvency proceeding with respect to the
Borrowers or any Guarantor;

(l)the fact that a Default or Event of Default shall have occurred and be
continuing;

(m)the fact that the Final Maturity Date shall have expired or this Agreement or
the Obligations hereunder shall have been terminated;

(n)any amendment or waiver of or any consent to departure from any Letter of
Credit or any document relating thereto; and

(o)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing.

Nothing contained in this Section 3.08 shall be deemed to relieve the L/C Issuer
or the Administrative Agent from any claim by any Borrower for the gross
negligence or willful misconduct of the L/C Issuer in respect of honoring or
failing to honor any drawing under any Letter of Credit or otherwise in respect
of any Letter of Credit, but any such claim may not be used as a defense to the
Borrowers' obligation to reimburse the L/C Issuer for any such drawing.

Section 3.09Indemnity

.  In addition to amounts payable as provided in Section 12.15, the Borrowers
hereby agree to protect, indemnify, pay and save harmless the Administrative
Agent and the L/C Issuer from and against any and all claims, demands,
liabilities, damages, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable and documented out-of-pocket fees, expenses and
disbursements of outside counsel (provided, that, such obligation shall be
limited to one primary outside counsel for the Administrative Agent and the L/C
Issuer taken as a whole, absent a conflict of interest with respect to the
Administrative Agent or the

 

--------------------------------------------------------------------------------

 

L/C Issuer (in which case, such affected Person may engage and be reimbursed for
its own additional counsel)) which the Administrative Agent or any of the
Administrative Agent's Affiliates may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit, other than as a
result of (a) the gross negligence, willful misconduct or bad faith of the
Administrative Agent or the L/C Issuer (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (b) the wrongful dishonor
by the Administrative Agent, the L/C Issuer, or any of the Administrative
Agent's Affiliates of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called "Governmental
Acts").  Notwithstanding anything to the contrary in this Section 3.09 or
elsewhere in this Agreement, this Section 3.09 shall not apply to Taxes, which
shall be governed exclusively by Sections 2.09 and 2.10.

Section 3.10Liability for Acts and Omissions

.  As between the Borrowers and the Administrative Agent and Lenders, the
Borrowers assume all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Administrative Agent
shall not be responsible for:  (a) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if the Administrative Agent shall have
been notified thereof); (b) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (c) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of the Borrowers against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among Borrowers and any beneficiary
of any Letter of Credit or any such transferee; (d) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (e)
errors in interpretation of technical terms; (f) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (g) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (h) any consequences arising from
causes beyond the control of the Administrative Agent, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of the Administrative Agent's rights or powers hereunder.
Nothing in the preceding sentence shall relieve the Administrative Agent from
liability for the Administrative Agent's gross negligence, willful misconduct or
bad faith (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (a) through (h) of such sentence.  In no event shall the
Administrative Agent or the Administrative Agent's Affiliates be liable to the
Borrowers for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys' fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrative Agent and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by the Administrative Agent or such Affiliate to have been
authorized or given by or on behalf of the

 

--------------------------------------------------------------------------------

 

applicant for a Letter of Credit, (ii) may honor any presentation if the
documents presented appear on their face substantially to comply with the terms
and conditions of the relevant Letter of Credit; (iii) may honor a previously
dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by the Administrative Agent or its Affiliates; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Administrative Agent or its Affiliate in any way related
to any order issued at the applicant's request to an air carrier, a letter of
guarantee or of indemnity issued to a carrier or any similar document (each, an
"Order") and honor any drawing in connection with any Letter of Credit that is
the subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Administrative Agent under
or in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put the
Administrative Agent under any resulting liability to the Borrowers or any
Lender.

ARTICLE IV

APPLICATION OF PAYMENTS; DEFAULTING LENDERS;
JOINT AND SEVERAL LIABILITY OF BORROWERS

Section 4.01Payments; Computations and Statements

.  (a)  The Borrowers will make each payment under this Agreement not later than
1:00 p.m. (New York City time) on the day when due, in lawful money of the
United States of America and in immediately available funds, to the
Administrative Agent's Account.  All payments received by the Administrative
Agent after 1:00 p.m. (New York City time) on any Business Day will be credited
to the Loan Account on the next succeeding Business Day.  All payments shall be
made by the Borrowers without set-off, counterclaim, recoupment, deduction or
other defense to the Agents and the Lenders, except as otherwise provided in
Section 2.09 with respect to Taxes.  Except as provided in Section 2.02, after
receipt, the Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal ratably to the
Lenders in accordance with their Pro Rata Shares and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.  The Lenders and
the Borrowers hereby authorize the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account of the
Borrowers with any amount due and payable by the Borrowers under any Loan
Document.  Each of the Lenders and the Borrowers agrees that the Administrative
Agent shall have the right to make such charges whether or not any Default or
Event of Default shall have occurred and be continuing or whether any of the
conditions precedent

 

--------------------------------------------------------------------------------

 

in Section 5.02 have been satisfied.  Any amount charged to the Loan Account of
the Borrowers shall be deemed a Revolving Loan hereunder made by the Revolving
Loan Lenders to the Borrowers, funded by the Administrative Agent on behalf of
the Revolving Loan Lenders and subject to Section 2.02 of this Agreement.  The
Lenders and the Borrowers confirm that any charges which the Administrative
Agent may so make to the Loan Account of the Borrowers as herein provided will
be made as an accommodation to the Borrowers and solely at the Administrative
Agent's discretion, provided that the Administrative Agent shall from time to
time upon the request of the Collateral Agent, charge the Loan Account of the
Borrowers with any amount due and payable under any Loan Document.  Whenever any
payment to be made under any such Loan Document shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.  All computations of fees
shall be made by the Administrative Agent on the basis of a year of 360 days for
the actual number of days.  Each determination by the Administrative Agent of an
interest rate or fees hereunder shall be conclusive and binding for all purposes
in the absence of manifest error.

(b)The Administrative Agent shall provide the Administrative Borrower, promptly
after the end of each calendar month, a summary statement (in the form from time
to time used by the Administrative Agent) of the opening and closing daily
balances in the Loan Account of the Borrowers during such month, the amounts and
dates of all Loans made to the Borrowers during such month, the amounts and
dates of all payments on account of the Loans to the Borrowers during such month
and the Loans to which such payments were applied, the amount of interest
accrued on the Loans to the Borrowers during such month, any Letters of Credit
issued by the L/C Issuer for the account of the Borrowers during such month,
specifying the face amount thereof, the amount of charges to the Loan Account
and/or Loans made to the Borrowers during such month to reimburse the Revolving
Loan Lenders for drawings made under Letters of Credit, and the amount and
nature of any charges to the Loan Account made during such month on account of
fees, commissions, expenses and other Obligations.  All entries on any such
statement shall be presumed to be correct and, 30 days after the same is sent,
shall be final and conclusive absent manifest error.

Section 4.02Sharing of Payments

.  Except as provided in Section 2.02 hereof, if any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of any Obligation in excess of its ratable
share of payments on account of similar obligations obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that (a) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender's ratable share (according to the proportion of (i) the amount of
such Lender's required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered and (b) the provisions of this
Section shall not be construed to apply to (i) any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (ii) any payment obtained by a Lender as consideration for

 

--------------------------------------------------------------------------------

 

the assignment of or sale of a participation in any of its Loans or
participations in Letters of Credit to any assignee or participant, other than
to any Loan Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply).  The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all of its rights (including the Lender's
right of set-off) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.

Section 4.03Apportionment of Payments

.  Subject to Section 2.02 hereof and to any written agreement among the Agents
and/or the Lenders:

(a)All payments of principal and interest in respect of outstanding Loans, all
payments in respect of the Reimbursement Obligations, all payments of fees
(other than the fees set forth in Section 2.06 hereof to the extent set forth in
any written agreement among the Agents and the Lenders, and fees with respect to
Letters of Credit provided for in Section 2.06) and all other payments in
respect of any other Obligations, shall be allocated by the Administrative Agent
among such of the Lenders as are entitled thereto, in proportion to their
respective Pro Rata Shares or otherwise as provided herein or, in respect of
payments not made on account of Loans or Letter of Credit Obligations, as
designated by the Person making payment when the payment is made.

(b)After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and upon the direction of the Collateral Agent or the
Required Lenders shall, apply all payments in respect of any Obligations,
including without limitation, all proceeds of the Collateral, subject to the
provisions of this Agreement, as follows:

(i)except to the extent provided in clause (iii) below, with respect to Revolver
Priority Collateral Proceeds and payments made using Revolver Priority
Collateral Proceeds, (A) first, ratably to pay the Obligations in respect of any
fees, expense reimbursements, indemnities and other amounts then due and payable
to the Agents until paid in full; (B) second, ratably to pay the Revolving Loan
Obligations in respect of any fees (other than any Applicable Premium), expense
reimbursements, indemnities and other amounts then due and payable to the
Revolving Loan Lenders or the L/C Issuer until paid in full; (C) third, to pay
interest then due and payable in respect of the Agent Advances until paid in
full; (D) fourth, to pay principal of the Agent Advances until paid in full;
(E) fifth, ratably to pay interest then due and payable in respect of the
Revolving Loans and Reimbursement Obligations until paid in full; (F) sixth,
ratably to pay principal of the Revolving Loans and Letter of Credit Obligations
(or, to the extent such Obligations are contingent, to provide cash collateral
in respect of such Obligations), until paid in full; (G) seventh, ratably to pay
the Bank Product Obligations in an amount not to exceed the amount of the Bank
Product Reserve; (H) eighth, ratably to pay the Term Loan Obligations in respect
of any fees (other than any Applicable Premium), expense reimbursements,
indemnities and other amounts then due and payable in respect of the Term Loan,
payable to the Lenders with an Original Term Loan, a Term A Loan, a Term A-1
Loan and a Term A-2 Loan until paid in full; (I)  ninth, ratably to pay interest
then due and payable in respect of the Original Term Loan, the Term A Loan, the
Term A-2 Loan and the Term A-2 Loan until paid in full; (J)  tenth, ratably to
pay principal of the Original Term Loan, the Term A Loan, the Term A-1 Loan and
the Term A-2 Loan until paid in full; (K) eleventh,  ratably to pay any
Applicable Premium then due and payable in respect of the Revolving Credit
Commitment until paid

 

--------------------------------------------------------------------------------

 

in full, (L) twelfth, ratably to pay any Applicable Premium then due and payable
in respect of the Original Term Loan, the Term A Loan, the Term A-1 Loan and the
Term A-2 Loan until paid in full; (M) thirteenth, ratably to pay the Bank
Product Obligations to the extent not paid under clause (G) above until paid in
full; (N) fourteenth, ratably to pay interest then due and payable in respect of
the Term B Loan and the Term C Loan until paid in full; (O) fifteenth, ratably
to pay principal of the Term B Loan (including the Term B Loan PIK Amount) and
the Term C Loan (including the Term C Loan PIK Amount) on a ratable basis until
paid in full; (P) sixteenth, ratably to pay any Applicable Premium then due and
payable in respect of the Term B Loan and the Term C Loan on a ratable basis
until paid in full; and (Q) seventeenth, to the ratable payment of all other
Obligations then due and payable until paid in full

(ii)except to the extent provided in clause (iii) below, with respect to Term
Priority Collateral Proceeds and payments made using Term Priority Collateral
Proceeds, (A) first, ratably to pay the Obligations in respect of any fees,
expense reimbursements, indemnities and other amounts then due and payable to
the Agents until paid in full; (B) second, ratably to pay the Term Loan
Obligations in respect of any fees (other than any Applicable Premium), expense
reimbursements, indemnities and other amounts then due and payable in respect of
the Term Loan, payable to the Lenders with an Original Term Loan, a Term A Loan,
a Term A-1 Loan and a Term A-2 Loan until paid in full; (C) third, ratably to
pay interest then due and payable in respect of the Agent Advances until paid in
full; (D) fourth, ratably to pay principal of the Agent Advances until paid in
full; (E) fifth, ratably to pay interest then due and payable in respect of the
Original Term Loan, the Term A Loan, the Term A-1 Loan and the Term A-2 Loan
until paid in full; (F) sixth, ratably to pay principal of the Original Term
Loan, the Term A Loan, the Term A-1 Loan and the Term A-2 Loan until paid in
full; (G) seventh, ratably to pay the Revolving Loan Obligations in respect of
any fees (other than any Applicable Premium), expense reimbursements,
indemnities and other amounts then due and payable to the Revolving Loan Lenders
or the L/C Issuer until paid in full; (H) eighth, ratably to pay interest then
due and payable in respect of the Revolving Loans and Reimbursement Obligations
until paid in full; (I) ninth, ratably to pay principal of the Revolving Loans
and Letter of Credit Obligations (or, to the extent such Obligations are
contingent, to provide cash collateral in respect of such Obligations), until
paid in full; (J) tenth, ratably to pay the Bank Product Obligations in an
amount not to exceed the amount of the Bank Product Reserve; (K) eleventh,
ratably to pay any Applicable Premium then due and payable in respect of the
Original Term Loan, the Term A Loan, the Term A-1 Loan and the Term A-2 Loan
until paid in full, (L) twelfth, ratably to pay any Applicable Premium then due
and payable in respect of the Revolving Credit Commitment until paid in full;
(M) thirteenth, ratably to pay the Bank Product Obligations to the extent not
paid under clause (J) above until paid in full; (N) fourteenth, ratably to pay
interest then due and payable in respect of the Term B Loan and the Term C Loan
on a ratable basis until paid in full; (O) fifteenth, ratably to pay principal
of the Term B Loan (including the Term B Loan PIK Amount) and the Term C Loan
(including the Term C Loan PIK Amount) on a ratable basis until paid in full;
(P) sixteenth, ratably to pay any Applicable Premium then due and payable in
respect of the Term B Loan and the Term C Loan on a ratable basis until paid in
full; and (Q) seventeenth, to the ratable payment of all other Obligations then
due and payable until paid in full; and

(iii)with respect to the Proceeds of any Disposition of all or substantially all
of the assets or Equity Interests of any Person or any insurance which

 

--------------------------------------------------------------------------------

 

Disposition or proceeds of insurance includes both (x) Revolver Priority
Collateral and (y) Term Priority Collateral, such Proceeds and payments using
such Proceeds shall be applied in a manner mutually determined by the Agents
acting reasonably and in good faith.

(c)For purposes of Section 4.03(b) (other than clause (Q) of Section 4.03(b)(i)
and clause (Q) of Section 4.03(b)(ii)), "paid in full" means payment in cash of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding, except to the extent that default or overdue interest
(but not any other interest) and loan fees, each arising from or related to a
default, are disallowed in any Insolvency Proceeding; provided, however, that
for the purposes of clause (Q) of Section 4.03(b)(i) and clause (Q) of Section
4.03(b)(ii), "paid in full" means payment in cash of all amounts owing under the
Loan Documents according to the terms thereof, including loan fees, service
fees, professional fees, interest (and specifically including interest accrued
after the commencement of any Insolvency Proceeding), default interest, interest
on interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.

(d)In the event of a direct conflict between the priority provisions of this
Section 4.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other.  In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 4.03 shall control and govern.

Section 4.04Defaulting Lenders

.  Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(a)Such Defaulting Lender's right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
Section 12.02.

(b)The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by any Borrower to the Administrative Agent
for such Defaulting Lender's benefit, and, in the absence of such transfer to
such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender's Loans were funded
by the other Lenders) or, if so directed by the Administrative Borrower and if
no Default or Event of Default has occurred and is continuing (and to the extent
such Defaulting Lender's Loans were not funded by the other Lenders), retain the
same to be re-advanced to the Borrowers as if such Defaulting Lender had made
such Loans to the Borrowers.  Subject to the foregoing, the Administrative Agent
may hold and, in its discretion, re-lend to the Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
the Administrative Agent for the account of such Defaulting Lender.

 

--------------------------------------------------------------------------------

 

(c)Any such failure to fund by any Defaulting Lender shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle the
Borrowers to replace the Defaulting Lender with one or more substitute Lenders,
and the Defaulting Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Defaulting Lender shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.  Prior to the effective date
of such replacement, the Defaulting Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Defaulting Lender being repaid
its share of the outstanding Obligations without any premium or penalty of any
kind whatsoever.  If the Defaulting Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Defaulting
Lender shall be made in accordance with the terms of Section 12.07.

(d)The operation of this Section 4.04 shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.

(e)This Section 4.04 shall remain effective with respect to such Lender until
either (i) the Obligations under this Agreement shall have been declared or
shall have become immediately due and payable or (ii) the non-Defaulting
Lenders, the Agents, and the Borrowers shall have waived such Defaulting
Lender's default in writing, and the Defaulting Lender makes its Pro Rata Share
of the applicable defaulted Loans and pays to the Agents all amounts owing by
such Defaulting Lender in respect thereof; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrowers while such Lender was a Defaulting Lender; provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender's having
been a Defaulting Lender.

Section 4.05Administrative Borrower; Joint and Several Liability of the
Borrowers

.

(a)Each Borrower hereby irrevocably appoints Parent as the borrowing agent and
attorney-in-fact for the Borrowers (the "Administrative Borrower") which
appointment shall remain in full force and effect unless and until the Agents
shall have received prior written notice signed by all of the Borrowers that
such appointment has been revoked and that another Borrower has been appointed
to be the Administrative Borrower.  Each Borrower hereby irrevocably appoints
and authorizes the Administrative Borrower (i) to provide to the Agents and
receive from the Agents all notices with respect to Loans obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Loan Account and
Collateral of the Borrowers in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to the Borrowers in order to utilize
the

 

--------------------------------------------------------------------------------

 

collective borrowing powers of the Borrowers in the most efficient and
economical manner and at their request, and that neither the Agents nor the
Lenders shall incur liability to the Borrowers as a result hereof.  Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.

(b)Each Borrower hereby accepts joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Agents and the Lenders under this Agreement and the other Loan
Documents, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations.  Each of the Borrowers,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Borrowers, with respect to the payment and performance of all of the
Obligations (including, without limitation, any Obligations arising under this
Section 4.05), it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.  If and to the extent that any of
the Borrowers shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of the Obligations in accordance
with the terms thereof, then in each such event, the other Borrowers will make
such payment with respect to, or perform, such Obligation.  Subject to the terms
and conditions hereof, the Obligations of each of the Borrowers under the
provisions of this Section 4.05 constitute the absolute and unconditional, full
recourse Obligations of each of the Borrowers, enforceable against each such
Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.

(c)The provisions of this Section 4.05 are made for the benefit of the Agents,
the Lenders and their successors and assigns, and may be enforced by them from
time to time against any or all of the Borrowers as often as occasion therefor
may arise and without requirement on the part of the Agents, the Lenders or such
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any of the other Borrowers or to exhaust any
remedies available to it or them against any of the other Borrowers or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy.  The provisions of this Section 4.05
shall remain in effect until all of the Obligations shall have been paid in full
or otherwise fully satisfied.

(d)Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.

 

--------------------------------------------------------------------------------

 

ARTICLE V
CONDITIONS TO LOANS

Section 5.01Conditions Precedent to Effectiveness

.  This Agreement shall become effective as of the Business Day (the "Effective
Date") when each of the following conditions precedent shall have been satisfied
in a manner satisfactory to the Agents:

(a)Payment of Fees, Etc.  The Borrowers shall have paid on or before the
Effective Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04 to the extent such fees and expenses are invoiced
at least one day prior to the Effective Date.

(b)Representations and Warranties; No Event of Default.  The following
statements shall be true and correct:  (i) the representations and warranties
contained in Article VI and in each other Loan Document, certificate or other
writing delivered to any Secured Party pursuant hereto or thereto on or prior to
the Effective Date are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the Effective Date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct on and as of such earlier date) and (ii) no Default or
Event of Default shall have occurred and be continuing on the Effective Date or
would result from this Agreement or the other Loan Documents becoming effective
in accordance with its or their respective terms.

(c)Legality.  The making of the initial Loans or the issuance of any Letters of
Credit shall not contravene any law, rule or regulation applicable to any
Secured Party.

(d)Delivery of Documents.  The Collateral Agent shall have received on or before
the Effective Date the following, each in form and substance reasonably
satisfactory to the Collateral Agent and, unless indicated otherwise, dated the
Effective Date and, if applicable, duly executed by the Persons party thereto:

(i)a Security Agreement, together with the original stock certificates
representing all of the Equity Interests and all promissory notes required to be
pledged thereunder (if any), accompanied by undated stock powers executed in
blank and other proper instruments of transfer;

(ii)a UCC Filing Authorization Letter, together with evidence satisfactory to
the Collateral Agent of the filing of appropriate financing statements on Form
UCC‑1 in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by each Security Agreement and each Mortgage (to the extent that a
security interest may be perfected by such filing in the property purported to
be covered by such Security Agreement or Mortgage);

 

--------------------------------------------------------------------------------

 

(iii)the results of searches for any effective UCC financing statements, tax
Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens acceptable to
the Collateral Agent);

(iv)a Perfection Certificate;

(v)the PCC Acquisition Collateral Assignment;

(vi)the Disbursement Letter;

(vii)the Fee Letter;

(viii)the Intercompany Subordination Agreement;

(ix)a certificate of an Authorized Officer of each Loan Party, certifying (A) as
to copies of the Governing Documents of such Loan Party, together with all
amendments thereto (including, without limitation, a true and complete copy of
the charter, certificate of formation, certificate of limited partnership or
other publicly filed organizational document of each Loan Party certified as of
a recent date not more than 30 days prior to the Effective Date by an
appropriate official of the jurisdiction of organization of such Loan Party
which shall set forth the same complete name of such Loan Party as is set forth
herein and the organizational number of such Loan Party, if an organizational
number is issued in such jurisdiction), (B) as to a copy of the resolutions or
written consents of such Loan Party authorizing (1) the borrowings hereunder and
the transactions contemplated by the Loan Documents to which such Loan Party is
or will be a party, and (2) the execution, delivery and performance by such Loan
Party of each Loan Document to which such Loan Party is or will be a party and
the execution and delivery of the other documents to be delivered by such Person
in connection herewith and therewith, (C) the names and true signatures of the
representatives of such Loan Party authorized to sign each Loan Document (in the
case of a Borrower, including, without limitation, Notices of Borrowing, LIBOR
Notices, Letter of Credit Applications and all other notices under this
Agreement and the other Loan Documents) to which such Loan Party is or will be a
party and the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith, together with evidence of the incumbency of
such authorized officers and (D) as to the matters set forth in Section 5.01(b);

(x)a certificate of the chief financial officer of the Parent (A) setting forth
in reasonable detail the calculations required to establish that the Pro Forma
Leverage Ratio does not exceed 3.90:1.00, (B) attaching a copy of the Financial
Statements and the Projections described in Section 6.01(g)(ii) hereof and
certifying as to the compliance with the representations and warranties set
forth in Section 6.01(g)(i) and Section 6.01(cc)(ii) and (C) certifying that
after giving effect to all Loans to be made on the Effective Date and the
Letters of Credit to be issued on the Effective Date, (1) the Availability is
not less than $15,000,000 and (2) all liabilities of the Loan Parties are
current;

(xi)a certificate of the chief financial officer of the Parent, certifying as to
the matters set forth in Section 6.01(t)(i);

(xii)a certificate of an Authorized Officer of the Administrative Borrower
certifying that (A) the attached copies of the PCC Acquisition Documents as in
effect

 

--------------------------------------------------------------------------------

 

on the Effective Date are true, complete and correct copies thereof and (B) such
agreements remain in full force and effect and that none of the Loan Parties has
breached or defaulted in any of its obligations under such agreements;

(xiii)a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than 30 days prior to the Effective Date as to the subsistence in good standing
of, and the payment of taxes by, such Loan Party in such jurisdictions;

(xiv)an opinion of Shearman & Sterling LLP, counsel to the Loan Parties, as to
such matters as the Agents may reasonably request;

(xv)opinions of McDonald Carano Wilson LLP and Gordon Feinblatt LLC, each acting
as local counsel to the Loan Parties, which opinions shall be in form and
substance satisfactory to the Agents, as to such matters as the Agents may
reasonably request;

(xvi)insurance certificates evidencing the insurance coverage of the Loan
Parties required by Section 7.01;

(xvii)(A) evidence of the payment in full of all Indebtedness under the Existing
Credit Facilities (other than the Specified Existing Credit Facilities), (B) a
termination and release agreement with respect to the Existing Credit Facilities
(other than the Specified Existing Credit Facilities) and all related documents,
duly executed by the applicable Loan Parties and the Existing Lenders, (C) a
release agreement with respect to the Specified Existing Credit Facilities and
all related documents, duly executed by the applicable Loan Parties and the
Existing Lenders, (D) a satisfaction of mortgage for each mortgage filed by the
Existing Lender on each Facility, (E) a termination of security interest in
Intellectual Property for each assignment for security recorded by the Existing
Lenders at the United States Patent and Trademark Office or the United States
Copyright Office and covering any intellectual property of the Loan Parties, and
(F) UCC‑3 termination statements for all UCC-1 financing statements filed by the
Existing Lenders and covering any portion of the Collateral.

(e)Material Adverse Effect.  No event or development shall have occurred since
September 30, 2014 which could reasonably be expected to have a Material Adverse
Effect.

(f)Consummation of PCC Acquisition.  Concurrently with the making of the initial
Loans, (i) the Parent shall have purchased pursuant to the PCC Acquisition
Documents (no provision of which shall have been amended or otherwise modified
or waived in a manner adverse to the interests of the Agents and the Lenders
without the prior written consent of the Agents), and shall have become the
owner, free and clear of all Liens other than Permitted Liens, of all of the PCC
Acquisition Assets and (ii) the proceeds of the initial Loans shall have been
applied to pay the Purchase Price payable pursuant to the PCC Acquisition
Documents for the PCC Acquisition Assets and the closing and other costs
relating thereto.

(g)Approvals.  All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person

 

--------------------------------------------------------------------------------

 

required in connection with the making of the Loans or the conduct of the Loan
Parties' business shall have been obtained and shall be in full force and
effect.  

(h)Proceedings; Receipt of Documents.  All proceedings in connection with the
making of the initial Loans or the issuance of the initial Letters of Credit and
the other transactions contemplated by this Agreement and the other Loan
Documents, and all documents incidental hereto and thereto, shall be
satisfactory to the Collateral Agent and its counsel, and the Collateral Agent
and such counsel shall have received all such information and such counterpart
originals or certified or other copies of such documents as the Collateral Agent
or such counsel may reasonably request.

Section 5.02Conditions Precedent to All Loans and Letters of Credit

.  The obligation of any Agent or any Lender to make any Loan or of the
Administrative Agent to assist the Borrowers in establishing or opening any
Letter of Credit after the Effective Date is subject to the fulfillment, in a
manner satisfactory to the Administrative Agent, of each of the following
conditions precedent:

(a)Payment of Fees, Etc.  The Borrowers shall have paid all fees, costs,
expenses and taxes then payable by the Borrowers pursuant to this Agreement and
the other Loan Documents, including, without limitation, Section 2.06 and
Section 12.04 hereof.

(b)Representations and Warranties; No Event of Default.  The following
statements shall be true and correct, and the submission by the Administrative
Borrower to the Administrative Agent of a Notice of Borrowing with respect to
each such Loan, and the Borrowers' acceptance of the proceeds of such Loan, or
the submission by the Borrowers of a Letter of Credit Application with respect
to a Letter of Credit, and the issuance of such Letter of Credit, shall each be
deemed to be a representation and warranty by each Loan Party on the date of
such Loan or the date of issuance of such Letter of Credit that:  (i) the
representations and warranties contained in Article VI and in each other Loan
Document, certificate or other writing delivered to any Secured Party pursuant
hereto or thereto on or prior to the date of such Loan or such Letter of Credit
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to materiality or "Material Adverse Effect"
in the text thereof, which representations and warranties shall be true and
correct in all respects subject to such qualification) on and as of such date as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct on and as of such
earlier date), (ii) at the time of and after giving effect to the making of such
Loan and the application of the proceeds thereof or at the time of issuance of
such Letter of Credit, no Default or Event of Default has occurred and is
continuing or would result from the making of the Loan to be made, or the
issuance of such Letter of Credit to be issued, on such date and (iii) the
conditions set forth in this Section 5.02 have been satisfied as of the date of
such request.

(c)Legality.  The making of such Loan or the issuance of such Letter of Credit
shall not contravene any law, rule or regulation applicable to any Secured
Party.

 

--------------------------------------------------------------------------------

 

(d)Notices.  The Administrative Agent shall have received (i) a Notice of
Borrowing pursuant to Section 2.02 hereof and (ii) a Letter of Credit
Application pursuant to Section 3.03 hereof, if applicable.

Section 5.03Conditions Subsequent to Effectiveness

.  As an accommodation to the Loan Parties, the Agents and the Lenders have
agreed to execute this Agreement and to make the Loans on the Effective Date
notwithstanding the failure by the Loan Parties to satisfy the conditions set
forth below on or before the Effective Date.  In consideration of such
accommodation, the Loan Parties agree that, in addition to all other terms,
conditions and provisions set forth in this Agreement and the other Loan
Documents, including, without limitation, those conditions set forth in Section
5.01, the Loan Parties shall satisfy each of the conditions subsequent set forth
below on or before the date applicable thereto (it being understood that (i) the
failure by the Loan Parties to perform or cause to be performed any such
condition subsequent on or before the date applicable thereto shall constitute
an Event of Default and (ii) to the extent that the existence of any such
condition subsequent would otherwise cause any representation, warranty or
covenant in this Agreement or any other Loan Document to be breached, the
Required Lenders hereby waive such breach for the period from the Effective Date
until the date on which such condition subsequent is required to be fulfilled
pursuant to this Section 5.03):

(a)not later than the date that is 15 Business Days after the Effective Date (or
such later date as agreed to in writing by the Collateral Agent in its sole
discretion), the Collateral Agent shall have received (i) an amendment to the
SureTec Indemnity Agreement, in form an substance reasonably satisfactory to the
Collateral Agent, or (ii) evidence reasonably satisfactory to it that the
SureTec Indemnity Agreement has been terminated;

(b)not later than the date that is 10 Business Days after the Effective Date (or
such later date as agreed to in writing by the Collateral Agent in its sole
discretion), the Collateral Agent shall have received evidence of the insurance
coverage required by Section 7.01 (other than the insurance certificates
delivered pursuant to Section 5.01(d)), with such endorsements as to the
additional insureds or lender loss payees thereunder as the Collateral Agent may
request and providing that such policy may be terminated or canceled (by the
insurer or the insured thereunder) only upon 30 days' prior written notice to
the Collateral Agent and each such additional insured or lender loss payee,
together with evidence of the payment of all premiums due in respect thereof for
such period as the Collateral Agent may request;

(c)use commercially reasonable efforts until the date that is 45 days after the
Effective Date to execute and deliver to the Collateral Agent a landlord waiver,
in form and substance satisfactory to the Collateral Agent and which may be
included as a provision contained in the relevant Lease, executed by each
landlord with respect to (i) each of the following locations (the "Specified
Locations"): (A) 2 Eaton Street, Suite 1002, Hampton, Virginia 23669 and (B)
4580 W Teco Avenue, Las Vegas, NV 89118 and (ii) each of the Leases set forth on
Schedule III to the Security Agreement to the extent the book value of
Collateral maintained at such location exceeds $1,000,000 (when aggregated with
all other Collateral at the same location); provided, that, notwithstanding this
clause (c)(ii), the Loan Parties shall not be required to execute and deliver
landlord waivers with respect to the Excluded Locations;

 

--------------------------------------------------------------------------------

 

(d)use commercially reasonable efforts until the date that is 45 days after the
Effective Date to execute and deliver to the Collateral Agent a collateral
access agreement, in form and substance satisfactory to the Collateral Agent,
executed by each Person who possesses Inventory of any Loan Party to the extent
the book value of Collateral maintained at such location exceeds $1,000,000
(when aggregated with all other Collateral at the same location); provided,
that, notwithstanding this clause (c), the Loan Parties shall not be required to
execute and deliver collateral access agreements with respect to the Excluded
Locations;

(e)not later than the date that is 45 days after the Effective Date (or such
later date as agreed to in writing by the Agents in their sole discretion), the
Collateral Agent shall have received all Control Agreements required under
Section 8.01(b); and

(f)subject to Section 7.01(p), not later than the date that is 60 days after the
Effective Date (or such later date as agreed to in writing by the Collateral
Agent in its sole discretion), the Collateral Agent shall have received the Real
Property Deliverables with respect to each Facility.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

Section 6.01Representations and Warranties

.  Each Loan Party hereby represents and warrants to the Secured Parties as
follows:

(a)Organization, Good Standing, Etc.

  Each Loan Party (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the state or jurisdiction of its organization, (ii) has all requisite power
and authority to conduct its business as now conducted and as presently
contemplated and, in the case of the Borrowers, to make the borrowings
hereunder, and to execute and deliver each Loan Document to which it is a party,
and to consummate the transactions contemplated thereby, and (iii) is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
and in good standing could reasonably be expected to have a Material Adverse
Effect.

(b)Authorization, Etc.

   The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or will be a party, (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene (A) any of its Governing
Documents, (B) any applicable Requirement of Law or (C) any Contractual
Obligation binding on or otherwise affecting it or any of its properties, (iii)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any of its properties,
and (iv) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties,
except, in the case of clauses (ii)(B), (ii)(C) and (iv), to the extent where
such contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

--------------------------------------------------------------------------------

 

(c)Governmental Approvals

.   No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required in connection with the due
execution, delivery and performance by any Loan Party of any Loan Document to
which it is or will be a party other than filings and recordings with respect to
Collateral to be made, or otherwise delivered to the Collateral Agent for filing
or recordation, on the Effective Date.

(d)Enforceability of Loan Documents

.   This Agreement is, and each other Loan Document to which any Loan Party is
or will be a party, when delivered hereunder, will be, a legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

(e)Capitalization

.  On the Effective Date, after giving effect to the transactions contemplated
hereby to occur on the Effective Date, the authorized Equity Interests of each
of the Subsidiaries of the Parent and the issued and outstanding Equity
Interests of each of the Subsidiaries of the Parent are as set forth on Schedule
6.01(e).  All of the issued and outstanding shares of Equity Interests of each
of the Subsidiaries of the Parent have been validly issued and are fully paid
and nonassessable, and the holders thereof are not entitled to any preemptive,
first refusal or other similar rights.  All Equity Interests of such
Subsidiaries of the Parent are owned directly or indirectly by the Parent free
and clear of all Liens (other than Permitted Specified Liens).  Except as
described on Schedule 6.01(e), there are no outstanding debt or equity
securities of the Parent or any of its Subsidiaries and no outstanding
obligations of the Parent or any of its Subsidiaries convertible into or
exchangeable for, or warrants, options or other rights for the purchase or
acquisition from the Parent or any of its Subsidiaries, or other obligations of
the Parent or any of its Subsidiaries to issue, directly or indirectly, any
shares of Equity Interests of the Parent or any of its Subsidiaries.

(f)Litigation

.  Except as set forth in Schedule 6.01(f), there is no pending or, to the best
knowledge of any Loan Party, threatened action, suit or proceeding affecting any
Loan Party or any of its properties before any court or other Governmental
Authority or any arbitrator that (i) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (ii) relates to this Agreement
or any other Loan Document or any transaction contemplated hereby or thereby.

(g)Financial Statements

.  

(i)The Financial Statements, copies of which have been delivered to each Agent
and each Lender, fairly present in all material respects the consolidated
financial condition of the Parent and its Subsidiaries as at the respective
dates thereof and the consolidated results of operations of the Parent and its
Subsidiaries for the fiscal periods ended on such respective dates, all in
accordance with GAAP.  All material indebtedness and other material liabilities
(including, without limitation, Indebtedness, liabilities for taxes, long-term
leases and other unusual forward or long-term commitments), direct or
contingent, of the Parent and its Subsidiaries are set forth in the Financial
Statements.  Since September 30, 2014, no event or development has occurred that
has had or could reasonably be expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

(ii)The Parent has heretofore furnished to each Agent and each Lender
(A) projected balance sheets, income statements and statements of cash flows of
the Parent and its Subsidiaries on a consolidated basis for the period from
August 30, 2015 through December 31, 2015, and (B) projected annual balance
sheets, income statements and statements of cash flows of the Parent and its
Subsidiaries on a consolidated and consolidating basis for each calendar year
ending in 2016 through 2019, which projected financial statements shall be
updated solely as to each succeeding calendar year pursuant to Section
7.01(a)(vii).  

(h)Compliance with Law, Etc.

  No Loan Party or any of its Subsidiaries is in violation of (i) any of its
Governing Documents, (ii) any Requirement of Law, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect, or
(iii) any term of any Contractual Obligation (including, without limitation, any
Material Contract) binding on or otherwise affecting it or any of its
properties, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect, and no default or event of default
has occurred and is continuing thereunder.  

(i)ERISA

.  Except as set forth on Schedule 6.01(i), (i) each Employee Plan is in
compliance with ERISA and the Internal Revenue Code other than as could
reasonably be expected to result in a Material Adverse Effect, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) no Employee Plan had an accumulated or waived
funding deficiency or permitted decrease which would create a deficiency in its
funding standard account or has applied for an extension of any amortization
period within the meaning of Section 412 of the Internal Revenue Code at any
time during the previous 60 months, and (iv) no Lien imposed under the Internal
Revenue Code or ERISA exists or is likely to arise on account of any Employee
Plan within the meaning of Section 412 of the Internal Revenue Code.  Except as
set forth on Schedule 6.01(i), no Loan Party or any of its ERISA Affiliates has
incurred any withdrawal liability under ERISA with respect to any Multiemployer
Plan, or is aware of any facts indicating that it or any of its ERISA Affiliates
may in the future incur any such withdrawal liability.  No Loan Party or any of
its ERISA Affiliates nor any fiduciary of any Employee Plan has, except as would
not reasonably be expected to have a Material Adverse Effect, (i) engaged in a
nonexempt prohibited transaction described in Sections 406 of ERISA or 4975 of
the Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid.  There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan.  Except as required by Section 4980B of the Internal Revenue  Code, no
Loan Party or any of its ERISA Affiliates maintains an employee welfare benefit
plan (as defined in Section 3(1) of ERISA) which provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any Loan Party or any of its ERISA Affiliates or coverage
after a participant's termination of employment.

 

--------------------------------------------------------------------------------

 

(j)Taxes, Etc.

  (i) All foreign, Federal and material provincial, state and local tax returns
and other reports required by applicable Requirements of Law to be filed by any
Loan Party have been filed, or extensions have been obtained, and (ii) all
taxes, assessments and other governmental charges imposed upon any Loan Party or
any property of any Loan Party in an aggregate amount for all such taxes,
assessments and other governmental charges exceeding $350,000 and which have
become due and payable on or prior to the date hereof have been paid, except to
the extent contested in good faith by proper proceedings which stay the
imposition of any penalty, fine or Lien resulting from the non-payment thereof
and with respect to which adequate reserves have been set aside for the payment
thereof on the Financial Statements in accordance with GAAP.

(k)Regulations T, U and X

.  No Loan Party is or will be engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation T, U or X), and no proceeds of any Loan will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U and X.

(l)Nature of Business

.

(i)No Loan Party is engaged in any business other than as set forth on Schedule
6.01(l).

(ii)The Parent does not have any material liabilities (other than liabilities
arising under the Loan Documents), own any material assets (other than the
Equity Interests of its Subsidiaries) or engage in any operations or business
(other than the ownership of its Subsidiaries).

(m)Adverse Agreements, Etc.

  No Loan Party or any of its Subsidiaries is a party to any Contractual
Obligation or subject to any restriction or limitation in any Governing Document
or any judgment, order, regulation, ruling or other requirement of a court or
other Governmental Authority, which (either individually or in the aggregate)
has, or in the future could reasonably be expected (either individually or in
the aggregate) to have, a Material Adverse Effect.

(n)Permits, Etc.

.  Each Loan Party has, and is in compliance with, all permits, licenses,
authorizations, approvals, entitlements and accreditations required for such
Person lawfully to own, lease, manage or operate, or to acquire, each business
and Facility currently owned, leased, managed or operated, or to be acquired, by
such Person, except to the extent the failure to have or be in compliance
therewith could not reasonably be expected to have a Material Adverse
Effect.  No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect.

(o)Properties

.  Each Loan Party has good and marketable title to, valid leasehold interests
in, or valid licenses to use, all property and assets material to its business,
free and clear of all Liens, except Permitted Liens and except for defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such properties

 

--------------------------------------------------------------------------------

 

for their intended purposes.  All such properties and assets are in good working
order and condition, ordinary wear and tear excepted.

(p)Employee and Labor Matters

.  There is (i) no unfair labor practice complaint pending or, to the best
knowledge of any Loan Party, threatened against any Loan Party before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party which arises out of or under any collective
bargaining agreement, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened against any Loan Party or
(iii) to the best knowledge of each Loan Party, no union representation question
existing with respect to the employees of any Loan Party and no union organizing
activity taking place with respect to any of the employees of any Loan
Party.  No Loan Party or any of its ERISA Affiliates has incurred any liability
or obligation under the Worker Adjustment and Retraining Notification Act
("WARN") or similar state law, which remains unpaid or unsatisfied.  The hours
worked and payments made to employees of any Loan Party have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements.  All payments due from any Loan Party on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Loan Party.

(q)Environmental Matters

.  Except as set forth on Schedule 6.01(q), (i) the operations of each Loan
Party are in compliance with all Environmental Laws in all material respects;
(ii) there has been no Release at any of the properties owned or operated by any
Loan Party or a predecessor in interest, or at any disposal or treatment
facility which received Hazardous Materials generated by any Loan Party or any
predecessor in interest which could reasonably be expected to have a Material
Adverse Effect; (iii) no Environmental Action has been asserted against any Loan
Party or any predecessor in interest nor does any Loan Party have knowledge or
notice of any threatened or pending Environmental Action against any Loan Party
or any predecessor in interest which could reasonably be expected to have a
Material Adverse Effect; (iv) no Environmental Actions have been asserted
against any facilities that may have received Hazardous Materials generated by
any Loan Party or any predecessor in interest which could reasonably be expected
to have a Material Adverse Effect; (v) no property now or, to the knowledge any
Loan Party, formerly owned or operated by a Loan Party has been used as a
treatment or disposal site for any Hazardous Material; (vi) no Loan Party has
failed to report to the proper Governmental Authority any Release which is
required to be so reported by any Environmental Laws which could reasonably be
expected to have a Material Adverse Effect; (vii) each Loan Party holds all
licenses, permits and approvals required under any Environmental Laws in
connection with the operation of the business carried on by it, except for such
licenses, permits and approvals as to which a Loan Party's failure to maintain
or comply with could not reasonably be expected to have a Material Adverse
Effect; and (viii) no Loan Party has received any notification pursuant to any
Environmental Laws that (A) any work, repairs, construction or Capital
Expenditures are required to be made as a condition of continued compliance with
any Environmental Laws, or any license, permit or approval issued pursuant
thereto or (B) any license, permit or approval referred to above is about to be
reviewed, made, subject to limitations or conditions, revoked, withdrawn or
terminated, in each case, except as could not reasonably be expected to have a
Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

(r)Insurance

.  Each Loan Party maintains the insurance and required services and financial
assurance as required by law and as required by Section 7.01(h).  Schedule
6.01(r) sets forth a list of all insurance maintained by each Loan Party on the
Effective Date.

(s)Use of Proceeds

.  The proceeds of the Loans shall be used (y) on the Effective Date to
(i) refinance the Existing Credit Facilities (other than the Specified Existing
Credit Facilities), (ii) pay up to $90,000,000 of the Purchase Price (as
adjusted by working capital adjustments in accordance with the terms of the PCC
Acquisition Agreement) payable pursuant to the PCC Acquisition Documents, (iii)
pay fees and expenses in connection with the transactions contemplated hereby
and (iv) fund working capital of the Borrowers, (z) on or after the First
Amendment Effective Date to (i) fund up to $7,000,000 of the purchase price for
the Color Optics Acquisition, (ii) pay up to $1,700,000 in the aggregate for
employee severance expenses incurred and Capital Expenditures made in connection
with the Color Optics Acquisition, (iii) repay up $1,000,000 in principal amount
of Revolving Loans outstanding as of the First Amendment Effective Date to the
extent such Revolving Loans were used by the Borrowers to make Parent Buybacks
in accordance with the Financing Agreement and (iv) fund general corporate and
working capital purposes of the Borrowers and to pay fees and expenses related
to the First Amendment (the amounts referred to in clauses (i) through (iv) of
this clause (z), the "Term A Loan Disbursements"), (aa) on or after the Second
Amendment Effective Date to (i) fund up to $8,100,000 of the purchase price for
the Vertex Acquisition, (ii) pay up to $3,000,000 in the aggregate for Capital
Expenditures to be made in connection with the Vertex Acquisition and (iii) fund
general corporate and working capital purposes of the Borrowers and to pay fees
and expenses related to the Second Amendment (the amounts referred to in clauses
(ii) and (iii) of this clause (aa), the "Specified Disbursements"), (bb) on or
after the Third Amendment Effective Date to (i) fund up to $7,500,000 of the
purchase price for the Moore-Langen Acquisition, (ii) pay up to $1,000,000 in
the aggregate for employee severance expenses incurred and Capital Expenditures
to be made in connection with the Moore-Langen Acquisition and (iii) fund
general corporate and working capital purposes of the Borrowers and to pay fees
and expenses related to the Third Amendment (the amounts referred to in clauses
(ii) and (iii) of this clause (bb), the "Moore-Langen Disbursements") and (cc)
on and after the Fourth Amendment Effective Date, to fund certain Capital
Expenditures and the Faneuil CapEx.  After the Effective Date, the First
Amendment Effective Date, the Second Amendment Effective Date, the Third
Amendment Effective Date and the Fourth Amendment Effective Date, the proceeds
of the Revolving Loans, the Incremental Term Loans (if any) and the Letters of
Credit will be used for general corporate and working capital purposes of the
Borrowers.

(t)Solvency

.  (i) After giving effect to the transactions contemplated by this Agreement
and before and after giving effect to each Loan and Letter of Credit, each Loan
Party is, and the Loan Parties on a consolidated basis are, Solvent.  (ii) No
transfer of property is being made by any Loan Party and no obligation is being
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.

(u)Intellectual Property

.  Except as set forth on Schedule 6.01(u), each Loan Party owns or licenses or
otherwise has the right to use all Intellectual Property rights that are
necessary for the operation of its business, without infringement upon or
conflict with the rights of any other Person with respect thereto, except for
such infringements and conflicts which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse

 

--------------------------------------------------------------------------------

 

Effect.  Set forth on Schedule 6.01(u) is a complete and accurate list as of the
Effective Date of (i) each item of Registered Intellectual Property owned by
each Loan Party; and (ii) each material Intellectual Property Contract to which
each Loan Party is bound.  To the knowledge of each Loan Party, no trademark or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by such Loan Party
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened,
except for such infringements and conflicts which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  To the knowledge of each Loan Party, no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
pertaining to Intellectual Property is pending or proposed, which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(v)Material Contracts

.  Set forth on Schedule 6.01(v) is a complete and accurate list as of the
Effective Date of all Material Contracts of each Loan Party, showing the parties
and subject matter thereof and amendments and modifications thereto.  Each such
Material Contract (i) is in full force and effect and is binding upon and
enforceable against each Loan Party that is a party thereto and, to the best
knowledge of such Loan Party, all other parties thereto in accordance with its
terms, (ii) has not been otherwise amended or modified, and (iii) is not in
default due to the action of any Loan Party or, to the best knowledge of any
Loan Party, any other party thereto.

(w)Investment Company Act

.  None of the Loan Parties is (i) an "investment company" or an "affiliated
person" or "promoter" of, or "principal underwriter" of or for, an "investment
company", as such terms are defined in the Investment Company Act of 1940, as
amended, or (ii) subject to regulation under any Requirement of Law that limits
in any respect its ability to incur Indebtedness or which may otherwise render
all or a portion of the Obligations unenforceable.

(x)Customers and Suppliers

.  There exists no actual or threatened termination, cancellation or limitation
of, or modification to or change in, the business relationship that could
reasonably be expected to have a Material Adverse Effect between (i) any Loan
Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party, or (ii) any Loan
Party, on the one hand, and any supplier or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party; and there exists no
present state of facts or circumstances that could give rise to or result in any
such termination, cancellation, limitation, modification or change.

(y)Consummation of PCC Acquisition

.  The Parent has delivered to the Agents complete and correct copies of the PCC
Acquisition Documents, including all schedules and exhibits thereto.  The PCC
Acquisition Documents, taken as a whole, set forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby.  The execution, delivery and
performance of the PCC Acquisition Documents has been duly authorized by all
necessary action (including, without limitation, the obtaining of any consent

 

--------------------------------------------------------------------------------

 

of stockholders or other holders of Equity Interests required by law or by any
applicable corporate or other organizational documents) on the part of each such
Person.  No authorization or approval or other action by, and no notice to
filing with or license from, any Governmental Authority is required for such
sale other than such as have been obtained on or prior to the Effective
Date.  Each PCC Acquisition Document is the legal, valid and binding obligation
of the parties thereto, enforceable against such parties in accordance with its
terms.  All conditions precedent to the PCC Acquisition Agreement have been
fulfilled or waived (with the prior written consent of the Agents to the extent
such waiver is adverse to the interests of the Agents and the Lenders), no PCC
Acquisition Document has been amended or otherwise modified in a manner adverse
to the interests of the Agents and the Lenders without the prior written consent
of the Agents, and there has been no breach of any material term or condition of
any PCC Acquisition Document.  

(z)Anti-Terrorism Laws

.

(i)None of the Loan Parties, nor any Affiliate of any of the Loan Parties, has
violated or is in violation of any of the Anti-Terrorism Laws or has engaged in
or conspired to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the
Anti-Terrorism Laws.

(ii)None of the Loan Parties, nor any Affiliate of any of the Loan Parties, nor,
to the knowledge of the Loan Parties, any officer, director or principal
shareholder or owner of any of the Loan Parties, nor any of the Loan Parties'
respective agents acting or benefiting in any capacity in connection with the
Loans, Letters of Credit or other transactions hereunder, is a Blocked Person.  

(iii)None of the Loan Parties, nor to the knowledge of the Loan Parties, any of
their agents acting in any capacity in connection with the Loans, Letters of
Credit or other transactions hereunder, (A) conducts any business with or for
the benefit of any Blocked Person or engages in making or receiving any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked or subject to
blocking pursuant to any OFAC Sanctions Programs.

(iv)(A) No Covered Entity is a Sanctioned  Person  and  (B)  no Covered Entity,
either in its own right or through any third party, (1) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law, (2) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law,
or (3) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

(aa)Anti-Bribery and Anti-Corruption Laws.

(i)The Loan Parties are in compliance with the U.S. Foreign Corrupt Practices
Act of 1977, as amended (the "FCPA") and the applicable anti-bribery and
anti-corruption laws of those jurisdictions in which they do business
(collectively, the "Anti-Corruption Laws").

(ii)None of the Loan Parties has at any time:

 

--------------------------------------------------------------------------------

 

(A)offered, promised, paid, given, or authorized the payment or giving of any
money, gift or other thing of value, directly or indirectly, to or for the
benefit of any employee, official, representative, or other person acting on
behalf of any foreign (i.e., non-U.S.) Governmental Authority thereof, or of any
public international organization, or any foreign political party or official
thereof, or candidate for foreign political office (collectively, "Foreign
Official"), for the purpose of:  (1) influencing any act or decision of such
Foreign Official in his, her, or its official capacity; or (2) inducing such
Foreign Official to do, or omit to do, an act in violation of the lawful duty of
such Foreign Official, or (3) securing any improper advantage, in order to
obtain or retain business for, or with, or to direct business to, any Person; or

(B)acted or attempted to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.

(iii)There are, and have been, no allegations, investigations or inquiries with
regard to a potential violation of any Anti-Corruption Law by any of the Loan
Parties or to the knowledge of the Loan Parties, any of their respective current
or former directors, officers, employees, stockholders or agents, or other
persons acting or purporting to act on their behalf.  

(iv)The Loan Parties have adopted, implemented and maintain anti-bribery and
anti-corruption policies and procedures that are reasonably designed to ensure
compliance with the Anti-Corruption Laws.

(bb)As of the Effective Date, the Phoenix Office Location and the Specified
Locations are the only locations of the Loan Parties in which the Loan Parties
maintain Account Receivable and account payable registers (other than any
duplicates or copies of Account Receivable and/or account payable registers
maintained at the Phoenix Office Location or one of the Specified Locations).

(cc)Full Disclosure

.  

(i)Each Loan Party has disclosed to the Agents all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other written information furnished by or on behalf
of any Loan Party to the Agents (other than forward-looking information and
projections and information of a general economic nature and general information
about Borrowers' industry) in connection with the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which it was made, not materially
misleading.  

(ii)Projections, have been prepared on a reasonable basis and in good faith
based on assumptions, estimates, methods and tests that are believed by the Loan
Parties to be reasonable at the time such Projections were prepared and
information believed by the Loan Parties to have been accurate based upon the
information available to the Loan Parties at the time such Projections were
furnished to the Lenders, and Parent is not be aware of any facts or information
that would lead it to believe that such Projections are incorrect or misleading
in any

 

--------------------------------------------------------------------------------

 

material respect; it being understood that (A) Projections are by their nature
subject to significant uncertainties and contingencies, many of which are beyond
the Loan Parties' control, (B) actual results may differ materially from the
Projections and such variations may be material and (C) the Projections are not
a guarantee of performance.  

ARTICLE VII
COVENANTS OF THE LOAN PARTIES

Section 7.01Affirmative Covenants

.  So long as any principal of or interest on any Loan, Reimbursement
Obligation, Letter of Credit Obligation or any other Obligation (whether or not
due) shall remain unpaid (other than Contingent Indemnity Obligations) or any
Lender shall have any Commitment hereunder, each Loan Party will, unless the
Required Lenders shall otherwise consent in writing:

(a)Reporting Requirements.  Furnish to each Agent:

(i)as soon as available, and in any event within 30 days after the end of each
fiscal month of the Parent and its Subsidiaries commencing with the first fiscal
month of the Parent and its Subsidiaries ending after the Effective Date,
internally prepared consolidated and consolidating balance sheets, statements of
operations and retained earnings and statements of cash flows as at the end of
such fiscal month, and for the period commencing at the end of the immediately
preceding Fiscal Year and ending with the end of such fiscal month, setting
forth in each case in comparative form (presented solely in "tabular" or
"columnar" form) the figures for the corresponding date or period set forth in
the Projections, all in reasonable detail and certified by an Authorized Officer
of the Parent as fairly presenting, in all material respects, the financial
position of the Parent and its Subsidiaries as at the end of such fiscal month
and the results of operations, retained earnings and cash flows of the Parent
and its Subsidiaries for such fiscal month and for such year-to-date period, in
accordance with GAAP applied in a manner consistent with that of the most recent
audited financial statements furnished to the Agents and the Lenders, subject to
the absence of footnotes and normal year-end adjustments;

(ii)as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Parent and its Subsidiaries commencing with the first
fiscal quarter of the Parent and its Subsidiaries ending after the Effective
Date, consolidated and consolidating balance sheets, statements of operations
and retained earnings and statements of cash flows of the Parent and its
Subsidiaries as at the end of such quarter, and for the period commencing at the
end of the immediately preceding Fiscal Year and ending with the end of such
quarter, setting forth in each case in comparative form (presented solely in
"tabular" or "columnar" form) the figures for the corresponding date or period
set forth in (A) the financial statements for the immediately preceding Fiscal
Year and (B) the Projections, all in reasonable detail and certified by an
Authorized Officer of the Parent as fairly presenting, in all material respects,
the financial position of the Parent and its Subsidiaries as of the end of such
quarter and the results of operations and cash flows of the Parent and its
Subsidiaries for such quarter and for such year-to-date period, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements of the Parent and its Subsidiaries furnished to the Agents
and the Lenders, subject to the absence of footnotes and normal year-end
adjustments;

 

--------------------------------------------------------------------------------

 

(iii)as soon as available, and in any event within:

(A)90 days after the end of the Fiscal Year of the Parent and its Subsidiaries
ended September 30, 2015, (1) unaudited consolidated balance sheets, statements
of operations and retained earnings and statements of cash flows of the Parent
and its Subsidiaries and (2) separate consolidated balance sheets, statements of
operations and retained earnings and statements of cash flows of each of (I) FNM
and its Subsidiaries, (II) Faneuil and its Subsidiaries and (III) PCC and its
Subsidiaries, in each case, as at the end of such Fiscal Year, setting forth in
each case in comparative form (presented solely in "tabular" or "columnar" form)
the figures for the corresponding date or period set forth in (x) the financial
statements for the immediately preceding Fiscal Year, and (y) the Projections,
all in reasonable detail and prepared in accordance with GAAP; and

(B)120 days after the end of the Fiscal Year of the Parent and its Subsidiaries
ended September 30, 2016 and 90 days each Fiscal Year of the Parent and its
Subsidiaries ended on and after September 30, 2017, consolidated and
consolidating balance sheets, statements of operations and retained earnings and
statements of cash flows of the Parent and its Subsidiaries, setting forth in
each case in comparative form (presented solely in "tabular" or "columnar" form)
the figures for the corresponding date or period set forth in (x) the financial
statements for the immediately preceding Fiscal Year, and (y) the Projections,
all in reasonable detail and prepared in accordance with GAAP;

in each case of clause (iii)(A)(2) and (iii)(B), accompanied by a report and an
opinion, prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by the
Parent and satisfactory to the Agents (which opinion shall be without (1) a
"going concern" or like qualification or exception, (2) any qualification or
exception as to the scope of such audit, or (3) any qualification which relates
to the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 7.03 (but that may contain a "going concern" or like qualification or
exception solely as a result of the stated final maturity date of any
Indebtedness within 12 months from the date of such opinion), together with a
written statement of such accountants (x) to the effect that, in making the
examination necessary for their certification of such financial statements, they
have not obtained any knowledge of the existence of an Event of Default or a
Default under Section 7.03 and (y) if such accountants shall have obtained any
knowledge of the existence of an Event of Default or such Default, describing
the nature thereof.  It is acknowledged and agreed by all parties hereto that
the delivery of financial statements pursuant to Section 7.01(a)(i), (ii) or
(iii) above setting forth in comparative form the figures for the corresponding
date or period set forth in the Projections previously delivered to the Agents
pursuant to Section 5.01(d)(x) or Section 7.01(a)(vii), as applicable, does not
constitute a representation or warranty by any Loan Party that such Projections
included in such financial statements are true, accurate or complete in any
respect, and all such Projections provided pursuant to such Sections speak only
as of the date such Projections were delivered pursuant to Section 5.01(d)(x) or
Section 7.01(a)(vii), as applicable.  For the avoidance of doubt, the foregoing
does not affect the Loan Parties' obligations to deliver Projections with
respect to each calendar year pursuant to Section 7.01(a)(vii).

 

--------------------------------------------------------------------------------

 

(iv)simultaneously with the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (i), (ii) and (iii) of this Section
7.01(a), a Compliance Certificate executed by an Authorized Officer of the
Parent:

(A)stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Parent and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the occurrence
and continuance during such period of an Event of Default or Default or, if an
Event of Default or Default had occurred and continued or is continuing,
describing the nature and period of existence thereof and the action which the
Parent and its Subsidiaries propose to take or have taken with respect thereto,

(B)in the case of the delivery of the financial statements of the Parent and its
Subsidiaries required by clauses (ii) and (iii) of this Section 7.01(a), (1)
attaching a schedule showing the calculation of the financial covenants
specified in Section 7.03 and (2) including a discussion and analysis of the
financial condition and results of operations of the Parent and its Subsidiaries
for the portion of the Fiscal Year then elapsed and discussing the reasons for
any significant variations from the Projections for such period and the figures
for the corresponding period in the previous Fiscal Year, and

(C)in the case of the delivery of the financial statements of the Parent and its
Subsidiaries required by clause (iii) of this Section 7.01(a), attaching (1) a
summary of all material insurance coverage maintained as of the date thereof by
any Loan Party and all material insurance coverage planned to be maintained by
any Loan Party, together with such other insurance-related documents and
information as the Administrative Agent may reasonably require, (2) the
calculation of the Excess Cash Flow in accordance with the terms of Section
2.05(c)(i) and (3) confirmation that there have been no changes to the
information contained in each of the Perfection Certificates delivered on the
Effective Date or the date of the most recently updated Perfection Certificate
delivered pursuant to this clause (iv) and/or attaching an updated Perfection
Certificate identifying any such changes to the information contained  therein;

(v)as soon as available and in any event within 22 days after the end of each
fiscal month of the Parent and its Subsidiaries commencing with the first fiscal
month of the Parent and its Subsidiaries ending after the Effective Date,
reports in form and detail satisfactory to the Agents and certified by an
Authorized Officer of the Administrative Borrower as being accurate and complete
(A) listing all Accounts Receivable of the Loan Parties as of such day, which
shall include the amount and age of each such Account Receivable, showing
separately those which are more than 30, 60, 90 and 120 days old and a
description of all Liens, set-offs, defenses and counterclaims with respect
thereto, together with a reconciliation of such schedule with the schedule
delivered to the Agents pursuant to this clause (v)(A) for the immediately
preceding fiscal month, and such other information as any Agent may request,
(B) listing all accounts payable of the Loan Parties as of each such day which
shall include the amount and age of each such account payable and such other
information as any Agent may request, and (C) listing

 

--------------------------------------------------------------------------------

 

all Inventory of the Loan Parties as of each such day, and containing a
breakdown of such Inventory by type and amount, and such other information as
any Agent may request, all in detail and in form satisfactory to the Agents;

(vi)as soon as available and in any event within 22 days after the end of each
month commencing with the first month ending after the Effective Date, a
Borrowing Base Certificate, current as of the close of business on the last
calendar day of the immediately preceding calendar month, supported by schedules
showing the derivation thereof and containing such detail and other information
as any Agent may request from time to time, provided that (A) the Borrowing Base
set forth in the Borrowing Base Certificate shall be effective from and
including the date such Borrowing Base Certificate is duly received by the
Agents but not including the date on which a subsequent Borrowing Base
Certificate is received by the Agents, unless any Agent disputes the eligibility
of any property included in the calculation of the Borrowing Base or the
valuation thereof by notice of such dispute to the Administrative Borrower and
(B) in the event of any dispute about the eligibility of any property included
in the calculation of the Borrowing Base or the valuation thereof, such Agent's
good faith judgment shall control; provided however that Borrowers shall provide
(i) immediate notice to Agents of a sale of Factored Receivables and (ii) an
updated Borrowing Base Certificate to Agents solely to reflect the impact of
Factored Receivables on the most recently provided Borrowing Base Certificate as
soon as available and in any event within twoon the next Business DaysDay after
each sale made of Factored Receivables reflecting such sale;

(vii)as soon as available and in any event not later than the end of each Fiscal
Year, a certificate of an Authorized Officer of the Parent (A) attaching
Projections for the Parent and its Subsidiaries, prepared on a monthly basis for
the immediately succeeding Fiscal Year for the Parent and its Subsidiaries and
otherwise in form and substance reasonably satisfactory to the Agents, and (B)
certifying that the representations and warranties set forth in Section
6.01(cc)(ii) are true and correct with respect to such Projections;

(viii)promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of any Loan Party other than routine inquiries by such
Governmental Authority;

(ix)as soon as possible, and in any event within 3 days after the occurrence of
an Event of Default or Default or the occurrence of any event or development
that would reasonably be expected to have a Material Adverse Effect, the written
statement of an Authorized Officer of the Administrative Borrower setting forth
the details of such Event of Default or Default or other event or development
having a Material Adverse Effect and the action which the affected Loan Party
proposes to take with respect thereto;

(x)(A) as soon as possible and in any event within 10 days after any Loan Party
or any ERISA Affiliate thereof knows or has reason to know that (1) any
Reportable Event with respect to any Employee Plan has occurred, (2) any other
Termination Event with respect to any Employee Plan has occurred, or (3) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an

 

--------------------------------------------------------------------------------

 

Employee Plan, a statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such occurrence and the action, if any,
which such Loan Party or such ERISA Affiliate proposes to take with respect
thereto, (B) promptly and in any event within 3 days after receipt thereof by
any Loan Party or any ERISA Affiliate thereof from the PBGC, copies of each
notice received by any Loan Party or any ERISA Affiliate thereof of the PBGC's
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 10 days after the filing thereof with
the Internal Revenue Service if requested by any Agent, copies of each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) with respect
to each Employee Plan and Multiemployer Plan, (D) promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the Internal Revenue Code has not been made when due with respect to an Employee
Plan, (E) promptly and in any event within 3 days after receipt thereof by any
Loan Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan
or from the PBGC, a copy of each notice received by any Loan Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (F) promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Loan Party or such ERISA Affiliate
thereof;

(xi)promptly after the commencement thereof but in any event not later than 5
days after service of process with respect thereto on any Loan Party, or the
obtaining of knowledge thereof by an Authorized Officer of any Loan Party,
notice of each action, suit or proceeding before any court or other Governmental
Authority or other regulatory body or any arbitrator which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

(xii)as soon as possible and in any event within 5 days after execution, receipt
or delivery thereof, copies of any material notices that any Loan Party executes
or receives in connection with any Material Contract or any PCC Acquisition
Document;

(xiii)as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, (A) copies of any material notices that any Loan
Party executes or receives in connection with the sale or other Disposition of
the Equity Interests of, or all or substantially all of the assets of, any Loan
Party and (B) copies of any amendments, supplements or modifications to the
Factoring Agreement;

(xiv)as soon as possible and in any event within 10 Business Days after receipt,
filing or delivery thereof, after (A) the sending or filing thereof, copies of
all statements, reports and other information any Loan Party sends to any
holders of its Indebtedness or its securities or files with the SEC or any
national (domestic or foreign) securities exchange and (B) the receipt thereof,
a copy of any material notice received from any holder of its Indebtedness;

(xv)promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters), if any, submitted to any Loan Party by
its auditors in connection with any annual or interim audit of the books
thereof;

 

--------------------------------------------------------------------------------

 

(xvi)promptly upon request, any certification or other evidence requested from
time to time by any Lender in its sole discretion, confirming the Borrowers'
compliance with Section 7.02(r);

(xvii)simultaneously with the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (i), (ii) and (iii) of this Section
7.01(a), if, as a result of any change in accounting principles and policies
from those used in the preparation of the Financial Statements that is permitted
by Section 7.02(q), the consolidated financial statements of the Parent and its
Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of this Section
7.01(a) will differ from the consolidated financial statements that would have
been delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to the Agents; and

(xviii)promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Loan Party as any Agent may from time
to time may reasonably request.

(b)Additional Borrowers, Guarantors and Collateral Security.  Cause:

(i)each Subsidiary of any Loan Party not in existence on the Effective Date, and
each Subsidiary of any Loan Party which is a non-borrowing Subsidiary on the
Effective Date or upon formation or acquisition but later ceases to be a
non-borrowing Subsidiary, to execute and deliver to the Collateral Agent
promptly and in any event within 10 Business Days (45 Business Days in the case
of the matters set forth in clause (C) below) (or, in each case, such later date
as agreed to in writing by the Collateral Agent in its sole discretion) after
the formation, acquisition or change in status thereof, (A) a Joinder Agreement,
pursuant to which such Subsidiary shall be made a party to this Agreement as a
Borrower or a Guarantor, (B) a supplement to the Security Agreement, together
with (1) certificates evidencing all of the Equity Interests of any Person owned
by such Subsidiary required to be pledged under the terms of the Security
Agreement, (2) undated stock powers for such Equity Interests executed in blank
with signature guaranteed, and (3) such opinions of counsel as the Collateral
Agent may reasonably request, (C) to the extent required under the terms of this
Agreement, one or more Mortgages creating on the real property of such
Subsidiary a perfected, first priority Lien (in terms of priority, subject only
to Permitted Specified Liens) on such real property and such other Real Property
Deliverables as may be reasonably required by the Collateral Agent with respect
to each such real property, and (D) such other agreements, instruments,
approvals or other documents reasonably requested by the Collateral Agent in
order to create, perfect, establish the first priority of or otherwise protect
any Lien purported to be covered by any such Security Agreement or Mortgage or
otherwise to effect the intent that such Subsidiary shall become bound by all of
the terms, covenants and agreements contained in the Loan Documents and that all
property and assets of such Subsidiary shall become Collateral for the
Obligations; and

(ii)each owner of the Equity Interests of any such Subsidiary to execute and
deliver promptly and in any event within 10 Business Days (or such later date as
agreed to in writing by the Collateral Agent in its sole discretion) after the
formation or acquisition of such

 

--------------------------------------------------------------------------------

 

Subsidiary  a Pledge Amendment (as defined in the Security Agreement), together
with (A) certificates evidencing all of the Equity Interests of such Subsidiary
required to be pledged under the terms of the Security Agreement, (B) undated
stock powers or other appropriate instruments of assignment for such Equity
Interests executed in blank with signature guaranteed, (C) such opinions of
counsel as the Collateral Agent may reasonably request and (D) such other
agreements, instruments, approvals or other documents requested by the
Collateral Agent.

Notwithstanding the foregoing, no Subsidiary of a Foreign Subsidiary that is a
"controlled foreign corporation" within the meaning of Section 957 of the
Internal Revenue Code shall be required to become a Guarantor hereunder (and, as
such, shall not be required to deliver the documents required by clause (i)
above); provided, however, that if the Equity Interests of a Foreign Subsidiary
are owned by a Loan Party, such Loan Party shall deliver all such documents,
instruments, agreements (including, without limitation, at the reasonable
request of the Collateral Agent, a pledge agreement governed by the laws of the
jurisdiction of the organization of such Foreign Subsidiary) and certificates
described in clause (ii) above to the Collateral Agent, and take all
commercially reasonable actions reasonably requested by the Collateral Agent or
otherwise necessary to grant and to perfect a first-priority Lien (subject to
Permitted Specified Liens) in favor of the Collateral Agent, for the benefit of
the Agents and the Lenders, in 65% of the voting Equity Interests of such
Foreign Subsidiary and 100% of all other Equity Interests of such Foreign
Subsidiary owned by such Loan Party.  For the avoidance of doubt, the Loan
Parties shall not be required to take any action in any foreign jurisdiction to
create any security interest in any Collateral located or titled outside of the
United States or to perfect any security interests in such Collateral to the
extent the fair market value of any such Collateral (when aggregated with all
Collateral located or titled outside of the United States) does not exceed
$2,000,000 in the aggregate, including, without limitation, delivery of any
security agreements or pledge agreements with respect to such Collateral
governed by the laws of any jurisdiction other than the United States.

(c)Compliance with Laws; Payment of Taxes.

(i)Comply, and cause each of its Subsidiaries to comply, in all material
respects, with all Requirements of Law (including, without limitation, all
Environmental Laws), judgments and awards (including any settlement of any claim
that, if breached, could give rise to any of the foregoing), except to the
extent the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.

(ii)Each Covered Entity shall comply with all Anti-Terrorism Laws, and the
Borrowers shall promptly notify the Agents in writing upon the occurrence of a
Reportable Compliance Event.

(iii)Pay, and cause each of its Subsidiaries to pay, in full before delinquency
or before the expiration of any extension period, all taxes, assessments and
other governmental charges imposed upon any Loan Party or any of its
Subsidiaries or any property of any Loan Party or any of its Subsidiaries in an
aggregate amount for all such taxes, assessments and other governmental charges
exceeding $350,000, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the

 

--------------------------------------------------------------------------------

 

non-payment thereof and with respect to which adequate reserves have been set
aside for the payment thereof in accordance with GAAP.

(d)Preservation of Existence, Etc.  Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, its existence, rights and privileges, and
become or remain, and cause each of its Subsidiaries to become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except to the extent that the failure to be
so qualified could not reasonably be expected to have a Material Adverse Effect.

(e)Keeping of Records and Books of Account.  Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

(f)Inspection Rights.  Permit, and cause each of its Subsidiaries to permit, the
agents and representatives of any Agent at any time and from time to time during
normal business hours, at the expense of the Borrowers, to examine and make
copies of and abstracts from its records and books of account, to visit and
inspect its properties, to verify materials, leases, notes, accounts receivable,
deposit accounts and its other assets, to conduct audits, physical counts,
valuations, appraisals, Phase I Environmental Site Assessments (and if
recommended in the Phase I ESA and, if reasonably requested by the Collateral
Agent based upon the results of such Phase I ESA and after consultation with the
Parent, an ASTM 1527-00 Phase II Environmental Site Assessment) or examinations
and to discuss its affairs, finances and accounts with any of its directors,
officers, managerial employees, independent accountants or any of its other
representatives.  In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of any Agent in accordance with this Section 7.01(f).

(g)Maintenance of Properties, Etc.  Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear and casualty excepted, and comply, and cause
each of its Subsidiaries to comply, at all times with the provisions of all
leases to which it is a party as lessee or under which it occupies property, so
as to prevent any loss or forfeiture thereof or thereunder, except to the extent
the failure to so maintain and preserve or so comply could not reasonably be
expected to have a Material Adverse Effect.

(h)Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, rent, worker's compensation and business interruption insurance) with
respect to its properties (including all real properties leased or owned by it)
and business, in such amounts and covering such risks as is required by any
Governmental Authority having jurisdiction with respect thereto or as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and in any event in amount, adequacy and scope
reasonably satisfactory to the Collateral Agent.  All policies covering the
Collateral are to be made payable to the Collateral Agent for the benefit of the
Agents and the Lenders, as its interests may appear, in case of loss, under a
standard

 

--------------------------------------------------------------------------------

 

non‑contributory "lender" or "secured party" clause and are to contain such
other provisions as the Collateral Agent may require to fully protect the
Lenders' interest in the Collateral and to any payments to be made under such
policies.  All certificates of insurance are to be delivered to the Collateral
Agent and the policies are to be premium prepaid, with the loss payable and
additional insured endorsement in favor of the Collateral Agent and such other
Persons as the Collateral Agent may designate from time to time, and shall
provide for not less than 30 days' (10 days' in the case of non-payment) prior
written notice to the Collateral Agent of the exercise of any right of
cancellation.  If any Loan Party or any of its Subsidiaries fails to maintain
such insurance, the Collateral Agent may arrange for such insurance, but at the
Borrowers' expense and without any responsibility on the Collateral Agent's part
for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims.  Upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent shall have
the sole right, in the name of the Lenders, any Loan Party and its Subsidiaries,
to file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.  Notwithstanding the
foregoing, the Loan Parties may self‑insure with respect to certain risks
related to workers' compensation and health benefit plans and (i) generally in
accordance with sound business practice of companies in similar businesses
similarly situated and (ii) in amount and scope as in effect on the Effective
Date.

(i)Obtaining of Permits, Etc.  Obtain, maintain and preserve, and cause each of
its Subsidiaries to obtain, maintain and preserve, and take all necessary action
to timely renew, all permits, licenses, authorizations, approvals, entitlements
and accreditations that are necessary or useful in the proper conduct of its
business, in each case, except to the extent the failure to obtain, maintain,
preserve or take such action could not reasonably be expected to have a Material
Adverse Effect.

(j)Environmental.  (i)  Keep any property either owned or operated by it or any
of its Subsidiaries free of any Environmental Liens; (ii) comply, and cause each
of its Subsidiaries to comply, with all Environmental Laws in all material
respects and provide to the Collateral Agent any non-priviledged documentation
of such compliance which the Collateral Agent may reasonably request;
(iii) provide the Agents written notice within 5 Business Days of any Release of
a Hazardous Material in excess of any reportable quantity from or onto property
at any time owned or operated by it or any of its Subsidiaries and take any
Remedial Actions required to abate said Release; and (iv) provide the Agents
with written notice within 10 days of the receipt of any of the
following:  (A) notice that an Environmental Lien has been filed against any
property of any Loan Party or any of its Subsidiaries; (B) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against any Loan Party or any of its Subsidiaries; and (C) notice of a
violation, citation or other administrative order which could reasonably be
expected to have a Material Adverse Effect.

(k)Fiscal Year.  Cause the Fiscal Year of the Parent and its Subsidiaries to end
on September 30 of each calendar year unless the Agents consent to a change in
such Fiscal Year (and appropriate related changes to this Agreement).

 

--------------------------------------------------------------------------------

 

(l)Landlord Waivers; Collateral Access Agreements.  Use commercially reasonable
efforts to obtain written subordinations or waivers or collateral access
agreements, as the case may be, in form and substance satisfactory to the
Collateral Agent, (i) at any time any Collateral with a book value in excess of
$1,000,000 (when aggregated with all other Collateral at the same location) is
located on any real property of a Loan Party (whether such real property is now
existing or acquired after the Effective Date) which is not owned by a Loan
Party, or is stored on the premises of a bailee, warehouseman, or similar party
and (ii) with respect to any location of the Loan Parties in which the Loan
Parties maintain Account Receivable and account payable registers.

(m)After Acquired Real Property.  Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any fee interest in any real property
(wherever located) (each such interest being a "New Facility") with a Current
Value (as defined below) in excess of $1,000,000, promptly, but in any event
within 5 Business Days, so notify the Collateral Agent, setting forth with
specificity a description of the interest acquired, the location of the real
property, any structures or improvements thereon and either an appraisal or such
Loan Party's good-faith estimate of the current value of such real property (for
purposes of this Section, the "Current Value").  The Collateral Agent shall
notify such Loan Party whether it intends to require a Mortgage (and any other
Real Property Deliverables) with respect to such New Facility.  Upon receipt of
such notice requesting a Mortgage (and any other Real Property Deliverables),
the Person that has acquired such New Facility shall furnish the same to the
Collateral Agent within 45 days of such request (or such later date as agreed to
in writing by the Collateral Agent in its sole discretion).  The Borrowers shall
pay all fees and expenses, including, without limitation, reasonable attorneys'
fees and expenses, and all title insurance charges and premiums, in connection
with each Loan Party's obligations under this Section 7.01(m).

(n)Anti-Bribery and Anti-Corruption Laws.  Maintain, and cause each of its
Subsidiaries to maintain, anti-bribery and anti-corruption policies and
procedures that are reasonably designed to ensure compliance with the
Anti-Corruption Laws.

(o)Lender Meetings.  Upon the request of any Agent or the Required Lenders
(which request, so long as no Event of Default shall have occurred and be
continuing, shall not be made more than once during each Fiscal Year),
participate in a meeting with the Agents and the Lenders at the Borrowers'
corporate offices (or at such other location as may be agreed to by the
Administrative Borrower and such Agent or the Required Lenders) at such time as
may be agreed to by the Administrative Borrower and such Agent or the Required
Lenders.

(p)Carmel, New York Facility.  In the event there has not been a Disposition of
the Facility located in Carmel, New York prior to the one year anniversary of
the Effective Date, deliver to the Collateral Agent the Real Property
Deliverables with respect to such Facility within 45 days of the one year
anniversary of the Effective Date (or such later date as agreed to in writing by
the Collateral Agent in its sole discretion).

(q)Further Assurances.  Take such action and execute, acknowledge and deliver,
and cause each of its Subsidiaries to take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents as any Agent may reasonably require from time to time in order (i) to
carry out more effectively the purposes of

 

--------------------------------------------------------------------------------

 

this Agreement and the other Loan Documents, (ii) to subject to valid and
perfected first priority Liens any of the Collateral or any other property of
any Loan Party and its Subsidiaries (to the extent required by this Agreement
and the other Loan Documents), (iii) to establish and maintain the validity and
effectiveness of any of the Loan Documents and the validity, perfection and
priority of the Liens intended to be created thereby, and (iv) to better assure,
convey, grant, assign, transfer and confirm unto each Secured Party the rights
now or hereafter intended to be granted to it under this Agreement or any other
Loan Document.  In furtherance of the foregoing, to the maximum extent permitted
by applicable law, each Loan Party (i) authorizes each Agent, at any time during
the continuance of an Event of Default, to execute any such agreements,
instruments or other documents in such Loan Party's name and to file such
agreements, instruments or other documents in any appropriate filing office,
(ii) authorizes each Agent to file any financing statement required hereunder or
under any other Loan Document, and any continuation statement or amendment with
respect thereto, in any appropriate filing office without the signature of such
Loan Party, and (iii) ratifies the filing of any financing statement, and any
continuation statement or amendment with respect thereto, filed without the
signature of such Loan Party prior to the date hereof.

Section 7.02Negative Covenants

.  So long as any principal of or interest on any Loan, Reimbursement
Obligation, Letter of Credit Obligation or any other Obligation (whether or not
due) shall remain unpaid (other than Contingent Indemnity Obligations) or any
Lender shall have any Commitment hereunder, each Loan Party shall not, unless
the Required Lenders shall otherwise consent in writing:

(a)Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired; file
or suffer to exist under the Uniform Commercial Code or any Requirement of Law
of any jurisdiction, a financing statement (or the equivalent thereof) that
names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof) other than, as to all of the
above, Permitted Liens; provided, that, no Liens shall be permitted on any
assets included in the Borrowing Base other than the Liens of the Collateral
Agent for the benefit of the Agents and the Lenders.

(b)Indebtedness.  Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

(c)Fundamental Changes; Dispositions.  

(i)Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate with any
Person, including by means of a "plan of division" under the Delaware Limited
Liability Company Act or any comparable transaction under any similar law, or
permit any of its Subsidiaries to do (or agree to do) any of the foregoing;
provided, however, that any wholly-owned Subsidiary of any Loan Party (other
than a Borrower) may be merged into such Loan Party or another wholly-owned
Subsidiary of such Loan Party, or may consolidate or amalgamate with another
wholly-owned Subsidiary of such Loan Party, so long as (A) no other provision of
this

 

--------------------------------------------------------------------------------

 

Agreement would be violated thereby, (B) such Loan Party gives the Agents at
least 15 days' prior written notice of such merger, consolidation or
amalgamation accompanied by true, correct and complete copies of all material
agreements, documents and instruments relating to such merger, consolidation or
amalgamation, including, but not limited to, the certificate or certificates of
merger or amalgamation to be filed with each appropriate Secretary of State
(with a copy as filed promptly after such filing), (C) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, (D) the Lenders' rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger, consolidation or
amalgamation and (E) the surviving Subsidiary, if any, if not already a Loan
Party, is joined as a Loan Party hereunder pursuant to a Joinder Agreement and
is a party to a Security Agreement and the Equity Interests of such Subsidiary
is the subject of a Security Agreement, in each case, which is in full force and
effect on the date of and immediately after giving effect to such merger,
consolidation or amalgamation; and

(ii)Make any Disposition, whether in one transaction or a series of related
transactions, of all or any part of its business, property or assets, whether
now owned or hereafter acquired (or agree to do any of the foregoing), or permit
any of its Subsidiaries to do any of the foregoing; provided, however, that any
Loan Party and its Subsidiaries may make Permitted Dispositions.

(d)Change in Nature of Business.

(i)Make, or permit any of its Subsidiaries to make, any change in the nature of
its business as described in Section 6.01(l); provided, that this Section
7.02(d) shall not prohibit Parent or any of its Subsidiaries from engaging in
any business activities reasonably related or incidental to the business
described in Section 6.01(l).

(ii)Permit the Parent to have any material liabilities (other than liabilities
arising under the Loan Documents), own any material assets (other than the
Equity Interests of its Subsidiaries) or engage in any operations or business
(other than the ownership of its Subsidiaries).

(e)Loans, Advances, Investments, Etc.  Make or commit or agree to make, or
permit any of its Subsidiaries make or commit or agree to make, any Investment
in any other Person except for Permitted Investments.

(f)Sale and Leaseback Transactions.  Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.

(g)Capital Expenditures.  Make or commit or agree to make, or permit any of its
Subsidiaries to make or commit or agree to make, any Capital Expenditure (by
purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by the Loan Parties and their Subsidiaries to exceed
$7,500,000 in any calendar year; provided, however, that if the amount of the
Capital Expenditures permitted to be made in any calendar year is greater than
the actual amount of the Capital Expenditures actually made in such calendar
year (the amount by which such permitted Capital Expenditures for such calendar
year exceeds the actual amount

 

--------------------------------------------------------------------------------

 

of Capital Expenditures for such calendar year, the "Excess Amount"), then up to
100% of such Excess Amount (such amount, the "Carry-Over Amount") may be carried
forward to the next succeeding calendar year (the "Succeeding Calendar Period");
provided that (i) the Carry-Over Amount applicable to a particular Succeeding
Calendar Period may not be carried forward to another calendar year (ii) in no
event shall Capital Expenditures exceed, after the application of any Carry-Over
Amount, $9,500,000 in any calendar year.  Capital Expenditures made by the Loan
Parties and their Subsidiaries in any calendar year shall be deemed to reduce
first, the amount set forth above for such calendar year, and then, the
Carry-Over Amount.

(h)Restricted Payments.  Make or permit any of its Subsidiaries to make any
Restricted Payment other than Permitted Restricted Payments.

(i)Federal Reserve Regulations.  Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.

(j)Transactions with Affiliates.  Enter into, renew, extend or be a party to, or
permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent consistent with past practice and necessary or desirable
for the prudent operation of its business, for fair consideration and on terms
no less favorable to it or its Subsidiaries than would be obtainable in a
comparable arm's length transaction with a Person that is not an Affiliate
thereof, and that are fully disclosed to the Agents prior to the consummation
thereof, if they involve one or more payments by the Parent or any of its
Subsidiaries in excess of $2,000,000 for any single transaction or series of
related transactions, (ii) transactions with another Loan Party, (iii)
transactions permitted by Section 7.02(e) and Section 7.02(h), (iv) sales of
Qualified Equity Interests of the Parent to Affiliates of the Parent not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith, (v) reasonable and customary
director and officer compensation (including bonuses and stock option programs),
benefits and indemnification arrangements, in each case approved by the Board of
Directors (or a committee thereof) of such Loan Party or such Subsidiary and
(vi) transactions between or among non-Loan Party Subsidiaries not involving any
Loan Party or any other Affiliate thereof.

(k)Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:

(A)this Agreement and the other Loan Documents;

 

--------------------------------------------------------------------------------

 

(B)any agreement in effect on the date of this Agreement and described on
Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided, that, any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable to the Agents and
the Lenders than the encumbrance or restriction under or pursuant to the
agreement so extended, replaced or continued;

(C)any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends or distributions in certain circumstances);

(D)in the case of clause (iv), (1) customary restrictions on the subletting,
assignment or transfer of any specified property or asset set forth in a lease,
license, asset sale agreement or similar contract for the conveyance of such
property or asset and (2) instrument or other document evidencing a Permitted
Lien (or the Indebtedness secured thereby) from restricting on customary terms
the transfer of any property or assets subject thereto;

(E)customary restrictions on dispositions of real property interests in
reciprocal easement agreements;

(F)customary restrictions in agreements for the sale of assets on the transfer
or encumbrance of such assets during an interim period prior to the closing of
the sale of such assets; or

(G)customary restrictions in contracts that prohibit the assignment of such
contract.

(l)Limitations on Negative Pledges.  Enter into, incur or permit to exist, or
permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Loan Party
or any Subsidiary of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
or that requires the grant of any security for an obligation if security is
granted for another obligation, except the following:  (i) this Agreement and
the other Loan Documents, (ii) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by Section 7.02(b) of this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (iii) any customary restrictions and
conditions contained in agreements relating to the sale or other disposition of
assets or of a Subsidiary pending such sale or other disposition; provided that
such restrictions and conditions apply only to the assets or Subsidiary to be
sold or disposed of and such sale or disposition is permitted hereunder,
(iv) customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto and (v) customary provisions restricting assignment of
any agreement entered into in the ordinary course of business.

(m)Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.  

(i)Amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of any of its or its

 

--------------------------------------------------------------------------------

 

Subsidiaries' Indebtedness (other than Indebtedness constituting Permitted
Intercompany Indebtedness) or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement or security
agreement) relating to any such Indebtedness if such amendment, modification or
change would shorten the final maturity or average life to maturity of, or
require any payment to be made earlier than the date originally scheduled on,
such Indebtedness, would increase the interest rate applicable to such
Indebtedness, would add any covenant or event of default, would change the
subordination provision, if any, of such Indebtedness, or would otherwise be
adverse to the Lenders or the issuer of such Indebtedness in any respect;

(ii)except for (1) the Obligations and (2) subject to the terms of the
Intercompany Subordination Agreement, any Indebtedness constituting Permitted
Intercompany Investments, (A) make any voluntary or optional payment (including,
without limitation, any payment of interest in cash that, at the option of the
issuer, may be paid in cash or in kind), prepayment, redemption, defeasance,
sinking fund payment or other acquisition for value of any of its or its
Subsidiaries' Indebtedness (including, without limitation, by way of depositing
money or securities with the trustee therefor before the date required for the
purpose of paying any portion of such Indebtedness when due), (B) refund,
refinance, replace or exchange any other Indebtedness for any such Indebtedness
(other than with respect to Permitted Refinancing Indebtedness), (C) make any
payment, prepayment, redemption, defeasance, sinking fund payment or repurchase
of any Subordinated Indebtedness in violation of the subordination provisions
thereof or any subordination agreement with respect thereto, or (D) make any
payment, prepayment, redemption, defeasance, sinking fund payment or repurchase
of any Indebtedness as a result of any asset sale, change of control, issuance
and sale of debt or equity securities or similar event, or give any notice with
respect to any of the foregoing;

(iii)amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders' agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iii) that either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect; or

(iv)agree to any amendment, modification or other change to or waiver of any of
its rights under any Material Contract or any PCC Acquisition Document if such
amendment, modification, change or waiver would be adverse in any material
respect to any Loan Party or any of its Subsidiaries or the Agents and the
Lenders.

(n)Investment Company Act of 1940.  Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.

 

--------------------------------------------------------------------------------

 

(o)ERISA

.  (i) Engage, or permit any ERISA Affiliate to engage, in any transaction
described in Section 4069 of ERISA; (ii) engage, or permit any ERISA Affiliate
to engage, in any prohibited transaction described in Section 406 of ERISA or
4975 of the Internal Revenue Code for which a statutory or class exemption is
not available or a private exemption has not previously been obtained from the
U.S. Department of Labor; (iii) adopt or permit any ERISA Affiliate to adopt any
employee welfare benefit plan within the meaning of Section 3(1) of ERISA which
provides benefits to employees after termination of employment other than as
required by Section 601 of ERISA or applicable law; (iv) fail to make any
contribution or payment to any Multiemployer Plan which it or any ERISA
Affiliate may be required to make under any agreement relating to such
Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit any
ERISA Affiliate to fail, to pay any required installment or any other payment
required under Section 412 of the Internal Revenue Code on or before the due
date for such installment or other payment.

(p)Environmental.  Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or any of its Subsidiaries, except in compliance with Environmental Laws (other
than any noncompliance that could not reasonably be expected to have a Material
Adverse Effect).

(q)Accounting Methods.  Modify or change, or permit any of its Subsidiaries to
modify or change, its method of accounting or accounting principles from those
utilized in the preparation of the Financial Statements (other than as may be
required to conform to GAAP).

(r)Anti-Terrorism Laws.

(i)None of the Loan Parties, nor any of their Affiliates or agents, shall:

(A)conduct any business or engage in any transaction or dealing with or for the
benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

(B)deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to the OFAC
Sanctions Programs;

(C)use any of the proceeds of the transactions contemplated by this Agreement to
finance, promote or otherwise support in any manner any illegal activity,
including, without limitation, any violation of the Anti-Terrorism Laws or any
specified unlawful activity as that term is defined in the Money Laundering
Control Act of 1986, 18 U.S.C. §§ 1956 and 1957; or    

(D)violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Terrorism Laws.

(ii)None of the Loan Parties, nor any Affiliate of any of the Loan Parties, nor
any officer, director or principal shareholder or owner of any of the Loan
Parties, nor any of the Loan Parties' respective agents acting or benefiting in
any capacity in connection with

 

--------------------------------------------------------------------------------

 

the Loans, Letters of Credit or other transactions hereunder, shall be or shall
become a Blocked Person.

(iii)(A) no Covered Entity will become a Sanctioned Person, (B) no Covered
Entity, either in its own right or through any third party, will (i) have any of
its assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (ii) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(iii) engage in any dealings or transactions prohibited by any Anti-Terrorism
Law or ((iv) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (v) the funds used to repay the
Obligations will not be derived from any unlawful activity, (vi) each Covered
Entity shall comply with all Anti-Terrorism Laws and (vii) the Borrowers shall
promptly notify the Agents in writing upon the occurrence of a Reportable
Compliance Event.  

(s)Anti-Bribery and Anti-Corruption Laws.  None of the Loan Parties shall:

(i)offer, promise, pay, give, or authorize the payment or giving of any money,
gift or other thing of value, directly or indirectly, to or for the benefit of
any Foreign Official for the purpose of: (1) influencing any act or decision of
such Foreign Official in his, her, or its official capacity; or (2) inducing
such Foreign Official to do, or omit to do, an act in violation of the lawful
duty of such Foreign Official, or (3) securing any improper advantage, in order
to obtain or retain business for, or with, or to direct business to, any Person;
or

(ii)act or attempt to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.

(t)SunTrust Account.  Maintain more than $1,050,000 in the aggregate at any time
in the SunTrust Account.

(u)Division.  Notwithstanding anything herein to the contrary, neither the
Parent nor any of its Subsidiaries shall divide or enter into any plan of
division pursuant to Section 18-217 of the Delaware Limited Liability Company
Act (or any similar statute or provision under applicable law).

Section 7.03Financial Covenants

.  So long as any principal of or interest on any Loan, Reimbursement
Obligation, Letter of Credit Obligation or any other Obligation (whether or not
due) shall remain unpaid (other than Contingent Indemnity Obligations) or any
Lender shall have any Commitment hereunder, each Loan Party shall not, unless
the Required Lenders shall otherwise consent in writing:

(a)Leverage Ratio

.  Permit the Leverage Ratio of the Parent and its Subsidiaries for any period
of 12 consecutive fiscal months of the Parent and its Subsidiaries for which the
last month ends on the last day of each fiscal quarter to be greater than (i)
5.27.25:1.00 for the fiscal quarter ending March 31, 2020, (ii) 7.45:1.00 for
the fiscal quarter ending June 30, 2020, (iii) 6.85:1.00 for the fiscal quarter
ending September 30, 2020, (iv) 5.75:1.00 for the fiscal quarter ending December
31, 20192020, (iiv) 4.55.00:1.00 for the fiscal quarter ending March 31,
20202021, (iiivi)

 

--------------------------------------------------------------------------------

 

3.754.00:1.00 for the fiscal quarter ending June 30, 2020, (iv2021, (v)
3.75:1.00 for the fiscal quarter ending September 30, 2021, and (vi) 3.50:1.00
for each fiscal quarter beginning with the fiscal quarter ending September 30,
2020 through the fiscal quarter ending December 31, 2020, (v) 3.25:1.00 for each
fiscal quarter beginning with the fiscal quarter ending March 31, 2021 through
the fiscal quarter ending June 30, 2021, (vi) 3.00:1.00 for the fiscal quarter
ending September 30, 2021, (vii) 3.25:1.00 for the fiscal quarter ending
December 31, 2021, and (viii) 3.00:1.00 for each fiscal quarter beginning with
the fiscal quarter ending March 31, 2022 and for each fiscal quarter thereafter.

(b)Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio of the
Parent and its Subsidiaries for any period of 12 consecutive fiscal months of
the Parent and its Subsidiaries for which the last month ends on the last day of
each fiscal quarter to be less than (i) 0.80.65:1.00 for each fiscal quarter
beginning with the fiscal quarter ending December 31, 2019 through the fiscal
quarter ending March 31, 2020, (ii) 0.950.63:1.00 for the fiscal quarter ending
June 30, 2020, (iii) 1.000.61:1.00 for the fiscal quarter ending September 30,
2020, and (iv) 1.05:1.00 0.70:1.00 for the fiscal quarter ending December 31,
2020, (v) 0.75:1.00 for the fiscal quarter ending March 31, 2021, (vi) 0.82:1.00
for the fiscal quarter ending June 30, 2021, (v) 0.81:1.00 for the fiscal
quarter ending September 30, 2021, and (vi) 1.00:1.00 for each fiscal quarter
beginning with the fiscal quarter ending December 31, 20202021 and for each
fiscal quarter thereafter.

ARTICLE VIII

CASH MANAGEMENT ARRANGEMENTS
AND OTHER COLLATERAL MATTERS

Section 8.01Cash Management Arrangements; Collection of Accounts Receivable

.  (a)  The Loan Parties shall (i) establish and maintain cash management
services of a type and on terms reasonably satisfactory to the Agents at one or
more of the banks set forth on Schedule 8.01 (each a "Cash Management Bank") and
(ii) except as otherwise provided under Section 8.01(b), deposit or cause to be
deposited promptly, and in any event no later than the next Business Day after
the date of receipt thereof, all proceeds in respect of any Collateral, all
Collections (of a nature susceptible to a deposit in a bank account) and all
other amounts received by any Loan Party (including payments made by Account
Debtors directly to any Loan Party) into a Cash Management Account.

(b)Within 45 days after the Effective Date (or such later date as agreed to in
writing by the Agents in their sole discretion), the Loan Parties shall enter
into a Control Agreement relating to each Cash Management Account (other than
Excluded Accounts); provided, that for each Cash Management Account acquired in
connection with the Color Optics Acquisition, the Loan Parties shall enter into
a Control Agreement relating to each such Cash Management Account (or, where
practicable, subject such Cash Management Account to existing Control Agreements
by means of an amendment, or an amendment and restatement, of one or more
existing Control Agreements) within 15 days after the First Amendment Effective
Date.  Each Control Agreement shall direct the applicable Cash Management Bank
to transfer any funds deposited in such accounts (other than Excluded Accounts
and Operating Accounts) on a daily basis to the Administrative Agent's Account
to be further credited to the respective Borrower's Loan Account

 

--------------------------------------------------------------------------------

 

(or in the case of Cash Management Accounts of any Guarantor, the Loan Account
of the Borrower that is the direct parent of such Guarantor).  Notwithstanding
the foregoing, the applicable Control Agreement with respect to each Operating
Account (including, without limitation, the SunTrust Account) shall provide that
no such daily transfers shall occur until the occurrence of an Event of Default
and upon notice to the applicable Cash Management Bank from the Collateral
Agent.  Within 45 days of the Effective Date (or such later date as agreed to in
writing by the Agents in their sole discretion), each of the Loan Parties shall
irrevocably instruct its respective Account Debtors, with respect to its
Accounts Receivable, to remit all payments to be made by them, whether by means
of checks or other drafts or by wire transfer, to a Collection Account.  From
and after the date that is 45 days following the Effective Date (or such later
date as agreed to in writing by the Agents in their sole discretion), the Loan
Parties shall not maintain, and shall not permit any of their Subsidiaries to
maintain, cash, Cash Equivalents or other amounts in any deposit account or
securities account, unless the Collateral Agent shall have received a Control
Agreement in respect of each such Cash Management Account (other than Excluded
Accounts).

(c)All funds deposited in such Cash Management Accounts (other than Excluded
Accounts) shall immediately become subject to the security interest of
Collateral Agent, for its own benefit and the benefit of the other Secured
Parties.  Neither Agents nor any Lender assumes any responsibility for such cash
management arrangements, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Cash Management Bank
thereunder. Administrative Agent shall apply all funds received by it from the
Cash Management Accounts (other than Excluded Accounts) to the satisfaction of
the Obligations (including the cash collateralization of the Letters of Credit)
as provided in this Agreement; provided that, in the absence of any Event of
Default, the Administrative Agent shall apply all such funds only to the
prepayment of the principal amount of the Revolving Loans and to such other
Obligations as may then be due and payable (for the avoidance of doubt, funds on
deposit in any Operating Account shall not be "swept" or otherwise transferred
or applied by the Administrative Agent unless an Event of Default has occurred
and is continuing).  

(d)So long as no Default or Event of Default has occurred and is continuing, the
Borrowers may amend Schedule 8.01 to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to the Agents and the
Collateral Agent shall have consented in writing in advance to the opening of
such Cash Management Account with the prospective Cash Management Bank, and (ii)
prior to the time of the opening of such Cash Management Account, each Loan
Party and such prospective Cash Management Bank shall have executed and
delivered to the Collateral Agent a Control Agreement.  Each Loan Party shall
close any of its Cash Management Accounts (and establish replacement cash
management accounts in accordance with the foregoing sentence) promptly and in
any event within 45 days of notice from the Collateral Agent that the
creditworthiness of any Cash Management Bank is no longer acceptable in the
Collateral Agent's reasonable judgment, or that the operating performance, funds
transfer, or availability procedures or performance of such Cash Management Bank
with respect to Cash Management Accounts or the Collateral Agent's liability
under any Control Agreement with such Cash Management Bank is no longer
acceptable in the Collateral Agent's reasonable judgment.

(e)Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible

 

--------------------------------------------------------------------------------

 

by Administrative Agent on the date received by Administrative Agent.
Administrative Agent shall conditionally credit the Loan Account for each item
of payment on the next Business Day after the Business Day on which such item of
payment is received by Administrative Agent (and the Business Day on which each
such item of payment is so credited shall be referred to, with respect to such
item, as the "Application Date"). Administrative Agent is not, however, required
to credit the Loan Account for the amount of any item of payment which is
unsatisfactory to Administrative Agent and Administrative Agent may charge the
Loan Account for the amount of any item of payment which is returned, for any
reason whatsoever, to Administrative Agent unpaid. Subject to the foregoing,
Borrowers agree that for purposes of computing the interest charges under this
Agreement, each item of payment received by Administrative Agent shall be deemed
applied by Administrative Agent on account of the Obligations on its respective
Application Date. Borrowers further agree that there is a monthly float charge
payable to Administrative Agent for Administrative Agent's sole benefit, in an
amount equal to (i) the face amount of all items of payment received during the
prior month (including items of payment received by Administrative Agent as a
wire transfer or electronic depository check) multiplied by (ii) the interest
rate applicable to Revolving Loans that are Reference Rate Loans for one (1)
Business Day.

(f)Nothing herein contained shall be construed to constitute any Agent as agent
of any Loan Party for any purpose whatsoever, and the Agents shall not be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts of omission or commission constituting
gross negligence, bad faith, or willful misconduct as determined by a final
judgment of a court of competent jurisdiction). The Agents shall not, under any
circumstance or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Accounts Receivable of any Loan Party or any instrument received
in payment thereof or for any damage resulting therefrom (other than acts of
omission or commission constituting gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction). The
Agents, by anything herein or in any assignment or otherwise, do not assume any
of the obligations under any contract or agreement assigned to any Agent and
shall not be responsible in any way for the performance by any Loan Party of any
of the terms and conditions thereof.

(g)If any Account Receivable of any Loan Party includes a charge for any tax
payable to any Governmental Authority, each Agent is hereby authorized (but in
no event obligated) in its discretion to pay the amount thereof to the proper
taxing authority for such Loan Party's account and to charge the Borrowers
therefor. The Borrowers shall notify the Agents if any Account Receivable of any
Loan Party includes any taxes due to any such Governmental Authority and, in the
absence of such notice, the Agents shall have the right to retain the full
proceeds of such Account Receivable and shall not be liable for any taxes that
may be due by reason of the sale and delivery creating such Account Receivable.

(h)The Factoring Receivables Assignment shall direct the Factor to wire into the
Administrative Agent's Account on each Business Day all amounts payable by the
Factor to any Loan Party under the Factoring Agreement upon the terms and
subject to the conditions set forth in the Factoring Receivables Assignment.

 

--------------------------------------------------------------------------------

 

Section 8.02Accounts Receivable Documentation

. The Loan Parties will at such intervals as the Agents may require, execute and
deliver confirmatory written assignments of the Accounts Receivable to the
Agents and furnish such further schedules or information as any such Agent may
require relating to the Accounts Receivable, including sales invoices or the
equivalent, credit memos  issued, remittance advices, reports and copies of
deposit slips and copies of original shipping or delivery receipts for all
merchandise sold. The items to be provided under this Section 8.02 are to be in
form reasonably satisfactory to the Agents and are to be executed and delivered
to the Agents from time to time solely for their convenience in maintaining
records of the Collateral. The Loan Parties' failure to give any of such items
to the Agents shall not affect, terminate, modify or otherwise limit the
Collateral Agent's Lien on the Collateral. The Borrowers shall not re-date any
invoice or sale or make sales on extended dating beyond that customary in the
Borrowers' industry, and shall not re-bill any Accounts Receivable without
promptly disclosing the same to the Agents and providing the Agents with a copy
of such re-billing, identifying the same as such. If any Borrower becomes aware
of anything materially detrimental to any of the Borrowers' customers' credit,
the Borrowers will promptly advise the Agents thereof.

ARTICLE IX
EVENTS OF DEFAULT

Section 9.01Events of Default

.  Each of the following events shall constitute an event of default (each, an
"Event of Default"):

(a)any Borrower shall fail to pay, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (i) any interest on any
Loan, any Collateral Agent Advance or any fee, indemnity or other amount payable
under this Agreement (other than any portion thereof constituting principal of
the Loans or any Reimbursement Obligation) or any other Loan Document, and such
failure continues for a period of 3 Business Days or (ii) all or any portion of
the principal of the Loans or any Reimbursement Obligation;

(b)(i) any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any certificate or other writing
delivered to any Secured Party pursuant to any Loan Document shall have been
incorrect in any material respect (or in any respect if such representation or
warranty is qualified or modified as to materiality or "Material Adverse Effect"
in the text thereof) when made or deemed made, or (ii) any representation or
warranty contained in Section 6.01(z) is or becomes false or misleading at any
time;

(c)any Loan Party shall fail to perform or comply with any covenant or agreement
contained in Section 7.01(a), Section 7.01(c), Section 7.01(d), Section 7.01(f),
Section 7.01(h), Section 7.01(k), Section 7.01(m), Section 7.01(o), Section 7.02
or Section 7.03 or Article VIII, or any Loan Party shall fail to perform or
comply with any covenant or agreement contained in any Security Agreement to
which it is a party or any Mortgage to which it is a party;

(d)any Loan Party shall fail to perform or comply with any other term, covenant
or agreement contained in any Loan Document to be performed or observed by it
and, except as set forth in subsections (a), (b) and (c) of this Section 9.01,
such failure, if capable of

 

--------------------------------------------------------------------------------

 

being remedied, shall remain unremedied for 30 days after the earlier of the
date any Loan Party has knowledge of such failure and the date written notice of
such default shall have been given by any Agent to such Loan Party;

(e)any Loan Party shall fail to pay when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) any principal, interest
or other amount payable in respect of Indebtedness (excluding Indebtedness
evidenced by this Agreement) having an aggregate amount outstanding in excess of
$1,000,000, and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
or any other default under any agreement or instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof;

(f)any Loan Party (i) shall institute any proceeding or voluntary case seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for any such Person or for any substantial part of its property, (ii) shall be
generally not paying its debts as such debts become due or shall admit in
writing its inability to pay its debts generally, (iii) shall make a general
assignment for the benefit of creditors, or (iv) shall take any action to
authorize or effect any of the actions set forth above in this subsection (f);

(g)any proceeding shall be instituted against any Loan Party seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, and either such proceeding shall
remain undismissed or unstayed for a period of 45 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against any such Person or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property) shall occur;

(h)any material provision of any Loan Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against any Loan Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;

 

--------------------------------------------------------------------------------

 

(i)any Security Agreement, any Mortgage or any other security document, after
delivery thereof pursuant hereto, shall for any reason fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien in favor of the Collateral Agent for the benefit of
the Agents and the Lenders on any Collateral with a fair market value of
$1,000,000 or more purported to be covered thereby;

(j)one or more judgments, orders or awards (or any settlement of any litigation
or other proceeding that, if breached, could result in a judgment, order or
award) for the payment of money exceeding $1,000,000 in the aggregate (except to
the extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has been notified and has not denied
coverage) shall be rendered against any Loan Party and remain unsatisfied and
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order, award or settlement or (ii) there shall be a period of 10
consecutive days after entry thereof during which (A) a stay of enforcement
thereof is not be in effect or (B) the same is not vacated, discharged, stayed
or bonded pending appeal;

(k)any Loan Party is enjoined, restrained or in any way prevented by the order
of any court or any Governmental Authority from conducting, or otherwise ceases
to conduct for any reason whatsoever, all or any material part of its business
for more than 20 days;

(l)any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 20 consecutive days, the cessation or substantial curtailment of
revenue producing activities at any facility of any Loan Party, if any such
event or circumstance would reasonably be expected to have a Material Adverse
Effect;

(m)the loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired by any Loan Party, if such loss,
suspension, revocation or failure to renew would reasonably be expected to have
a Material Adverse Effect;

(n)the indictment of any Loan Party or any senior officer thereof in connection
with the performance of the duties of such senior officer for the Parent and its
Subsidiaries under any criminal statute, or commencement of criminal or civil
proceedings against any Loan Party or any senior officer thereof in connection
with the performance of the duties of such senior officer for the Parent and its
Subsidiaries, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture to any Governmental Authority of any
material portion of the property of the Parent or its Subsidiaries;

(o)any Loan Party or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, any Loan Party or any of its ERISA Affiliates incurs a
withdrawal liability in an annual amount exceeding $1,000,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof any Loan Party's or any of its ERISA Affiliates' annual
contribution requirements with respect to such Multiemployer Plan increases in
an annual amount exceeding $500,000;

 

--------------------------------------------------------------------------------

 

(p)any Termination Event with respect to any Employee Plan shall have occurred,
and, 30 days after notice thereof shall have been given to any Loan Party by any
Agent, (i) such Termination Event (if correctable) shall not have been
corrected, and (ii) the then current value of such Employee Plan's vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $500,000 (or, in the case of a Termination Event
involving liability under Section 515, 4062, 4063, 4064, 4069, 4201, 4204 or
4212 of ERISA or Section 4971 or 4975 of the Internal Revenue Code, the
liability is in excess of such amount);

(q)any event that causes liability under Section 409, 502(i) or 502(l) of ERISA
in an amount exceeding $500,000; or

(r)a Change of Control shall have occurred; or

(s)a Junior Participation Default (as defined in the Ravich Junior Participation
Agreement) shall have occurred;

then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Administrative Borrower, (i) terminate
or reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans and
Reimbursement Obligations then outstanding to be accelerated and due and
payable, whereupon all or such portion of the aggregate principal of all Loans
and Reimbursement Obligations, all accrued and unpaid interest thereon, all fees
and all other amounts payable under this Agreement and the other Loan Documents
shall become due and payable immediately, together with the payment of the
Applicable Premium with respect to the Commitments so terminated and the Loans
so repaid, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Loan Party and (iii) exercise
any and all of its other rights and remedies under applicable law, hereunder and
under the other Loan Documents; provided, however, that upon the occurrence of
any Event of Default described in subsection (f) or (g) of this Section 9.01
with respect to any Loan Party, without any notice to any Loan Party or any
other Person or any act by any Agent or any Lender, all Commitments shall
automatically terminate and all Loans and Reimbursement Obligations then
outstanding, together with all accrued and unpaid interest thereon, all fees and
all other amounts due under this Agreement and the other Loan Documents,
including, without limitation, the Applicable Premium, shall be accelerated and
become due and payable automatically and immediately, without presentment,
demand, protest or notice of any kind, all of which are expressly waived by each
Loan Party.  Subject to Section 4.03(b), the Administrative Agent may, after the
occurrence and during the continuation of any Event of Default, require the
Borrowers to Cash Collateralize each Letter of Credit then outstanding.  Such
deposits shall be held by the Administrative Agent in the Letter of Credit
Collateral Account as security for, and to provide for the payment of, the
Letter of Credit Obligations and, upon the payment in full of all Letter of
Credit Obligations, the payment of any other Obligations.

 

--------------------------------------------------------------------------------

 

ARTICLE X
AGENTS

Section 10.01Appointment

.  Each Lender (and each subsequent maker of any Loan by its making thereof)
hereby irrevocably appoints, authorizes and empowers the Administrative Agent
and the Collateral Agent to perform the duties of each such Agent as set forth
in this Agreement and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto, including:  (i) to receive on
behalf of each Lender any payment of principal of or interest on the Loans
outstanding hereunder and all other amounts accrued hereunder for the account of
the Lenders and paid to such Agent, and, subject to Section 2.02 of this
Agreement, to distribute promptly to each Lender its Pro Rata Share of all
payments so received; (ii) to distribute to each Lender copies of all material
notices and agreements received by such Agent and not required to be delivered
to each Lender pursuant to the terms of this Agreement, provided that the Agents
shall not have any liability to the Lenders for any Agent's inadvertent failure
to distribute any such notices or agreements to the Lenders; (iii) to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Obligations, the Loans, and related matters and to
maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Collateral and related matters; (iv) to
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Loans and Agent Advances, for such Agent or on
behalf of the applicable Lenders as provided in this Agreement or any other Loan
Document; (vi) to perform, exercise, and enforce any and all other rights and
remedies of the Lenders with respect to the Loan Parties, the Obligations, or
otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Document; (vii)  to incur and pay such fees necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) subject to Section 10.03, to take
such action as such Agent deems appropriate on its behalf to administer the
Loans and the Loan Documents and to exercise such other powers delegated to such
Agent by the terms hereof or the other Loan Documents (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations); and (ix) to act with respect to all Collateral
under the Loan Documents, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations.  As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) shall be binding upon all Lenders and all
makers of Loans; provided, however, that the L/C Issuer shall not be required to
refuse to honor a drawing under any Letter of Credit and the Agents shall not be
required to take any action which,

 

--------------------------------------------------------------------------------

 

in the reasonable opinion of any Agent, exposes such Agent to liability or which
is contrary to this Agreement or any other Loan Document or applicable law.

Section 10.02Nature of Duties; Delegation

.  (a) The Agents shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Loan Documents.  The
duties of the Agents shall be mechanical and administrative in nature.  The
Agents shall not have by reason of this Agreement or any other Loan Document a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any other Loan Document, express or implied, is intended to or shall be
construed to impose upon the Agents any obligations in respect of this Agreement
or any other Loan Document except as expressly set forth herein or
therein.  Each Lender shall make its own independent investigation of the
financial condition and affairs of the Loan Parties in connection with the
making and the continuance of the Loans hereunder and shall make its own
appraisal of the creditworthiness of the Loan Parties and the value of the
Collateral, and the Agents shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document.  If any
Agent seeks the consent or approval of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) to the taking or refraining from taking any action
hereunder, such Agent shall send notice thereof to each Lender.  Each Agent
shall promptly notify each Lender any time that the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) have instructed such Agent to act or
refrain from acting pursuant hereto.

(b)Each Agent may, upon any term or condition it specifies, delegate or exercise
any of its rights, powers and remedies under, and delegate or perform any of its
duties or any other action with respect to, any Loan Document by or through any
trustee, co-agent, employee, attorney-in-fact and any other Person (including
any Lender).  Any such Person shall benefit from this Article X to the extent
provided by the applicable Agent.

Section 10.03Rights, Exculpation, Etc.

  The Agents and their directors, officers, agents or employees shall not be
liable for any action taken or omitted to be taken by them under or in
connection with this Agreement or the other Loan Documents, except for their own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  Without limiting the generality
of the foregoing, the Agents (i) may treat the payee of any Loan as the owner
thereof until the Collateral Agent (and, with respect to Revolving Loans,
Administrative Agent) receive written notice of the assignment or transfer
thereof, pursuant to Section 12.07 hereof, signed by such payee and in form
satisfactory to the Collateral Agent (and, with respect to Revolving Loans,
Administrative Agent); (ii) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of them
in accordance with the advice of such counsel or experts; (iii) make no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents;

 

--------------------------------------------------------------------------------

 

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or the
other Loan Documents on the part of any Person, the existence or possible
existence of any Default or Event of Default, or to inspect the Collateral or
other property (including, without limitation, the books and records) of any
Person; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; and (vi) shall not be deemed to have made
any representation or warranty regarding the existence, value or collectibility
of the Collateral, the existence, priority or perfection of the Collateral
Agent's Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the
Collateral.  The Agents shall not be liable for any apportionment or
distribution of payments made in good faith pursuant to Section 4.03, and if any
such apportionment or distribution is subsequently determined to have been made
in error, and the sole recourse of any Lender to whom payment was due but not
made shall be to recover from other Lenders any payment in excess of the amount
which they are determined to be entitled.  The Agents may at any time request
instructions from the Lenders with respect to any actions or approvals which by
the terms of this Agreement or of any of the other Loan Documents the Agents are
permitted or required to take or to grant, and if such instructions are promptly
requested, the Agents shall be absolutely entitled to refrain from taking any
action or to withhold any approval under any of the Loan Documents until they
shall have received such instructions from the Required Lenders.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents).

Section 10.04Reliance

.  Each Agent shall be entitled to rely upon any written notices, statements,
certificates, orders or other documents or any telephone message believed by it
in good faith to be genuine and correct and to have been signed, sent or made by
the proper Person, and with respect to all matters pertaining to this Agreement
or any of the other Loan Documents and its duties hereunder or thereunder, upon
advice of counsel selected by it.

Section 10.05Indemnification

.  To the extent that any Agent or the L/C Issuer is not reimbursed and
indemnified by any Loan Party, and whether or not such Agent or the L/C Issuer
has made demand on any Loan Party for the same, the Lenders will, within five
days of written demand by such Agent or the L/C Issuer, reimburse such Agent and
the L/C Issuer for and indemnify such Agent and the L/C Issuer from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including, without limitation, client charges
and expenses of counsel or any other advisor to such Agent or the L/C Issuer
(provided, that in the case of legal expenses, the Borrowers' obligations shall
be limited to one counsel to the Collateral Agent, one counsel to the
Administrative Agent, one counsel to the other Lenders, and one local counsel in
each relevant jurisdiction (unless a conflict arises, in which case the
reasonable and documented fees and expenses of each conflicts counsel shall also
be reimbursed by the Borrowers)), advances or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against such
Agent or the L/C Issuer in any way relating to or arising out of this Agreement
or any of the other Loan Documents or any action taken or omitted by such Agent
or the L/C Issuer under this Agreement or any of the other Loan

 

--------------------------------------------------------------------------------

 

Documents, in proportion to each Lender's Pro Rata Share, including, without
limitation, advances and disbursements made pursuant to Section 10.08; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements for which there has been a final
non-appealable judicial determination that such liability resulted from such
Agent's or the L/C Issuer's gross negligence or willful misconduct.  The
obligations of the Lenders under this Section 10.05 shall survive the payment in
full of the Loans and the termination of this Agreement.  

Section 10.06Agents Individually

.  With respect to its Pro Rata Share of the Total Commitment hereunder and the
Loans made by it, each Agent shall have and may exercise the same rights and
powers hereunder and is subject to the same obligations and liabilities as and
to the extent set forth herein for any other Lender or maker of a Loan.  The
terms "Lenders" or "Required Lenders" or any similar terms shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity as a Lender or one of the Required Lenders.  Each Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with any Borrower as if it were not
acting as an Agent pursuant hereto without any duty to account to the other
Lenders.

Section 10.07Successor Agent

.  (a)  Any Agent may at any time give at least 30 days prior written notice of
its resignation to the Lenders, the L/C Issuer and the Administrative
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Administrative Borrower, to
appoint a successor Agent.  If no such successor Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the "Resignation
Effective Date"), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders and the L/C Issuer, appoint a successor Agent.  Whether
or not a successor Agent has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b)With effect from the Resignation Effective Date, (i) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by such Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Lender and L/C Issuer directly, until such time,
if any, as a successor Agent shall have been appointed as provided for
above.  Upon the acceptance of a successor's Agent's appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents.  After the retiring Agent's resignation
hereunder and under the other Loan Documents, the provisions of this Article,
Section 12.04 and Section 12.15 shall continue in effect for the benefit of such
retiring Agent in respect of any actions taken or omitted to be taken by it
while the retiring Agent was acting as Agent.

 

--------------------------------------------------------------------------------

 

Section 10.08Collateral Matters

.

(a)Any Agent may from time to time make such disbursements and advances ("Agent
Advances") which such Agent, in its sole discretion, deems necessary or
desirable to preserve, protect, prepare for sale or lease or dispose of the
Collateral or any portion thereof, to enhance the likelihood or maximize the
amount of repayment by the Borrowers of the Loans, Reimbursement Obligations,
Letter of Credit Obligations and other Obligations or to pay any other amount
chargeable to the Borrowers pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 12.04.  The
Agent Advances shall be repayable on demand and be secured by the Collateral and
shall bear interest at a rate per annum equal to the rate then applicable to
Loans that are Reference Rate Loans.  The Agent Advances shall constitute
Obligations hereunder which may be charged to the Loan Account in accordance
with Section 4.01.  The Agent making the Agent Advance shall notify the other
Agent and each Lender and the Administrative Borrower in writing of each such
Agent Advance, which notice shall include a description of the purpose of such
Agent Advance.  Without limitation to its obligations pursuant to Section 10.05,
each Lender agrees that it shall make available to the Agent making the Agent
Advance, upon such Agent's demand, in Dollars in immediately available funds,
the amount equal to such Lender's Pro Rata Share of each such Agent Advance.  If
such funds are not made available to the Agent making such Agent Advance by such
Lender, such Agent shall be entitled to recover such funds on demand from such
Lender, together with interest thereon for each day from the date such payment
was due until the date such amount is paid to such Agent, at the Federal Funds
Effective Rate for three Business Days and thereafter at the Reference Rate.  

(b)The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral upon termination of the Total Commitment and payment
and satisfaction of all Loans, Reimbursement Obligations, Letter of Credit
Obligations, and all other Obligations (other than Contingent Indemnification
Obligations) in accordance with the terms hereof; or constituting property being
sold or disposed of in the ordinary course of any Loan Party's business or
otherwise in compliance with the terms of this Agreement and the other Loan
Documents; or constituting property in which the Loan Parties owned no interest
at the time the Lien was granted or at any time thereafter; or if approved,
authorized or ratified in writing by the Lenders in accordance with Section
12.02.  Upon request by the Collateral Agent at any time, the Lenders will
confirm in writing the Collateral Agent's authority to release particular types
or items of Collateral pursuant to this Section 10.08(b).

(c)Without in any manner limiting the Collateral Agent's authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b).  Upon receipt by the
Collateral Agent of confirmation from the Lenders of its authority to release
any particular item or types of Collateral, and upon prior written request by
any Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized
by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent's opinion, would expose the Collateral Agent to
liability or create any obligations

 

--------------------------------------------------------------------------------

 

or entail any consequence other than the release of such Liens without recourse
or warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Lien upon (or obligations of any Loan Party in
respect of) all interests in the Collateral retained by any Loan Party.

(d)Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law or (D) any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), to use and apply all or any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.

(e)The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent's own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.

Section 10.09Agency for Perfection

.  Each Agent and each Lender hereby appoints each other Agent and each other
Lender as agent and bailee for the purpose of perfecting the security interests
in and liens upon the Collateral in assets which, in accordance with Article 9
of the Uniform Commercial Code, can be perfected only by possession or control
(or where the security interest of a secured party with possession or control
has priority over the security interest of another secured party) and each Agent
and each Lender hereby acknowledges that it holds possession of or otherwise
controls any such Collateral for the benefit of the Agents and the Lenders as
secured party.  Should the Administrative Agent or any Lender obtain possession
or

 

--------------------------------------------------------------------------------

 

control of any such Collateral, the Administrative Agent or such Lender shall
notify the Collateral Agent thereof, and, promptly upon the Collateral Agent's
request therefor shall deliver such Collateral to the Collateral Agent or in
accordance with the Collateral Agent's instructions.  In addition, the
Collateral Agent shall also have the power and authority hereunder to appoint
such other sub-agents as may be reasonably necessary or required under
applicable state law or otherwise to perform its duties and enforce its rights
with respect to the Collateral and under the Loan Documents.  Each Loan Party by
its execution and delivery of this Agreement hereby consents to the foregoing.

Section 10.10No Reliance on any Agent's Customer Identification Program

.

(a)Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced ("CIP Regulations"), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby:  (1)
any identity verification procedures, (2) any recordkeeping, (3) comparisons
with government lists, (4) customer notices or (5) other procedures required
under the CIP Regulations or other regulations issued under the USA PATRIOT
Act.  Each Lender, Affiliate, participant or assignee subject to Section 326 of
the USA PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.

(b)Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to each Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a "shell" and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and (2)
as such other times as are required under the USA PATRIOT Act.

(c)The USA PATRIOT Act requires all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an "account" with such financial institution. Consequently, any Agent
or Lender may from time to time request, and each Loan Party shall provide to
such Agent or Lender, such Borrower's name, address, tax identification number
and/or such other identifying information as shall be necessary for Lender to
comply with the USA PATRIOT Act and any other Anti-Terrorism Law.

Section 10.11No Third Party Beneficiaries

.  The provisions of this Article are solely for the benefit of the Secured
Parties, and no Loan Party shall have rights as a third-party beneficiary of any
of such provisions.

 

--------------------------------------------------------------------------------

 

Section 10.12No Fiduciary Relationship

.  It is understood and agreed that the use of the term "agent" herein or in any
other Loan Document (or any other similar term) with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Section 10.13Reports; Confidentiality; Disclaimers

.  By becoming a party to this Agreement, each Lender:

(a)is deemed to have requested that each Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
with respect to the Parent or any of its Subsidiaries (each, a "Report")
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,

(b)expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,

(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Parent and its
Subsidiaries and will rely significantly upon the Parent's and its Subsidiaries'
books and records, as well as on representations of their personnel,

(d)agrees to keep all Reports and other material, non-public information
regarding the Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.19, and

(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of the Borrowers, and (ii) to pay and protect, and indemnify, defend and
hold any Agent and any other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys' fees and costs) incurred by any such Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

Section 10.14Collateral Custodian

(a).  Upon the occurrence and during the continuance of any Default or Event of
Default, the Collateral Agent or its designee may at any time and from time to
time employ and maintain on the premises of any Loan Party a custodian selected
by the Collateral Agent or its designee who shall have full authority to do all
acts necessary to protect the Agents' and the Lenders' interests.  Each Loan
Party hereby agrees to, and

 

--------------------------------------------------------------------------------

 

to cause its Subsidiaries to, cooperate with any such custodian and to do
whatever the Collateral Agent or its designee may reasonably request to preserve
the Collateral.  All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrowers and charged to the Loan Account.

Section 10.15Collateral Agent May File Proofs of Claim

. In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Collateral Agent
(irrespective of whether the principal of any Loan or Reimbursement Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether any Agent shall have made any demand on the
Borrowers) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the compensation, expenses, disbursements and advances
of the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties hereunder and under the other Loan Documents
(provided, that in the case of legal expenses, the Borrowers' obligations shall
be limited to one counsel to the Collateral Agent, one counsel to the
Administrative Agent, one counsel to the other Lenders, and one local counsel in
each relevant jurisdiction (unless a conflict arises, in which case the
reasonable and documented fees and expenses of each conflicts counsel shall also
be reimbursed by the Borrowers)) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.

ARTICLE XI
GUARANTY

Section 11.01Guaranty

.  Each Guarantor hereby jointly and severally and unconditionally and
irrevocably guarantees the punctual payment when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations of the Borrowers now
or hereafter existing under any Loan Document, whether for principal, interest
(including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding of any Borrower, whether or not a claim for
post-filing interest is allowed in such Insolvency Proceeding), Letter of Credit
Obligations, fees, commissions, expense reimbursements, indemnifications or
otherwise

 

--------------------------------------------------------------------------------

 

(such obligations, to the extent not paid by the Borrowers, being
the "Guaranteed Obligations"), and agrees to pay any and all expenses (including
reasonable counsel fees and expenses) incurred by the Secured Parties in
enforcing any rights under the guaranty set forth in this Article XI.  Without
limiting the generality of the foregoing, each Guarantor's liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Borrowers to the Secured Parties under any Loan Document
but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Borrower.  Notwithstanding
any of the foregoing, Guaranteed Obligations shall not include any Excluded
Hedge Liabilities.  In no event shall the obligation of any Guarantor hereunder
exceed the maximum amount such Guarantor could guarantee under any Debtor Relief
Law.

Section 11.02Guaranty Absolute

.  Each Guarantor jointly and severally guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Secured
Parties with respect thereto.  Each Guarantor agrees that this Article XI
constitutes a guaranty of payment when due and not of collection and waives any
right to require that any resort be made by any Agent or any Lender to any
Collateral.  The obligations of each Guarantor under this Article XI are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Loan Party or whether
any Loan Party is joined in any such action or actions.  The liability of each
Guarantor under this Article XI shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now or hereafter have in any way relating to, any or all of the following:

(a)any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

(c)any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d)the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;

(e)any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party; or

(f)any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Secured Parties that might

 

--------------------------------------------------------------------------------

 

otherwise constitute a defense available to, or a discharge of, any Loan Party
or any other guarantor or surety.

This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

Section 11.03Waiver

.  Each Guarantor hereby waives (i) promptness and diligence, (ii) notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Article XI and any requirement that the Secured Parties
exhaust any right or take any action against any Loan Party or any other Person
or any Collateral, (iii) any right to compel or direct any Secured Party to seek
payment or recovery of any amounts owed under this Article XI from any one
particular fund or source or to exhaust any right or take any action against any
other Loan Party, any other Person or any Collateral, (iv) any requirement that
any Secured Party protect, secure, perfect or insure any security interest or
Lien on any property subject thereto or exhaust any right to take any action
against any Loan Party, any other Person or any Collateral, and (v) any other
defense available to any Guarantor.  Each Guarantor agrees that the Secured
Parties shall have no obligation to marshal any assets in favor of any Guarantor
or against, or in payment of, any or all of the Obligations.  Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
Section 11.03 is knowingly made in contemplation of such benefits.  Each
Guarantor hereby waives any right to revoke this Article XI, and acknowledges
that this Article XI is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

Section 11.04Continuing Guaranty; Assignments

.  This Article XI is a continuing guaranty and shall (a) remain in full force
and effect until the later of the cash payment in full of the Guaranteed
Obligations (other than Contingent Indemnity Obligations) and all other amounts
payable under this Article XI and the Final Maturity Date, (b) be binding upon
each Guarantor, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Secured Parties and their successors, pledgees,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, its Loans, the Reimbursement
Obligations and the Letter of Credit Obligations owing to it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted such Lender herein or otherwise, in each
case as provided in Section 12.07.

Section 11.05Subrogation

.  No Guarantor will exercise any rights that it may now or hereafter acquire
against any Loan Party or any other guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor's obligations under this
Article XI, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Secured Parties against any Loan Party
or any other guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any Loan Party or any
other guarantor, directly or

 

--------------------------------------------------------------------------------

 

indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guaranteed Obligations (other than Contingent Indemnity
Obligations) and all other amounts payable under this Article XI shall have been
paid in full in cash and the Final Maturity Date shall have occurred.  If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the later of the payment in full in cash of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this Article XI and the Final Maturity Date, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Article XI,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Guaranteed Obligations or other amounts payable
under this Article XI thereafter arising.  If (i) any Guarantor shall make
payment to the Secured Parties of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Article XI shall be paid in full in cash and (iii) the Final Maturity Date shall
have occurred, the Secured Parties will, at such Guarantor's request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by such Guarantor.

Section 11.06Contribution

.  All Guarantors desire to allocate among themselves, in a fair and equitable
manner, their obligations arising under this Guaranty.  Accordingly, in the
event any payment or distribution is made on any date by a Guarantor under this
Guaranty such that its Aggregate Payments exceeds its Fair Share as of such
date, such Guarantor shall be entitled to a contribution from each of the other
Guarantors in an amount sufficient to cause each Guarantor's Aggregate Payments
to equal its Fair Share as of such date.  "Fair Share" means, with respect to
any Guarantor as of any date of determination, an amount equal to (a) the ratio
of (i) the Fair Share Contribution Amount with respect to such Guarantor, to
(ii) the aggregate of the Fair Share Contribution Amounts with respect to all
Guarantors multiplied by, (b) the aggregate amount paid or distributed on or
before such date by all Guarantors under this Guaranty in respect of the
obligations Guaranteed.  "Fair Share Contribution Amount" means, with respect to
any Guarantor as of any date of determination, the maximum aggregate amount of
the obligations of such Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the "Fair Share Contribution Amount" with respect to any Guarantor
for purposes of this Section 11.06, any assets or liabilities of such Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Guarantor.  "Aggregate Payments"
means, with respect to any Guarantor as of any date of determination, an amount
equal to (A) the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 11.06), minus (B) the aggregate
amount of all payments received on or before such date by such Guarantor from
the other Guarantors as contributions under this Section 11.06.  The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Guarantor.  The
allocation among Guarantors of their obligations as set forth in this Section
11.06

 

--------------------------------------------------------------------------------

 

shall not be construed in any way to limit the liability of any Guarantor
hereunder.  Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 11.06.

Section 11.07Keepwell

. Each Loan Party, if it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party's obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 11.07 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 11.07, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Loan Party under this
Section 11.07 shall remain in full force and effect until payment in full (or
written release and discharge) of the Obligations and termination of this
Agreement and the other Loan Documents. Each Qualified ECP Loan Party intends
that this Section 11.07 constitute, and this Section 11.07 shall be deemed to
constitute, a guarantee of the obligations of, and a "keepwell, support, or
other agreement" for the benefit of each other Borrower and Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the CEA.

ARTICLE XII
MISCELLANEOUS

Section 12.01Notices, Etc.

 

(a)Notices Generally.  All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand, sent by registered
or certified mail (postage prepaid, return receipt requested), overnight
courier, or telecopier.  In the case of notices or other communications to any
Loan Party, Administrative Agent or the Collateral Agent, as the case may be,
they shall be sent to the respective address set forth below (or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties complying as to delivery with the terms of this
Section 12.01):

ALJ Regional Holdings, Inc.
244 Madison Avenue, PMB 358
New York, New York 10016
Attention:  Jess M. Ravich
Telephone:  213-244-0045
Email: jessravich@gmail.com




 

--------------------------------------------------------------------------------

 

with a copy to (which shall not constitute notice):

Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022

Attention:  Christopher M. Forrester
Telephone:  (650) 838‑3772
Telecopier:  (650) 838‑3699
Email: Chris.Forrester@Shearman.com

and

Attention:  Michael J. Steinberg
Telephone:  (212) 848-8213
Telecopier:  (646) 848-8213
Email: Michael.Steinberg@Shearman.com

if to the Administrative Agent, to it at the following address:

PNC Bank, National Association
1600 Market Street
Philadelphia, PA 19103
Attention: Jacqueline MacKenzie
Telephone:  215-585-2056
Telecopier:  215-585-4771
Email:  jacqualine.mackenzie@pnc.com

in each case, with a copy to (which shall not constitute notice):

Blank Rome LLP
One Logan Square
Philadelphia, PA 19103
Attention: Michael C. Graziano
Telephone:  215-569-5387
Facsimile:  215-832-5387
Email:  graziano@blankrome.com

if to the Collateral Agent, to it at the following address:

Cerberus Business Finance, LLC
875 Third Avenue
New York, New York 10022
Attention:  Daniel Wolf
Telephone:  (212) 891-2121
Telecopier:  (212) 891-1541

 

--------------------------------------------------------------------------------

 

in each case, with a copy to (which shall not constitute notice):

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Frederic L. Ragucci
Telephone:  212-756-2000
Telecopier:  212-593-5955
Email: Frederic.Ragucci@srz.com

All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (i) notices
sent by overnight courier service shall be deemed to have been given when
received and (ii) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient), provided, further that notices to any Agent or
the L/C Issuer pursuant to Articles II and III shall not be effective until
received by such Agent or the L/C Issuer, as the case may be.

(b)Electronic Communications.

(i)Each Agent and the Administrative Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Notices
and other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites) pursuant to procedures approved by the Agents,
provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Articles II and III if such Lender or the L/C Issuer, as
applicable, has notified the Agents that it is incapable of receiving notices
under such Article by electronic communication.

(ii)Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

Section 12.02Amendments, Etc.

  (a) No amendment or waiver of any provision of this Agreement or any other
Loan Document (excluding the Fee Letter), and no consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and signed (x) in the case of an amendment, consent or waiver to cure
any ambiguity,

 

--------------------------------------------------------------------------------

 

omission, defect or inconsistency or granting a new Lien for the benefit of the
Agents and the Lenders or extending an existing Lien over additional property,
by the Agents and the Borrowers (or by the Administrative Borrower on behalf of
the Borrowers), (y) in the case of any other waiver or consent, by the Required
Lenders (or by the Collateral Agent with the consent of the Required Lenders)
and (z) in the case of any other amendment, by the Required Lenders (or by the
Collateral Agent with the consent of the Required Lenders) and the Borrowers (or
by the Administrative Borrower on behalf of the Borrowers), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall:

(i)increase the Commitment of any Lender, reduce the principal of, or interest
on, the Loans or the Reimbursement Obligations payable to any Lender, reduce the
amount of any fee payable for the account of any Lender, or postpone or extend
any scheduled date fixed for any payment of principal of, or interest or fees
on, the Loans or Letter of Credit Obligations payable to any Lender, in each
case, without the written consent of such Lender;

(ii)increase the Total Commitment without the written consent of each Lender;

(iii)change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;

(iv)amend the definition of "Required Lenders" or "Pro Rata Share" without the
written consent of each Lender;

(v)release all or a substantial portion of the Collateral (except as otherwise
provided in this Agreement and the other Loan Documents), subordinate any Lien
granted in favor of the Collateral Agent for the benefit of the Agents and the
Lenders, or release any Borrower or any Guarantor (except in connection with a
Disposition of the Equity Interests thereof permitted by Section 7.02(c)(ii)),
in each case, without the written consent of each Lender;

(vi)amend, modify or waive Section 4.02, Section 4.03 or this Section 12.02 of
this Agreement without the written consent of each Lender; or

(vii)amend the definition of "Availability", "Bank Product Provider", "Bank
Product Obligations" (or any provision expressly relating to Bank Product
Obligations), "Bank Product Reserve," "Borrowing Base", "Eligible Accounts
Receivable", "Excess Availability", "Excluded Hedge Liability" (or any provision
expressly relating to Excluded Hedge Liabilities), "Individual Advance Amount",
"Lender-Provided Hedge Agreement", "Letter of Credit Sublimit", or "Net Amount
of Eligible Accounts Receivable", in each case, without the written consent of
each Lender.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, any
Permitted Holder (or other equity holder of the Parent) or any of their
respective

 

--------------------------------------------------------------------------------

 

Affiliates to purchase Loans on a non-pro rata basis, become an eligible
assignee pursuant to Section 12.07 and/or make offers to make optional
prepayments on a non-pro rata basis shall require the prior written consent of
the Required Lenders rather than the prior written consent of each Lender
directly affected thereby and (C) the consent of the Borrowers shall not be
required to change any order of priority set forth in Section 2.05(d) and
Section 4.03  Notwithstanding anything to the contrary herein, no Defaulting
Lender, Loan Party, Permitted Holder (or other equity holder of the Parent) or
any of their respective Affiliates that is a Lender shall have any right to
approve or disapprove any amendment, waiver or consent under the Loan Documents
and any Loans held by such Person for purposes hereof shall be automatically
deemed to be voted pro rata according to the Loans of all other Lenders in the
aggregate (other than such Defaulting Lender, Loan Party, Permitted Holder (or
other equity holder of the Parent) or Affiliate).

(b)If any action to be taken by the Lenders hereunder requires the consent,
authorization, or agreement of all of the Lenders or any Lender affected
thereby, and a Lender other than the Collateral Agent and the Administrative
Agent and their respective Affiliates and Related Funds (the "Holdout Lender")
fails to give its consent, authorization, or agreement, then the Collateral
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
lenders (each, a "Replacement Lender"), and the Holdout Lender shall have no
right to refuse to be replaced hereunder.  Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.  Prior
to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations without any premium or penalty of any kind whatsoever.  If the
Holdout Lender shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, the Holdout
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance.  The replacement of any Holdout Lender shall be made in accordance
with the terms of Section 12.07.  Until such time as the Replacement Lenders
shall have acquired all of the Obligations, the Commitments, and the other
rights and obligations of the Holdout Lender hereunder and under the other Loan
Documents, the Holdout Lender shall remain obligated to make its Pro Rata Share
of Loans.

Section 12.03No Waiver; Remedies, Etc.

  No failure on the part of any Agent or any Lender to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right.  The rights and remedies of the Agents and the Lenders
provided herein and in the other Loan Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law.  The
rights of the Agents and the Lenders under any Loan Document against any party
thereto are not conditional or contingent on any attempt by the Agents and the
Lenders to exercise any of their rights under any other Loan Document against
such party or against any other Person.

Section 12.04Expenses; Taxes; Attorneys' Fees

.  Subject to limitations set forth in Section 2.06(c) with respect to the
Borrowers' reimbursement obligations of certain fees and expenses, the Borrowers
will pay on demand, all costs and expenses incurred by or on behalf of each
Agent (and, in the case of clauses (b) through (n) below, each Lender),
regardless of whether

 

--------------------------------------------------------------------------------

 

the transactions contemplated hereby are consummated, including, without
limitation, reasonable and documented fees, costs, client charges and expenses
of counsel (provided, that in the case of legal expenses, the Borrowers'
obligations shall be limited to one counsel to the Collateral Agent, one counsel
to the Administrative Agent, one counsel to the other Lenders, and one local
counsel in each relevant jurisdiction (unless a conflict arises, in which case
the reasonable and documented fees and expenses of each conflicts counsel shall
also be reimbursed by the Borrowers), accounting, due diligence, periodic field
audits, physical counts, valuations, investigations, searches and filings,
monitoring of assets, appraisals of Collateral, the rating of the Loans, title
searches and reviewing environmental assessments, miscellaneous disbursements,
examination, travel, lodging and meals, arising from or relating to:  (a) the
negotiation, preparation, execution, delivery, performance and administration of
this Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Section 7.01(b) or the
review of any of the agreements, instruments and documents referred to in
Section 7.01(f)), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of the Agents' or
any of the Lenders' rights under this Agreement or the other Loan Documents, (d)
the defense of any claim or action asserted or brought against any Agent or any
Lender by any Person that arises from or relates to this Agreement, any other
Loan Document, the Agents' or the Lenders' claims against any Loan Party, or any
and all matters in connection therewith, (e) the commencement or defense of, or
intervention in, any court proceeding arising from or related to this Agreement
or any other Loan Document, (f) the filing of any petition, complaint, answer,
motion or other pleading by any Agent or any Lender, or the taking of any action
in respect of the Collateral or other security, in connection with this
Agreement or any other Loan Document, (g) the protection, collection, lease,
sale, taking possession of or liquidation of, any Collateral or other security
in connection with this Agreement or any other Loan Document, (h) any attempt to
enforce any Lien or security interest in any Collateral or other security in
connection with this Agreement or any other Loan Document, (i) any attempt to
collect from any Loan Party, (j) all liabilities and costs arising from or in
connection with the past, present or future operations of any Loan Party
involving any damage to real or personal property or natural resources or harm
or injury alleged to have resulted from any Release of Hazardous Materials on,
upon or into such property, (k) any Environmental Liabilities and Costs incurred
in connection with the investigation, removal, cleanup and/or remediation of any
Hazardous Materials present or arising out of the operations of any Facility of
any Loan Party, (l) any Environmental Liabilities and Costs incurred in
connection with any Environmental Lien, (m) the rating of the Loans by one or
more rating agencies in connection with any Lender's Securitization, or (n) the
receipt by any Agent or any Lender of any advice from professionals with respect
to any of the foregoing.  Without limitation of the foregoing or any other
provision of any Loan Document:  (x) the Borrowers agree to pay all stamp,
document, transfer, recording or filing taxes or fees and similar impositions
now or hereafter determined by any Agent or any Lender to be payable in
connection with this Agreement or any other Loan Document, and the Borrowers
agree to save each Agent and each Lender harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions,
(y) the Borrowers agree to pay all broker fees that may become due in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, and (z) if the Borrowers fail to perform any covenant or agreement
contained herein or in any other Loan Document, any Agent may itself perform or
cause performance of such covenant or agreement,

 

--------------------------------------------------------------------------------

 

and the expenses of such Agent incurred in connection therewith shall be
reimbursed on demand by the Borrowers.  The obligations of the Borrowers under
this Section 12.04 shall survive the repayment of the Obligations and discharge
of any Liens granted under the Loan Documents.

Section 12.05Right of Set-off

.  Upon the occurrence and during the continuance of any Event of Default, any
Agent or any Lender may, and is hereby authorized to, at any time and from time
to time, without notice to any Loan Party (any such notice being expressly
waived by the Loan Parties) and to the fullest extent permitted by law, set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Agent or such Lender or any of their respective Affiliates to or for the credit
or the account of any Loan Party against any and all obligations of the Loan
Parties either now or hereafter existing under any Loan Document, irrespective
of whether or not such Agent or such Lender shall have made any demand hereunder
or thereunder and although such obligations may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off, (a) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 4.04 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agents and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of set-off.  Each Agent and each Lender agrees to notify
such Loan Party promptly after any such set-off and application made by such
Agent or such Lender or any of their respective Affiliates provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Agents and the Lenders under this Section 12.05
are in addition to the other rights and remedies (including other rights of
set-off) which the Agents and the Lenders may have under this Agreement or any
other Loan Documents of law or otherwise.

Section 12.06Severability

.   Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

Section 12.07Assignments and Participations

.

(a)This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders' prior written consent shall be null and void.

(b)Subject to the conditions set forth in clause (c) below, each Lender may
(after consultation with the Parent) assign to one or more other lenders or
other entities all or a portion of its rights and obligations under this
Agreement with respect to:

(i)all or a portion of its Term Loan Commitment and any Term Loan made by it
with the written consent of the Collateral Agent, and

 

--------------------------------------------------------------------------------

 

(ii)all or a portion of its Revolving Credit Commitment and the Revolving Loans
made by it with the written consent of each Agent;

provided, however, that no written consent of the Collateral Agent or the
Administrative Agent shall be required (A) in connection with any assignment by
a Lender to a Lender, an Affiliate of such Lender or a Related Fund of such
Lender or (B) if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender.

(c)Assignments shall be subject to the following additional conditions:  

(i)Each such assignment shall be in an amount which is at least $5,000,000 or a
multiple of $1,000,000 in excess thereof (or the remainder of such Lender's
Commitment) (except such minimum amount shall not apply to an assignment by a
Lender to (A) a Lender, an Affiliate of such Lender or a Related Fund of such
Lender or (B) a group of new Lenders, each of whom is an Affiliate or Related
Fund of each other to the extent the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000 or a multiple of $1,000,000 in excess
thereof); and

(ii)Except as provided in the last sentence of this Section 12.07(c)(ii), the
parties to each such assignment shall execute and deliver to the Collateral
Agent (and the Administrative Agent, if applicable), for its acceptance, an
Assignment and Acceptance, together with any promissory note subject to such
assignment and such parties shall deliver to the Collateral Agent, for the
benefit of the Collateral Agent, a processing and recordation fee of $5,000
(except the payment of such fee shall not be required in connection with an
assignment by a Lender to a Lender, an Affiliate of such Lender or a Related
Fund of such Lender).  Notwithstanding anything to the contrary contained in
this Section 12.07(c)(ii), a Lender may assign any or all of its rights under
the Loan Documents to an Affiliate of such Lender or a Related Fund of such
Lender without delivering an Assignment and Acceptance to the Agents or to any
other Person (a "Related Party Assignment"); provided, however, that (A) the
Borrowers and the Administrative Agent may continue to deal solely and directly
with such assigning Lender until an Assignment and Acceptance has been delivered
to the Administrative Agent for recordation on the Register, (B) the Collateral
Agent may continue to deal solely and directly with such assigning Lender until
receipt by the Collateral Agent of a copy of the fully executed Assignment and
Acceptance pursuant to Section 12.07(g), (C) the failure of such assigning
Lender to deliver an Assignment and Acceptance to the Agents shall not affect
the legality, validity, or binding effect of such assignment, and (D) an
Assignment and Acceptance between the assigning Lender and an Affiliate of such
Lender or a Related Fund of such Lender shall be effective as of the date
specified in such Assignment and Acceptance and recordation on the Related Party
Register referred to in the last sentence of Section 12.07(f) below; and

(iii)No such assignment shall be made to (A) any Loan Party, any Permitted
Holder (or other equity holder of the Parent) or any of their respective
Affiliates or (B) any Defaulting Lender or any of its Affiliates, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B).  

 

--------------------------------------------------------------------------------

 

(d)Upon such execution, delivery and acceptance, from and after the effective
date specified in each Assignment and Acceptance and recordation on the
Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Collateral Agent (or such shorter period as shall be
agreed to by the Collateral Agent and the parties to such assignment), (A) the
assignee thereunder shall become a "Lender" hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).  

(e)By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows:  (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

(f)The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the "Registered Loans") and Letter of
Credit Obligations owing to each Lender from time to time.  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Agents and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Administrative
Borrower and any Lender at any reasonable time and from time to time upon

 

--------------------------------------------------------------------------------

 

reasonable prior notice.  In the case of an assignment pursuant to the last
sentence of Section 12.07(c)(ii) as to which an Assignment and Acceptance is not
delivered to the Administrative Agent, the assigning Lender shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain, or cause
to be maintained, a register (the "Related Party Register") comparable to the
Register on behalf of the Borrowers.  The Related Party Register shall be
available for inspection by the Borrowers and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(g)Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Administrative Agent or
the Collateral Agent pursuant to Section 12.07(b) (which consent of the
applicable Agent must be evidenced by such Agent's execution of an acceptance to
such Assignment and Acceptance), the Administrative Agent shall accept such
assignment, record the information contained therein in the Register (as
adjusted to reflect any principal payments on or amounts capitalized and added
to the principal balance of the Loans and/or Commitment reductions made
subsequent to the effective date of the applicable assignment, as confirmed in
writing by the corresponding assignor and assignee in conjunction with delivery
of the assignment to the Administrative Agent) and provide to the Collateral
Agent a copy of the fully executed Assignment and Acceptance.

(h)A Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register or the Related Party Register (and each registered note
shall expressly so provide).  Any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register or the
Related Party Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s).  Prior to the
registration of assignment or sale of any Registered Loan (and the registered
note, if any, evidencing the same), the Agents shall treat the Person in whose
name such Registered Loan (and the registered note, if any, evidencing the same)
is registered on the Register as the owner thereof for the purpose of receiving
all payments thereon, notwithstanding notice to the contrary.

(i)In the event that any Lender sells participations in a Registered Loan, such
Lender shall, acting for this purpose as a non-fiduciary agent on behalf of the
Borrowers, maintain, or cause to be maintained, a register, on which it enters
the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the "Participant Register").  A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so
provide).  Any participation of such Registered Loan (and the registered note,
if any, evidencing the same) may be effected only by the registration of such
participation on the Participant Register.  The Participant Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

--------------------------------------------------------------------------------

 

(j)Any Person who purchases or is assigned or participates in any portion of
such Registered Loan shall be entitled to the benefits of Section 2.09 and
Section 2.10 of this Agreement with respect to its portion in any such
Registered Loan (subject to the requirements and limitations therein, including
the requirements under Section 2.09(d)).

(k)Each Lender may sell participations to one or more banks, entities or other
Persons in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments, the Loans made by it and its Pro Rata Share of the
Letter of Credit Obligations); provided, that (i) such Lender's obligations
under this Agreement (including without limitation, its Commitments hereunder)
and the other Loan Documents shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity dates or decrease in the principal amount
of the Loans or Letter of Credit Obligations, (B) action directly effecting an
extension of the due dates or a decrease in the rate of interest payable on the
Loans or the fees payable under this Agreement, or (C) actions directly
effecting a release of all or a substantial portion of the Collateral or any
Loan Party (except as set forth in Section 10.08 of this Agreement or any other
Loan Document).  The Loan Parties agree that each participant shall be entitled
to the benefits of Section 2.09 and Section 2.10 of this Agreement with respect
to its participation in any portion of the Commitments and the Loans as if it
was a Lender.

(l)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or loans made to such Lender pursuant to securitization or similar credit
facility (a "Securitization"); provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.  The Loan Parties shall
cooperate with such Lender and its Affiliates to effect the Securitization
including, without limitation, by providing such information as may be
reasonably requested by such Lender in connection with the rating of its Loans
or the Securitization.

Section 12.08Counterparts

.  This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Agreement by telecopier
or electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telecopier or electronic mail also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.  The foregoing shall apply
to each other Loan Document mutatis mutandis.

Section 12.09     GOVERNING LAW

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE
CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT)

 

--------------------------------------------------------------------------------

 

SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW
YORK.

Section 12.10CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE

.

(a)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH LOAN PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS
PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION
12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.  THE LOAN
PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN
PARTY IN ANY OTHER JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT
ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

(b)Each Loan Party hereby irrevocably appoints National Corporate Research, Ltd.
(the "Process Agent"), with an office on the date hereof at 10 E. 40th Street,
10th Floor, New York, NY 10016 as its agent to receive on behalf of each Loan
Party service of the summons and complaint and any other process which may be
served in any action or proceeding described above.  Such service may be made by
mailing or delivering a copy of such process to each Loan Party, in care of the
Process Agent at the address specified above for such Process Agent, and such
Loan

 

--------------------------------------------------------------------------------

 

Party hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf.  

Section 12.11WAIVER OF JURY TRIAL, ETC.

  EACH LOAN PARTY, EACH AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  EACH LOAN PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT ANY AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING
OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY
ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE
LENDERS ENTERING INTO THIS AGREEMENT.

Section 12.12Consent by the Agents and Lenders

.  Except as otherwise expressly set forth herein to the contrary or in any
other Loan Document, if the consent, approval, satisfaction, determination,
judgment, acceptance or similar action (an "Action") of any Agent or any Lender
shall be permitted or required pursuant to any provision hereof or any provision
of any other agreement to which any Loan Party is a party and to which any Agent
or any Lender has succeeded thereto, such Action shall be required to be in
writing and may be withheld or denied by such Agent or such Lender, in its sole
discretion, with or without any reason, and without being subject to question or
challenge on the grounds that such Action was not taken in good faith.

Section 12.13No Party Deemed Drafter

.  Each of the parties hereto agrees that no party hereto shall be deemed to be
the drafter of this Agreement.

Section 12.14Reinstatement; Certain Payments

.  If any claim is ever made upon any Secured Party for repayment or recovery of
any amount or amounts received by such Secured Party in payment or on account of
any of the Obligations, such Secured Party shall give prompt notice of such
claim to each other Agent and Lender and the Administrative Borrower, and if
such Secured Party repays all or part of such amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such Secured Party or any of its property, or (ii) any good
faith settlement or compromise of any such claim effected by such Secured Party
with any such claimant, then and in such event each Loan Party agrees that (A)
any such judgment, decree, order, settlement or compromise shall be binding upon
it notwithstanding the cancellation of any Indebtedness hereunder or under the
other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (B) it shall be and remain liable to such Secured Party hereunder
for the amount so repaid or recovered to the same extent as if such amount had
never originally been received by such Secured Party.

 

--------------------------------------------------------------------------------

 

Section 12.15Indemnification; Limitation of Liability for Certain Damages

.  

(a)In addition to each Loan Party's other Obligations under this Agreement, each
Loan Party agrees to, jointly and severally, defend, protect, indemnify and hold
harmless each Secured Party and all of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (collectively called
the "Indemnitees") from and against any and all losses, damages, liabilities,
obligations, penalties, fees, reasonable costs and expenses (including, without
limitation, reasonable attorneys' fees, costs and expenses; provided, that, in
the case of legal expenses, the Loan Parties' obligations shall be limited to
one counsel to the Collateral Agent, one counsel to the Administrative Agent and
the Lenders and one local counsel in each relevant jurisdiction (unless a
conflict arises, in which case the reasonable, documented fees and expenses of
each conflicts counsel shall also be reimbursed by the Loan Parties)) incurred
by such Indemnitees, whether prior to or from and after the Effective Date,
whether direct, indirect or consequential, as a result of or arising from or
relating to or in connection with any of the following:  (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement, (ii) any Agent's or any Lender's
furnishing of funds to the Borrowers or the L/C Issuer's issuing of Letters of
Credit for the account of the Borrowers under this Agreement or the other Loan
Documents, including, without limitation, the management of any such Loans, the
Reimbursement Obligations or the Letter of Credit Obligations or the Borrowers'
use of the proceeds thereof, (iii) the Agents and the Lenders relying on any
instructions of the Administrative Borrower or the handling of the Loan Account
and Collateral of the Borrowers as herein provided, (iv) any matter relating to
the financing transactions contemplated by this Agreement or the other Loan
Documents or by any document executed in connection with the transactions
contemplated by this Agreement or the other Loan Documents, or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (collectively, the "Indemnified
Matters"); provided, however, that the Loan Parties shall not have any
obligation to any Indemnitee under this subsection (a) for any Indemnified
Matter caused by the gross negligence or willful misconduct of such Indemnitee,
as determined by a final non-appealable judgment of a court of competent
jurisdiction.

(b)The indemnification for all of the foregoing losses, damages, fees, costs and
expenses of the Indemnitees set forth in this Section 12.15 are chargeable
against the Loan Account.  To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section 12.15 may be unenforceable because
it is violative of any law or public policy, each Loan Party shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees.

(c)No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives,

 

--------------------------------------------------------------------------------

 

releases and agrees not to sue upon any such claim or seek any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

(d)The indemnities and waivers set forth in this Section 12.15 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.

Section 12.16Records

.  The unpaid principal of and interest on the Loans, the interest rate or rates
applicable to such unpaid principal and interest, the duration of such
applicability, the Commitments, and the accrued and unpaid fees payable pursuant
to Section 2.06 hereof, shall at all times be ascertained from the records of
the Agents, which shall be conclusive and binding absent manifest error.

Section 12.17Binding Effect

.  This Agreement shall become effective when it shall have been executed by
each Loan Party, each Agent and each Lender and when the conditions precedent
set forth in Section 5.01 hereof have been satisfied or waived in writing by the
Agents, and thereafter shall be binding upon and inure to the benefit of each
Loan Party, each Agent and each Lender, and their respective successors and
assigns, except that the Loan Parties shall not have the right to assign their
rights hereunder or any interest herein without the prior written consent of
each Agent and each Lender, and any assignment by any Lender shall be governed
by Section 12.07 hereof.

Section 12.18Highest Lawful Rate

.  It is the intention of the parties hereto that each Agent and each Lender
shall conform strictly to usury laws applicable to it.  Accordingly, if the
transactions contemplated hereby or by any other Loan Document would be usurious
as to any Agent or any Lender under laws applicable to it (including the laws of
the United States of America and the State of New York or any other jurisdiction
whose laws may be mandatorily applicable to such Agent or such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document or any agreement entered into in connection with or as security for the
Obligations, it is agreed as follows:  (i) the aggregate of all consideration
which constitutes interest under law applicable to any Agent or any Lender that
is contracted for, taken, reserved, charged or received by such Agent or such
Lender under this Agreement or any other Loan Document or agreements or
otherwise in connection with the Obligations shall under no circumstances exceed
the maximum amount allowed by such applicable law, any excess shall be canceled
automatically and if theretofore paid shall be credited by such Agent or such
Lender on the principal amount of the Obligations (or, to the extent that the
principal amount of the Obligations shall have been or would thereby be paid in
full, refunded by such Agent or such Lender, as applicable, to the Borrowers);
and (ii) in the event that the maturity of the Obligations is accelerated by
reason of any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Agent or any Lender may never
include more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall, subject to
the last sentence of this Section 12.18, be canceled automatically by such Agent
or such Lender, as applicable, as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by such Agent or such Lender, as
applicable, on the principal amount of the Obligations (or, to the extent that
the principal amount of the Obligations shall have been or would thereby be paid
in full, refunded by such Agent or such Lender to the Borrowers).  All sums paid
or agreed to be paid to any Agent or any Lender

 

--------------------------------------------------------------------------------

 

for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Agent or such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (x) the amount of interest payable to any
Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 12.18 and
(y) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Agent or such Lender would be less than the
amount of interest payable to such Agent or such Lender computed at the Highest
Lawful Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 12.18.

For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

Section 12.19Confidentiality

.  Each Agent and each Lender agrees (on behalf of itself and each of its
affiliates, directors, officers, employees and representatives) to use
reasonable precautions to keep confidential, in accordance with its customary
procedures for handling confidential information of this nature and in
accordance with safe and sound practices of comparable commercial finance
companies, any non-public information supplied to it by the Loan Parties
pursuant to this Agreement or the other Loan Documents which is identified in
writing by the Loan Parties as being confidential at the time the same is
delivered to such Person (and which at the time is not, and does not thereafter
become, publicly available or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information), provided that nothing herein shall limit the
disclosure by any Agent or any Lender of any such information (i) to its
Affiliates and to its and its Affiliates' respective equityholders (including,
without limitation, partners), directors, officers, employees, agents, trustees,
counsel, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19); (ii) to any other party hereto; (iii) to any assignee
or participant (or prospective assignee or participant) or any party to a
Securitization so long as such assignee or participant (or prospective assignee
or participant) or party to a Securitization first agrees, in writing, to be
bound by confidentiality provisions similar in substance to this Section 12.19;
(iv) to the extent required by any Requirement of Law or judicial process or as
otherwise requested by any Governmental Authority; (v) to the National
Association of Insurance Commissioners or any similar organization, any
examiner, auditor or accountant or

 

--------------------------------------------------------------------------------

 

any nationally recognized rating agency or otherwise to the extent consisting of
general portfolio information that does not identify Loan Parties; (vi) in
connection with any litigation to which any Agent or any Lender is a party;
(vii) in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder; or
(viii) with the consent of the Administrative Borrower.

Section 12.20Public Disclosure

.  Each Loan Party agrees that neither it nor any of its Affiliates will now or
in the future issue any press release or other public disclosure using the name
of an Agent, any Lender or any of their respective Affiliates or referring to
this Agreement or any other Loan Document without the prior written consent of
such Agent or such Lender, except to the extent that such Loan Party or such
Affiliate is required to do so under applicable law (in which event, such Loan
Party or such Affiliate will consult with such Agent or such Lender before
issuing such press release or other public disclosure).  Each Loan Party hereby
authorizes each Agent and each Lender, after consultation with the Borrowers, to
advertise the closing of the transactions contemplated by this Agreement, and to
make appropriate announcements of the financial arrangements entered into among
the parties hereto, as such Agent or such Lender shall deem appropriate,
including, without limitation, on a home page or similar place for dissemination
of information on the Internet or worldwide web, or in announcements commonly
known as tombstones, in such trade publications, business journals, newspapers
of general circulation and to such selected parties as such Agent or such Lender
shall deem appropriate.

Section 12.21Integration

.  This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

Section 12.22USA PATRIOT Act

. Each Lender that is subject to the requirements of the USA PATRIOT Act hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
entities composing the Borrowers, which information includes the name and
address of each such entity and other information that will allow such Lender to
identify the entities composing the Borrowers in accordance with the USA PATRIOT
Act.  Each Loan Party agrees to take such action and execute, acknowledge and
deliver at its sole cost and expense, such instruments and documents as any
Lender may reasonably require from time to time in order to enable such Lender
to comply with the USA PATRIOT Act.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

 

 

ALJ REGIONAL HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

FANEUIL, INC.

 

 

 

By:Name:Title:

 

 

FLOORS-N-MORE, LLC

 

 

 

By:Name:Title:

 

 

PHOENIX COLOR CORP.

 

 

 

By:Name:Title:

 

 

 

 

 






 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

 

FANEUIL TOLL OPERATIONS LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PHOENIX (MD.) REALTY, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 






 

--------------------------------------------------------------------------------

 

 

COLLATERAL AGENT:

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 






 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 






 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 